LOGO [g94170clifford_img.jpg]

USD 50,000,000

FACILITIES AGREEMENT

DATED 24 APRIL 2008

FOR

BOLS SP. Z O.O.

WITH

BANK ZACHODNI WBK S.A.

AS LENDER

 

 

USD TERM AND OVERDRAFT FACILITIES AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

1.

   DEFINITIONS AND INTERPRETATION    4

2.

   THE FACILITIES    21

3.

   PURPOSE    22

4.

   CONDITIONS OF UTILISATION    22

5.

   UTILISATION OF FACILITY 1    23

6.

   UTILISATION OF FACILITY 2    23

7.

   REPAYMENT    24

8.

   ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION    26

9.

   MANDATORY PREPAYMENT    26

10.

   RESTRICTIONS    29

11.

   INTEREST    30

12.

   INTEREST PERIODS    31

13.

   CHANGES TO THE CALCULATION OF INTEREST    31

14.

   FRONT-END FEE    32

15.

   TAX GROSS UP AND INDEMNITIES    32

16.

   INCREASED COSTS    36

17.

   OTHER INDEMNITIES    37

18.

   MITIGATION BY THE LENDER    38

19.

   COSTS AND EXPENSES    38

20.

   GUARANTEE AND INDEMNITY    39

21.

   REPRESENTATIONS    42

22.

   INFORMATION UNDERTAKINGS    50

23.

   FINANCIAL COVENANTS    54

24.

   GENERAL UNDERTAKINGS    55

25.

   EVENTS OF DEFAULT    65

26.

   CHANGES TO THE LENDER    70

27.

   CHANGES TO THE OBLIGORS    72

28.

   CONDUCT OF BUSINESS BY THE LENDER    73

29.

   PAYMENT MECHANICS    73

30.

   SET-OFF    76

31.

   NOTICES    76 32.    CALCULATIONS AND CERTIFICATES    77

 

- 2 -



--------------------------------------------------------------------------------

33.

  

PARTIAL INVALIDITY

   78

34.

  

REMEDIES AND WAIVERS

   78

35.

  

AMENDMENTS AND WAIVERS

   78

36.

  

COUNTERPARTS

   78

37.

  

GOVERNING LAW

   79

38.

  

ENFORCEMENT

   79

SCHEDULE 1

  THE ORIGINAL GUARANTORS    80

SCHEDULE 2

  CONDITIONS PRECEDENT    81

Part A Conditions precedent to initial Utilisation

   81

Part B Conditions Precedent required to be delivered by an Additional Guarantor

   83

SCHEDULE 3

  UTILISATION REQUEST    86

SCHEDULE 4

  FORM OF ACCESSION LETTER    87

SCHEDULE 5

  FORM OF COMPLIANCE CERTIFICATE    88

SCHEDULE 6

  EXISTING SECURITY    89

SCHEDULE 7

  CEDC GROUP UNDERTAKINGS (BASED ON INDENTURE)    94

SCHEDULE 8

  TIMETABLES    133

SCHEDULE 9

  FORM OF TRANSFER CERTIFICATE    134

 

- 3 -



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 24 April 2008 and made between:

 

(1) BOLS SP. Z O.O., a company incorporated in Poland, having its registered
seat at 64-600 Oborniki, Wielkopolskie, ul. Kowanowska 48, Poland, entered into
the register of business entities of the National Court Register under no. KRS
0000013113, with share capital of PLN 47,065,000, REGON 631040880, NIP
7871728895; (the “Borrower”);

 

(2) CENTRAL EUROPEAN DISTRIBUTION COMPANY, a company incorporated under the laws
of Delaware (the “Investor”);

 

(3) THE PERSONS listed in Schedule 1 (The Original Guarantors) as original
guarantors (the “Original Guarantors”); and

 

(4) BANK ZACHODNI WBK S.A., with its registered head office in Wrocław, at Rynek
9/11, registered under KRS No. 8723, with share capital of PLN 729,602,840,
REGON 930041341, NIP 896-00-05-673 (the “Lender”).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Advance” means the Facility 1 Advance or a Facility 2 Advance.

“Accession Letter” means a document substantially in the form set out in
Schedule 4 (Form of Accession Letter).

“Accountants’ Report” means the report by PriceWaterhouseCoopers dated 22 May
2007 relating to the Target and its Subsidiaries.

“Accounting Principles” means generally accepted accounting principles in the
United States in relation to the Investor, Poland in relation to the Borrower,
and its jurisdiction of incorporation in the case of any other Obligor or
members of the Target Group.

“Acquisition” means the acquisition by the Borrower and the Investor of the
Target Shares on the terms of the Acquisition Documents.

“Acquisition Agreement” means the sale and purchase agreement dated 11 March
2008 relating to the sale and purchase of the Target Shares and made between the
Vendor, William V. Carey, the Investor and the Borrower.

“Acquisition Documents” means the Acquisition Agreement, the Disclosure Letter
and any other document designated as an “Acquisition Document” by the Lender and
either the Borrower or the Investor.

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 27 (Changes to the Obligors).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

- 4 -



--------------------------------------------------------------------------------

“Auditor” means one of PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst &
Young, and KPMG or such other firm agreed between the Lender and the Borrower.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means:

 

  (a) in relation to Facility 1 the period from and including the date of this
Agreement to and including 30 June 2008; and

 

  (b) in relation to Facility 2, the period from and including the first
Utilisation Date of Facility 1 to and including the date falling 12 Months after
that date.

“Available Facility” means, in relation to a Facility, the amount of that
Facility minus:

 

  (a) the amount of any outstanding Advances under that Facility; and

 

  (b) in relation to any proposed Utilisation, the amount of any Advances that
are due to be made under that Facility on or before the proposed Utilisation
Date.

“Bank Guarantee Fund Fee” means all fees paid by the Lender to the Bank
Guarantee Fund (as defined in the Act of the Bank Guarantee Fund dated
14 December 1994, as amended) in connection with or calculated in relation to
the Finance Documents and all present and future liabilities of the Borrower to
the Lender under the Finance Documents.

“Banking Law Act” means the act dated 29 August 1997 (consolidated text
published in Journal of Law of 2002 No. 72, item 665), as amended.

“Base Case Model” means the financial model including profit and loss, balance
sheet and cashflow projections in agreed form relating to the Group.

“Bols Group” means the Borrower and its Subsidiaries for the time being.

“Bonds” means all bonds issued by the Borrower to the Investor in the amount USD
175,000,000 for the purposes of financing the Acquisition.

“Break Costs” means the amount (if any) by which:

 

  (a) the interest which the Lender should have received for the period from the
date of receipt of all or any part of an Advance or Unpaid Sum to the last day
of the current Interest Period in respect of that Advance or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

exceeds:

 

  (b) the amount which the Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

- 5 -



--------------------------------------------------------------------------------

“Budget” means:

 

  (a) until a budget is delivered by the Investor to the Lender pursuant to
Clause 22.4 (Budget), the Base Case Model; and

 

  (b) in relation to any other period, any budget delivered by the Investor to
the Lender in respect of that period pursuant to Clause 22.4 (Budget).

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Warsaw, London and New York.

“Cash” means, at any time, cash in hand or at bank and (in the latter case)
credited to an account in the name of a member of the Group with a bank and to
which a member of the Group is alone (or together with other members of the
Group) beneficially entitled and for so long as:

 

  (a) that cash is repayable on demand;

 

  (b) repayment of that cash is not contingent on the prior discharge of any
other indebtedness of any member of the Group or of any other person whatsoever
or on the satisfaction of any other condition;

 

  (c) there is no Security over that cash except for Transaction Security or any
Permitted Security constituted by a netting or set-off arrangement entered into
by members of the Group in the ordinary course of their banking arrangements;
and

 

  (d) the cash is freely and (except as mentioned in paragraph (a) above)
immediately available to be applied in repayment or prepayment of the
Facilities.

“Cash Equivalents” has the meaning set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate) in form and substance
satisfactory to the Lender.

“Default” means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Disclosure Letter” has the meaning given to that term in the Acquisition
Agreement.

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

- 6 -



--------------------------------------------------------------------------------

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

“EBITDA” has the meaning set out in Clause 23.1 (Financial Definitions).

“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.

“Event of Default” means any event or circumstance specified as such in
Clause 25 (Events of Default).

“Existing Security” means the Security listed in Schedule 6 (Existing Security).

“Facility” means Facility 1 or Facility 2.

“Facility 1” means the term loan facility in an aggregate amount of USD
30,000,000 made available under this Agreement as described in Clause 2 (The
Facilities) to the extent not cancelled or reduced under this Agreement.

“Facility 1 Advance” means an advance made or to be made under Facility 1 or the
principal amount outstanding for the time being of that advance.

“Facility 1 Repayment Date” means each of the dates specified in Clause 7.1
(Repayment of Facility 1 Advances) as Repayment Dates.

“Facility 2” means the overdraft facility in an aggregate amount of USD
20,000,000 made available under this Agreement as described in Clause 2 (The
Facilities) to the extent not cancelled or reduced under this Agreement.

“Facility 2 Advance” means an advance made or to be made under Facility 2 or the
principal amount outstanding for the time being of that advance.

“Facility 2 Repayment Date” means the date falling 12 Months after the first
Utilisation Date of Facility 1.

 

- 7 -



--------------------------------------------------------------------------------

“Facility Office” means the office or offices identified with the Lender’s
signature below or such other office as it may from time to time select by
notice to the Borrower as the office or offices through which it will perform
its obligations under this Agreement.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Lender and the Borrower setting out any of the fees
referred to in Clause 14 (Front-End Fee).

“Final Maturity Date” means:

 

  (a) in relation to Facility 1, the date falling 60 Months after the first
Utilisation Date; and

 

  (b) in relation to Facility 2, the Facility 2 Repayment Date.

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter
and any other document designated as such by the Lender and the Borrower.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the Accounting Principles, be treated
as a finance or capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (i) any amount raised by the issue of redeemable shares;

 

  (j) any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into this agreement is
to raise finance; and

 

  (k) (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

 

- 8 -



--------------------------------------------------------------------------------

“Financial Year” means the annual accounting period of the Group.

“Fortis Facility Documents” means the facility agreement dated 21 December,
2007, entered into between Carey Agri International—Poland Sp. z o.o. as
borrower and Fortis Bank Polska S.A., Fortis Bank Austria N.V., and Bank Polska
Kasa Opieki S.A. as lenders, pursuant to which the lenders agreed to make
available to the borrower a credit facility in the maximum amount of PLN
300,000,000 and any associated financing documents.

“Group” means the Investor and its Subsidiaries for the time being.

“Guarantor” means an Original Guarantor or an Additional Guarantor.

“Holding Account” means an account held with the Lender by a member of the
Group, identified as a Holding Account, as the same may be redesignated,
substituted or replaced from time to time.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Indenture” means an indenture agreement entered into by the Investor on 25 July
2005 governed by the laws of the State of New York, pursuant to which the
Investor issued 8% senior secured notes due 2012 and the documents referred to
therein or entered into pursuant thereto.

“Information Package” means the Reports and the Base Case Model.

“Intercreditor Agreement” means an intercreditor agreement dated on or about the
date of this Agreement between the Lender as lender, ING Bank N.V., London
Branch as ING, the Borrower as borrower and pledgor and Botapol Holding B.V. as
pledgor.

“Interest Period” means, in relation to an Advance, each period determined in
accordance with Clause 12 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 11.3 (Default interest).

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“Legal Due Diligence Report” means the legal due diligence report dated 16 April
2007 prepared by Magister and Partners, Ukraine relating to the Acquisition.

“Legal Reservations” means:

 

  (a) the principle that remedies may be granted or refused at the discretion of
a court and the limitation of enforcement by laws relating to insolvency,
reorganisation and other laws generally affecting the rights of creditors;

 

  (b) the time barring of claims, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of stamp duty may be
void and defences of set-off or counterclaim; and

 

  (c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction.

 

- 9 -



--------------------------------------------------------------------------------

“LIBOR” means, in relation to any Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the relevant period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Lender at its request quoted by the Reference Banks to leading banks in the
London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Advance and for a period comparable to the Interest Period
for that Advance.

“Liabilities” means all present and future obligations and liabilities (whether
actual or contingent, joint or several or in any other capacity whatsoever) of
the Borrower, including, but not limited to, loans, guarantees and suretyships,
obligations which are evidenced by bonds, convertible bonds, notes, other debt
instruments and similar instruments, promissory notes and bills of exchange,
payment of dividend and other payment obligations.

“Margin” means:

 

  (a) in relation to Facility 1, 1.65 per cent. per annum, but if:

 

  (i) a period of at least 12 Months has expired since the first Utilisation
Date;

 

  (ii) no Default has occurred and is continuing; and

 

  (iii) the Net Leverage Ratio in respect of the most recently completed
Calculation Period is within the range set out below, then the Margin shall be
the percentage per annum set out opposite such range:

 

Net Leverage Ratio

   Margin  

Greater than or equal to 3.00

   1.65 %

Less than 3.00, greater than or equal to 2.50

   1.40 %

Less than 2.50, greater than or equal to 2.00

   1.25 %

Less than 2.00

   1.00 %

 

  (b) in relation to Facility 2, 1.45 per cent. per annum, but if:

 

  (i) a period of at least 3 Months has expired since the first Utilisation
Date;

 

  (ii) no Default has occurred and is continuing; and

 

  (iii) the Net Leverage Ratio in respect of the most recently completed
Calculation Period is within the range set out below, then the Margin shall be
the percentage per annum set out opposite such range:

 

Net Leverage Ratio

   Margin  

Greater than or equal to 3.00

   1.45 %

Less than 3.00, greater than or equal to 2.50

   1.20 %

Less than 2.50, greater than or equal to 2.00

   1.05 %

Less than 2.00

   0.80 %

 

- 10 -



--------------------------------------------------------------------------------

However in the case of paragraph (a) or (b):

 

  (i) any increase or decrease in the Margin for an Advance shall take effect on
the date (the “reset date”) which is 5 Business Days after receipt by the Lender
of the Compliance Certificate for that Calculation Period pursuant to pursuant
to Clause 22.2 (Compliance Certificate);

 

  (ii) if, following receipt by the Lender of the annual audited financial
statements of the Group and related Compliance Certificate, those statements and
Compliance Certificate do not confirm the basis for a reduced Margin, then the
provisions of Clause 11.2 (Payment of interest) shall apply and the Margin for
that Advance shall be the percentage per annum determined using the table above
and the revised ratio of Net Leverage Ratio calculated using the figures in the
Compliance Certificate;

 

  (iii) while a Default is continuing, the Margin for each Advance under
Facility 1 and Facility 2 shall be the highest percentage per annum set out
above for an Advance under that Facility; and

 

  (iv) for the purpose of determining the Margin, “Net Leverage Ratio” and
“Calculation Period” shall be determined in accordance with Clause 23.1
(Financial definitions).

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower or the Group taken as a whole;

 

  (b) the ability of an Obligor to perform its obligations under the Finance
Documents; or

 

  (c) the validity or enforceability of the Finance Documents or the rights or
remedies of the Lender under the Finance Documents.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and

 

- 11 -



--------------------------------------------------------------------------------

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

The above rules will only apply to the last Month of any period.

“Obligor” means the Borrower or a Guarantor.

“Obligors’ Agent” means the Investor, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.4 (Obligors’ Agent).

“Original Financial Statements” means:

 

  (a) in relation to the Investor, the audited consolidated financial statements
of the Group for the financial year ended 2007; and

 

  (b) in relation to the Borrower, the audited (consolidated, if available)
financial statements of the Bols Group for the financial year ended 2006 and
management accounts for the financial year ended 2007;

 

  (c) in relation to the Target, the management accounts of the Target Group for
the financial year ended 2007; and

 

  (d) in relation to each Original Obligor other than the Borrower and Investor,
its audited financial statements for its financial year ended 2006 and
management accounts for the financial year ended 2007.

“Original Obligor” means the Borrower or an Original Guarantor.

“Overdraft Bank Account” means the bank account of the Borrower maintained with
the Lender in USD designated with account no. 59 10902851 0000 0001 0903 3936.

“Party” means a party to this Agreement.

“Payment Order” means each payment order made by the Borrower to the Lender in
respect of Facility 2 in a form acceptable to the Lender.

“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:

 

  (a) of trading stock or cash made by the Borrower in the ordinary course of
trading of the disposing entity;

 

  (b) of any asset by the Borrower to another Obligor;

 

  (e) of assets in exchange for other assets comparable or superior as to type,
value or quality;

 

  (f) of obsolete or redundant vehicles, plant and equipment for cash;

 

  (g) of Cash Equivalents for cash or in exchange for other Cash Equivalents;

 

  (h) constituted by a licence of intellectual property rights permitted by
Clause 24.25 (Intellectual Property);

 

- 12 -



--------------------------------------------------------------------------------

  (i) to a Joint Venture, to the extent permitted by Clause 24.10 (Joint
ventures);

 

  (j) arising as a result of any Permitted Security;

 

  (k) of fixed assets where the proceeds of disposal are used within 6 months of
that disposal to purchase replacement fixed assets comparable or superior as to
type, value and quality; or

 

  (l) of assets for cash where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs or as a Permitted
Transaction) does not exceed USD 10,000,000 (or its equivalent) in any Financial
Year of the Borower.

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

  (a) arising under the Indenture as in force on the date of this Agreement and,
to the extent applicable, subject always to the terms of the Intercreditor
Agreement;

 

  (b) arising under the Bonds for the period until the date of the first
Utilisation including that date;

 

  (c) which is owed by the Borrower to an Obligor;

 

  (d) arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade or
in respect of Advances made in Optional Currencies, but not a foreign exchange
transaction for investment or speculative purposes;

 

  (e) permitted by Clause 24.28 (Treasury Transactions);

 

  (f) of any person acquired by the Borrower which is incurred under
arrangements in existence at the date of acquisition, but not incurred or
increased or its maturity date extended in contemplation of, or since, that
acquisition, and outstanding only for a period of three Months following the
date of acquisition;

 

  (g) under finance or capital leases of vehicles, plant, equipment or
computers, provided that the aggregate capital value of all such items so leased
under outstanding leases by the Borrower does not exceed USD 5,000,000 (or its
equivalent in other currencies) at any time; and

 

  (h) not permitted by the preceding paragraphs or as a Permitted Transaction
and the outstanding principal amount of which does not exceed USD 10,000,000 (or
its equivalent) in aggregate for the Borrower at any time.

“Permitted Security” means:

 

  (a) any lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any member of the Bols Group;

 

- 13 -



--------------------------------------------------------------------------------

  (b) any netting or set-off arrangement entered into by any member of the Bols
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Bols Group but only so long
as (i) such arrangement does not permit credit balances of Obligors to be netted
or set off against debit balances of members of the Bols Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the Bols Group which
are not Obligors;

 

  (c) any Security or Quasi-Security over or affecting any asset acquired by a
member of the Bols Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

  (ii) the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the Group; and

 

  (iii) the Security or Quasi-Security is removed or discharged within 6 Months
of the date of acquisition of such asset;

 

  (d) any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the Bols Group, where the Security or Quasi-Security
is created prior to the date on which that company becomes a member of the Bols
Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

  (ii) the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and

 

  (iii) the Security or Quasi-Security is removed or discharged within 6 Months
of that company becoming a member of the Bols Group;

 

  (e) any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the Bols Group in the ordinary course of trading
and on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the Bols Group;

 

  (f) any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

 

  (g) any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to paragraph (h) of the definition of
“Permitted Financial Indebtedness”;

 

  (h) Existing Security;

 

  (i) any security interest established pursuant to the Indenture and subject
always to the terms of the Intercreditor Agreement; or

 

- 14 -



--------------------------------------------------------------------------------

  (j) any Security securing indebtedness the outstanding principal amount of
which (when aggregated with the outstanding principal amount of any other
indebtedness which has the benefit of Security given by any member of the Group
other than any permitted under paragraphs (a) to (i) above) does not exceed USD
5,000,000 (or its equivalent in other currencies).

“Permitted Transaction” means:

 

  (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;

 

  (b) redemption of all or any of the Bonds;

 

  (c) transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm’s length terms;

 

  (d) any payments or other transactions contemplated by the Structure
Memorandum; or

 

  (e) any merger between the Borrower and another company provided that the
Borrower is the surviving entity and the merger does not and is not reasonably
likely to have a Material Adverse Effect.

“Polmos Białystok” means Przedsiębiorstwo “Polmos” Białystok S.A., a joint stock
company with its seat in Białystok, at Elewatorska 20, registered in the
Entrepreneurs Register under number KRS 0000040543.

“Privatisation Agreement” means the privatisation agreement dated 11 July 2005
between Skarb Państwa Rzeczypospolitej Polskiej, Carey Agri International-Poland
sp. z o.o. and Central European Distribution Corporation relating to Polmos
Białystok.

“Qualifying Lender” has the meaning given to it in Clause 15.1 (Definitions).

 

- 15 -



--------------------------------------------------------------------------------

“Quasi-Security” has the meaning given to that term in Clause 24.14 (Negative
pledge).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Lender
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Redemption Documents” means the early redemption and set off agreement between
the Borrower and the Investor.

“Reference Banks” means the principal London offices of Allied Irish Banks,
p.l.c., Unicredit S.p.A. and Citibank N.A. or such other banks as may be
appointed by the Lender in consultation with the Borrower.

“Relevant Interbank Market” means the London interbank market.

“Repayment Instalment” means each instalment for repayment of the Facility 1
Advances referred to in 7.1 (Repayment of Facility 1 Advances).

“Repeating Representations” means each of the representations set out in
Clause 21.2 (Status) to Clause 21.7 (Governing law and enforcement), Clause
21.11 (No default), Clause 21.13.7 (No misleading information), Clause 21.14
(Original Financial Statements), Clause 21.19 (Ranking) to Clause 21.21 (Legal
and beneficial ownership) and Clause 21.27 (Centre of main interests and
establishments).

“Reports” means the Accountants’ Report, the Legal Due Diligence Report and the
Structure Memorandum.

“Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for USD for the relevant period displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Lender may specify another page or service
displaying the appropriate rate after consultation with the Borrower.

“Security” means a mortgage, pledge, registered pledge, financial pledge,
security assignment, security transfer of ownership, submission to execution or
other security interest securing any obligation of any person or any other
agreement or arrangement having a similar effect, including without limitation:
(a) any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person,
(b) an attachment in connection with execution or interim injunction, or (c) any
other type of preferential arrangement, lien, right to or charge over assets,
including without limitation any re-privatisation or restitution claim,
pre-emption right, easement (służebność), usufruct or any other third party
right being in the nature of a right in rem or a right of use, occupation or
execution.

 

- 16 -



--------------------------------------------------------------------------------

“Senior Liabilities” means all Liabilities of the Borrower arising under or in
connection with the Finance Documents.

“Share Pledges” means the share pledges referred to in paragraphs 4.2 and 4.3 of
Part A of Schedule 2.

“Shareholders’ Agreement” means the shareholders agreement dated 31 March 2008
and made between the Borrower and the minority shareholders relating to the
share capital of the Target.

“Specified Time” means a time determined in accordance with Schedule 8
(Timetables).

“Structural Intra-Group Loans” means the Bonds and the loans made by one member
of the Group to another member of the Group specified in the Structure
Memorandum.

“Structure Memorandum” means the structure paper describing the Group and the
Acquisition and prepared by KPMG dated 21 September 2007.

“Submission to Execution” means a voluntary submission to enforcement in
relation to each Facility pursuant to the Banking Law Act and in respect of
Central European Distribution Company pursuant to article 777 of the Civil
Procedure Code, to be executed by each Obligor in favour of the Lender, in form
and substance satisfactory to the Lender.

“Subordinated Creditor” shall mean each of the Obligors.

“Subordinated Liabilities” means all Liabilities owed by the Borrower towards
the Subordinated Creditors, including, but not limited to, repayment of the
loan, payment of dividend, refund of contributions (wkłady na kapitał) or
additional capital payments (dopłaty), payment in connection with the decrease
of the share capital of the Borrower or decrease of the nominal value of shares
in the Borrower or redemption of such shares, distribution of assets of the
Borrower in the case of its liquidation or other payment obligations towards
each Subordinated Creditor as the shareholder of the Borrower.

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

 

  (a) which is controlled, directly or indirectly, by the first mentioned
company or corporation;

 

  (b) more than half the issued share capital of which is beneficially owned,
directly or indirectly by the first mentioned company or corporation; or

 

  (c) which is a Subsidiary of another Subsidiary of the first mentioned company
or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

“Target” means Copecresto Enterprises Limited, a Cyprus registered company with
registered number HE 195711 and its registered office at Arch. Malkariou III,
2-4, Capital Center, 9th Floor, P.C.1065, Nicosia, Cyprus.

 

- 17 -



--------------------------------------------------------------------------------

“Target Group” means the Target and its Subsidiaries.

“Target Shares” means 60% of total number of shares in Target.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Total Commitments” means 200% of the aggregated amount of Facility 1 and
Facility 2.

“Transaction Documents” means the Finance Documents, the Acquisition Documents,
the Shareholders’ Agreement, the Indenture, and the Constitutional Documents].

“Transaction Security” means the Security created, evidenced or expressed to be
created or evidenced pursuant to the Transaction Security Documents.

“Transaction Security Documents” means each of the documents listed as being a
Security Document in paragraph 4 of Part A of Schedule 2 (Conditions Precedent),
each of the documents listed as being a Security Document in paragraph 4 of Part
B of Schedule 2 (Conditions Precedent) together with any other document entered
into by any member of the Group creating, evidencing or expressed to create or
evidence any Security over all or any part of its assets in respect of the
obligations of members of the Group under any of the Finance Documents.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 9 (Form of Transfer Certificate) or any other form agreed between the
Lender and the Borrower.

“Transfer Date” means, in relation to an assignment or transfer, the later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b) the date on which the Lender executes the Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Unrestricted Subsidiary” has the meaning set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

“Utilisation” means a utilisation of a Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Advance is to be made.

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

- 18 -



--------------------------------------------------------------------------------

“VAT” shall be construed as a reference to value added tax regulated by the law
of 11 March 2004 on value added tax (Journal of Laws No. 54 item 535) including
any similar value added tax which may be imposed in place thereof from time to
time.

“Vendor” means White Horse Intervest Limited, a British Virgin Islands company,
whose registered office is at P.O. Box 3321, Drake Chambers, Road Town, Tortola,
British Virgin Islands.

 

1.2 Construction

 

  1.2.1 Unless a contrary indication appears any reference in this Agreement to:

 

  (a) the “Lender”, any “Obligor” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

  (b) “assets” includes present and future properties, revenues and rights of
every description;

 

  (c) a “compulsory manager”, “receiver”, “administrative receiver”,
“administrator” or “similar officer” in relation to persons incorporated or
having assets in the Republic of Poland, includes without limitation (i) a
likwidator appointed under the Polish Commercial Companies Code, (ii) zarządca,
nadzorca sądowy or syndyk appointed under article 27 of the Polish Law on
Registered Pledge and Pledge Register dated 6 December, 1996, and (iv) curator
or zarządca prymusowy appointed under the Civic Procedure Code;

 

  (d) “confirmed” or “certified” in respect of any agreement or document shall
be understood as a agreement or other document confirmed by a person duly
authorised to act in the name of an Obligor or any other respective person, with
evidence of such authorisation provided to the Lender, or by the Obligor’s legal
counsel;

 

  (e) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (f) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (g) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (h) “law” shall be construed as any law (including customary law), statutes,
constitution, decree, judgement, treaty, regulation, directive, by-law, other
decision or any other legislative, administrative or binding judicial measure of
any government, supranational, local government, statutory or regulatory body or
tribunal;

 

- 19 -



--------------------------------------------------------------------------------

  (i) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (j) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (k) a time of day is a reference to Warsaw time.

 

  1.2.2 Section, Clause and Schedule headings are for ease of reference only.

 

  1.2.3 Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  1.2.4 A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

1.3 Currency Symbols and Definitions

“USD”, “$” and “dollars” denote lawful currency of the United States of America
and “PLN” and “zloty” means the single currency unit of the Republic of Poland.

 

1.4 Construction Consistent with the Indenture

The Lender, including the Existing Lender and any New Lender, acknowledges and
agrees that notwithstanding any representation, warranty, covenant, agreement,
term or other provision (any of the foregoing, a “provision”) to the contrary
contained this Agreement, any Finance Document or any Transaction Security
Document (or any certificate or other document delivered in connection
therewith), including without limitation, Clauses 9, 24 and 25 of this Agreement
and Schedule 7 hereto: (i) no such provision shall or shall be construed to
encumber or restrict the ability of any Restricted Subsidiary of the Investor to
(a) pay dividends or make any other distributions on its Share Capital to the
Investor or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, (b) pay any
indebtedness owed to the Investor or any of its Restricted Subsidiaries,
(c) make loans or advances to the Investor or its Restricted Subsidiaries, or
(d) transfer any properties or assets to the Investor or any of its Restricted
Subsidiaries, in each case to the extent that and for so long as such provision
would constitute a Default or Event of Default under the Indenture (any
transaction contemplated by clauses (a), (b), (c) and (d), a “Permitted
Indenture Transaction”), and (ii) no Permitted Indenture Transaction shall be
deemed to conflict with or be a violation, breach, default or Event of Default
(“conflict”) under this Agreement, any Finance Document or any Transaction
Security Document (or certificate or other document delivered in connection
therewith) or require any Obligor to take or cause to be taken any action that
would so conflict with such Agreement or documents or constitute a Default (as
defined in the Indenture). All terms relevant to the construction of
sub-paragraph (i) of this Clause 1.4 and defined in the Indenture shall have the
meanings ascribed to them in the Indenture.

The limitations and restrictions arising under this Clause 1.4 shall apply only
as long as the Indenture is in force. As soon as the Indenture has been
discharged or has otherwise ceased to

 

- 20 -



--------------------------------------------------------------------------------

be applicable (“Expiry Date”), all provisions of the Finance Documents which are
not applicable on the basis of this Clause 1.4 shall become fully effective and
shall apply to all the actions of any Restricted Subsidiary or the Investor
which have been taken after the Expiry Date.

 

2. THE FACILITIES

 

2.1 Description

Subject to the terms of this Agreement, the Lender makes available to the
Borrower:

 

  2.1.1 a USD term loan facility in an aggregate amount of USD 30,000,000; and

 

  2.1.2 a USD overdraft in a maximum amount of USD 20,000,000.

 

2.2 Division

 

  2.2.1 Facility 1 comprises only one Advance and is not further divided.

 

  2.2.2 Facility 2 is divided into Advances in order to better facilitate the
administration of that Facility and the credit monitoring process. Each Advance
shall be considered to be an integral part of that Facility and shall not be
considered to be a separate loan.

 

2.3 Security

The indebtedness in respect of the Facilities shall be secured by:

 

  2.3.1 the security interests contemplated by the Transaction Security
Documents, including the financial pledges and the registered pledges under the
Share Pledges; and

 

  2.3.2 such other Security as the Lender and Borrower may agree from time to
time or as the Lender may require pursuant to Polish law.

 

2.4 Obligors’ Agent

 

  2.4.1 Each Obligor (other than the Investor) by its execution of this
Agreement or an Accession Letter irrevocably appoints the Investor to act on its
behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

 

  (a) the Investor on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

  (b) the Lender to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Investor,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

- 21 -



--------------------------------------------------------------------------------

  2.4.2 Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

 

  3.1.1 The Borrower shall apply all amounts borrowed by it under Facility 1
towards refinancing the purchase price of the Target (through redemption of the
Bonds) and other acquisition costs.

 

  3.1.2 The Borrower shall apply all amounts borrowed by it under Facility 2
towards financing the general business purposes of the Borrower and/or the
Investor.

 

3.2 Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Lender has
received all of the documents and other evidence listed in Part A of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Lender. The
Lender shall notify the Borrower promptly upon being so satisfied.

 

4.2 Further conditions precedent

The Lender will only be obliged to make an Advance available to the Borrower if
on the date of the Utilisation Request and on the proposed Utilisation Date:

 

  4.2.1 no Default is continuing or would result from the proposed Advance; and

 

  4.2.2 the Repeating Representations to be made by each Obligor are true in all
material respects.

 

- 22 -



--------------------------------------------------------------------------------

4.3 Maximum number of Advances

 

  4.3.1 The Borrower may not deliver a Utilisation Request if, as a result of
the proposed Utilisation more than one Facility 1 Advance would be outstanding.

 

  4.3.2 The Borrower may not request that an Advance be divided.

 

5. UTILISATION OF FACILITY 1

 

5.1 Delivery of a Utilisation Request

The Borrower may utilise Facility 1 by delivery to the Lender of a duly
completed Utilisation Request and the Redemption Documents not later than the
Specified Time.

 

5.2 Completion of a Utilisation Request

 

  5.2.1 Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

  (a) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to Facility 1;

 

  (b) the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

  (c) the proposed Interest Period complies with Clause 12 (Interest Periods).

 

  5.2.2 Only one Advance may be requested in the Utilisation Request.

 

5.3 Currency and amount

 

  5.3.1 The currency specified in the Utilisation Request must be USD.

 

  5.3.2 The amount of the proposed Advance must be less than or equal to the
Available Facility in respect of Facility 1.

 

5.4 Making of an Advance

If the conditions set out in this Agreement have been met, the Lender shall make
the requested Facility 1 Advance to the Borrower on the Utilisation Date through
its Facility Office.

 

5.5 Cancellation of Facility 1

Facility 1 shall be immediately cancelled at the end of the Availability Period
for Facility 1.

 

6. UTILISATION OF FACILITY 2

 

6.1 No requirement for Utilisation Request

During the Availability Period the Borrower may utilise Facility 2 without
submitting a Utilisation Request.

 

- 23 -



--------------------------------------------------------------------------------

6.2 Delivery of a Payment Order

The Facility 2 shall be drawn by delivering Payment Orders to the Lender to
debit the Overdraft Bank Account in circumstances where a negative balance will
arise on the Overdraft Bank Account or a negative balance will be increased up
to the Available Facility in respect of Facility 2.

 

6.3 Completion of a Utilisation Request

Each Payment Order will not be regarded as having been duly completed unless:

 

  6.3.1 it is made on a day that is a Business Day within the Availability
Period applicable to Facility 2; and

 

  6.3.2 the currency and amount of the Utilisation comply with Clause 6.4
(Currency and amount).

 

6.4 Currency and amount

 

  6.4.1 The currency specified in a Payment Order must be USD.

 

  6.4.2 The amount of the proposed Advance must be less than or equal to the
Available Facility in respect of Facility 2.

 

6.5 Making of an Advance

If the conditions set out in this Agreement have been met, the Lender shall make
the requested Facility 2 Advance to the Borrower as requested in the Payment
Order.

 

6.6 Consolidation of Facility 2 Advances

If a Facility 2 Advance is outstanding, each subsequent Advance made under
Facility 2 will be consolidated into the outstanding Facility 2 Advance, and the
two will be treated as a single Facility 2 Advance.

 

7. REPAYMENT

 

7.1 Repayment of Facility 1 Advances

 

  7.1.1 The Borrower shall repay the Facility 1 Advances made to it in
instalments by repaying on each Repayment Date the amount set out opposite each
Repayment Date below:

 

Repayment Date being the date falling the specified number of Months after the
first Utilisation Date.    Repayment Instalment being the amount
due to be repaid on the corresponding
Repayment Date (or if less, the outstanding
amount of Facility 1 Advances).

18 Months

   USD 3,000,000

24 Months

   USD 3,000,000

30 Months

   USD 3,000,000

 

- 24 -



--------------------------------------------------------------------------------

Repayment Date being the date falling the specified number of Months after the
first Utilisation Date.    Repayment Instalment being the amount due to be
repaid on the corresponding Repayment Date (or if less, the outstanding amount
of Facility 1 Advances).

36 Months

   USD 3,000,000

42 Months

   USD 3,000,000

48 Months

   USD 3,000,000

54 Months

   USD 3,000,000

60 Months

   USD 9,000,000

 

  7.1.2 Notwithstanding clause 7.1.1, the Borrower shall repay the Facility 1
Advance in full on its Final Maturity Date.

 

  7.1.3 The Borrower may not reborrow any part of Facility 1 which is prepaid or
repaid.

 

7.2 Repayment of Facility 2 Advance

 

  7.2.1 Each time the Overdraft Bank Account is credited with any funds, the
Facility 2 Advance outstanding under Facility 2 will be repaid up to the
corresponding amount.

 

  7.2.2 Subject to Clause 7.2.3 and cancellation effected in accordance with
Clause 8.2, any amount repaid in accordance with Clause 7.2.1, may be
re-borrowed under Facility 2 on the terms set out in this Agreement.

 

  7.2.3 The Borrower shall repay the outstanding Facility 2 Advance in full on
its Final Maturity Date.

 

7.3 Extension Option

 

  7.3.1 The Borrower may request that the Final Maturity Date for Facility 2 be
extended for a further period to be agreed by the Lender and the Borrower by
giving not less than 60 days’ notice to the Lender prior to the relevant Final
Maturity Date.

 

  7.3.2 The Lender shall have the right, in its absolute discretion, to accept
or decline any such request by notifying its acceptance to the Borrower not
later than the relevant Final Maturity Date. Where the Lender does not respond
to a request under in this Clause, the Lender will be deemed to have refused the
request.

 

  7.3.3 If the Lender decides to refuse the extension request, it will use its
best endeavours to notify the Borrower of this decision at least 30 days prior
to the relevant Final Maturity Date.

 

  7.3.4 Where the Lender agrees to a request to extend the relevant Final
Maturity Date, that Final Maturity Date will be extended for the further period
agreed by the Lender and the Borrower.

 

- 25 -



--------------------------------------------------------------------------------

8. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 

8.1 Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for the Lender to perform any of its obligations as contemplated by this
Agreement or to fund or maintain any Advance:

 

  8.1.1 the Lender shall promptly notify the Borrower upon becoming aware of
that event whereupon the Facilities will be immediately cancelled; and

 

  8.1.2 the Borrower shall repay the Advances made to it on the last day of the
Interest Period for each Advance occurring after the Lender has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Borrower.

 

8.2 Voluntary cancellation

The Borrower may, if it gives the Lender not less than ten Business Days’ (or
such shorter period as the Lender may agree) prior notice, cancel the whole or
any part (being a minimum amount of USD 1,000,000) of an Available Facility.

 

8.3 Voluntary prepayment of Facility 1 Advances

 

  8.3.1 The Borrower may, if it gives the Lender not less than ten Business
Days’ (or such shorter period as the Lender may agree) prior notice, prepay the
whole or any part of the Facility 1 Advance (but, if in part, being an amount
that reduces the Facility 1 Advance by a minimum amount of USD 1,000,000).

 

  8.3.2 The Facility 1 Advance may only be prepaid after the last day of the
Availability Period (or, if earlier, the day on which the applicable Available
Facility is zero).

 

  8.3.3 Any prepayment under this Clause 8.3 shall satisfy the obligations under
Clause 7.1 (Repayment of Facility 1 Advances) in inverse chronological order.

 

8.4 Voluntary Prepayment of Facility 2 Advance

The Borrower made may prepay the whole or any part of the Facility 2 Advance at
any time.

 

9. MANDATORY PREPAYMENT

 

9.1 Disposal, Insurance and Acquisition Proceeds

 

  9.1.1 For the purposes of this Clause 9.1, Clause 9.2 (Application of
mandatory prepayments) and Clause 9.3 (Mandatory Prepayment Accounts and Holding
Accounts):

“Acquisition Proceeds” means the proceeds of a claim (a “Recovery Claim”)
against the Vendor or any of its Affiliates (or any employee, officer or
adviser) in relation to the Acquisition Documents or against the provider of any
Report (in its capacity as a provider of that Report) except for Excluded
Acquisition Proceeds, and after deducting:

 

  (a) any reasonable expenses which are incurred by any member of the Group to
persons who are not members of the Group; and

 

- 26 -



--------------------------------------------------------------------------------

  (b) any Tax incurred and required to be paid by a member of the Group (as
reasonably determined by the relevant member of the Group on the basis of
existing rates and taking into account any available credit, deduction or
allowance),

in each case in relation to that Recovery Claim.

“Disposal” means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).

“Disposal Proceeds” means the consideration receivable by any member of the
Target Group (including any amount receivable in repayment of intercompany debt)
for any Disposal made by any member of the Target Group except for Excluded
Disposal Proceeds and after deducting:

 

  (c) any reasonable expenses which are incurred by any member of the Group with
respect to that Disposal to persons who are not members of the Group; and

 

  (d) any Tax incurred and required to be paid by the seller in connection with
that Disposal (as reasonably determined by the seller, on the basis of existing
rates and taking account of any available credit, deduction or allowance).

“Excluded Acquisition Proceeds” means any proceeds of a Recovery Claim which the
Borrower notifies the Lender are, or are to be, applied:

 

  (e) in payment of amounts payable to the Vendor pursuant to the Acquisition
Agreement by way of adjustment to the purchase price in respect of the
Acquisition (except to the extent relating to a working capital adjustment);

 

  (f) to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or

 

  (g) in the replacement, reinstatement and/or repair of assets of members of
the Group which have been lost, destroyed or damaged,

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 30 days, or such longer period as the Lender may agree) after
receipt.

“Excluded Disposal Proceeds” means:

 

  (h) the proceeds of any Disposal which is of assets made in the ordinary
course of trading of the disposing entity and on arms length terms;

 

- 27 -



--------------------------------------------------------------------------------

  (i) the proceeds of any Disposal which are applied or are intended by a member
of the Target Group to be applied in the purchase of assets to be used in the
business of the Target Group with 6 Months of receipt of such proceeds; or

 

  (j) an individual Disposal where the proceeds from that Disposal are an amount
which when aggregated with the proceeds of other Disposals made in the same
Financial Year of the Target do not exceed USD 10,000,000 (or its currency
equivalent).

“Excluded Insurance Proceeds” means any proceeds of an insurance claim which the
Borrower notifies the Lender are, or are to be, applied:

 

  (k) to meet a third party claim;

 

  (l) to cover operating losses in respect of which the relevant insurance claim
was made; or

 

  (m) to the replacement, reinstatement and/or repair of the assets or otherwise
in amelioration of the loss in respect of which the relevant insurance claim was
made,

in each case as soon as possible (but in any event within 30 days, or such
longer period as the Lender may agree) after receipt.

“Insurance Proceeds” means the proceeds of any insurance claim received by any
member of the Target Group except for Excluded Insurance Proceeds and after
deducting any reasonable expenses in relation to that claim which are incurred
by any member of the Group to persons who are not members of the Group.

 

  9.1.2 The Borrower shall prepay Advances in the following amounts at the times
and in the order of application contemplated by Clause 9.2 (Application of
mandatory prepayments):

 

  (a) the amount of Acquisition Proceeds;

 

  (b) the amount of Disposal Proceeds; and

 

  (c) the amount of Insurance Proceeds.

 

9.2 Application of mandatory prepayments

 

  9.2.1 In the case of any prepayment relating to the amounts of Acquisition
Proceeds, Disposal Proceeds or Insurance Proceeds, the Borrower shall prepay
Facility 1 Advances promptly upon receipt of those proceeds.

 

  9.2.2 A prepayment under Clause 9.1 (Disposal, Insurance and Acquisition
Proceeds) shall be applied in prepayment of the Facility 1 Advance and, when all
of the Facility 1 Advance has been prepaid in full, in prepayment of the
Facility 2 Advance.

 

  9.2.3 Any prepayment under Clause 9.1 (Disposal, Insurance and Acquisition
Proceeds) shall satisfy the obligations under Clause 7.1 (Repayment of Facility
1 Advances) in inverse chronological order.

 

- 28 -



--------------------------------------------------------------------------------

9.3 Holding Accounts

 

  9.3.1 The Borrower shall ensure that all amounts of Excluded Disposal
Proceeds, Excluded Insurance Proceeds and/or Excluded Acquisition Proceeds to be
applied in purchase, replacement, reinstatement or repair of assets are paid
into a Holding Account as soon as reasonably practicable after receipt by a
member of the Group.

 

  9.3.2 The Obligors irrevocably authorises the Lender to apply amounts credited
to the Holding Account which have not been applied in purchase, replacement,
reinstatement or repair of assets within six Months of receipt of the relevant
proceeds (or such longer time period as the Lenders may agree), to pay amounts
due and payable under Clause 9.2 (Application of mandatory prepayments) and
otherwise under the Finance Documents. The Obligors further irrevocably
authorise the Lender to so apply amounts credited to the Holding Account whether
or not six Months (or such longer time period as the Lenders may agree) have
elapsed since receipt of those proceeds if a Default has occurred and is
continuing. The provisions of this Clause 9.3.2 shall not apply to the extent
that they would cause a Default or an Event of Default (as defined in the
Indenture).

 

  9.3.3 The Lender acknowledges and agrees that interest shall accrue at normal
commercial rates on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing.

 

9.4 Excluded proceeds

Where Excluded Acquisition Proceeds, Excluded Disposal Proceeds and Excluded
Insurance Proceeds include amounts which are intended to be used for a specific
purpose within a specified period (as set out in the relevant definition of
Excluded Acquisition Proceeds, Excluded Disposal Proceeds or Excluded Insurance
Proceeds), the Obligors shall ensure that those amounts are used for that
purpose and, if requested to do so by the Lender, shall promptly deliver a
certificate to the Lender at the time of such application and at the end of such
period confirming the amount (if any) which has been so applied within the
requisite time periods provided for in the relevant definition.

 

10. RESTRICTIONS

 

10.1 Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 8 (Illegality, voluntary prepayment and cancellation)
shall be irrevocable and, unless a contrary indication appears in this
Agreement, any such notice shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

10.2 Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

- 29 -



--------------------------------------------------------------------------------

10.3 Prepayment in accordance with Agreement

The Borrower shall not repay or prepay all or any part of the Advances or cancel
all or any part of an Available Facility except at the times and in the manner
expressly provided for in this Agreement.

 

10.4 No reinstatement of Commitments

No amount of any Facility cancelled under this Agreement may be subsequently
reinstated.

 

11. INTEREST

 

11.1 Calculation of interest

The rate of interest on each Advance for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  11.1.1 Margin; and

 

  11.1.2 LIBOR.

 

11.2 Payment of interest

 

  11.2.1 The Borrower shall pay accrued interest on that Advance on the last day
of each Interest Period.

 

  11.2.2 If the annual audited financial statements of the Group and related
Compliance Certificate received by the Lender show that a higher Margin should
have applied during a certain period, then the Borrower shall promptly pay to
the Lender any amounts necessary to put the Lender in the position it would have
been in had the appropriate rate of the Margin applied during such period.

 

11.3 Default interest

 

  11.3.1 If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to sub-clause 11.3.2 below, is two per cent higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted an Advance in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Lender (acting
reasonably). Any interest accruing under this Clause 11.3 shall be immediately
payable by the Obligor on demand by the Lender.

 

  11.3.2 If any overdue amount consists of all or part of an Advance which
became due on a day which was not the last day of an Interest Period relating to
that Advance:

 

  (a) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Advance; and

 

- 30 -



--------------------------------------------------------------------------------

  (b) the rate of interest applying to the overdue amount during that first
Interest Period shall be two per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  11.3.3 Default interest (if unpaid) arising on any overdue amount under
Facility 1 will be compounded with the overdue amount under Facility 1 at the
end of each Interest Period applicable to that overdue amount but will remain
immediately due and payable.

 

11.4 Notification of rates of interest

The Lender shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.

 

12. INTEREST PERIODS

 

12.1 Length of Interest Periods

 

  12.1.1 The Borrower may select an Interest Period of three or six Months for
the Facility 1 Advance in the Utilisation Request for that Advance.

 

  12.1.2 Each Interest Period for the Facility 1 Advance shall start on the
Utilisation Date or (if already made) on the last day of its preceding Interest
Period and, in each case, end on the last Business Day of that Interest Period.

 

  12.1.3 Unless otherwise agreed by the Borrower and the Lender and subject to
Clause 12.1.4, each Interest Period for a Facility 2 Advance shall be one Month.

 

  12.1.4 The first Interest Period for a Facility 2 Advance shall start on the
Utilisation Date and end on the last Business Day of the Month in which it was
made.

 

  12.1.5 Each subsequent Interest Period for a Facility 2 Advance shall start on
the last day of its preceding Interest Period.

 

  12.1.6 An Interest Period for an Advance shall not extend beyond the Final
Maturity Date applicable to its Facility.

 

12.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

13. CHANGES TO THE CALCULATION OF INTEREST

 

13.1 Absence of quotations

Subject to Clause 13.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

- 31 -



--------------------------------------------------------------------------------

13.2 Market disruption

 

  13.2.1 If a Market Disruption Event occurs in relation to an Advance for any
Interest Period, then the rate of interest on that Advance for the Interest
Period shall be the percentage rate per annum which is the sum of:

 

  (a) the Margin; and

 

  (b) the rate notified to the Borrower by the Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
the Lender of funding that Advance from whatever source it may reasonably
select.

 

  13.2.2 In this Agreement “Market Disruption Event” means before:

 

  (a) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Lender to determine LIBOR for the relevant currency and
Interest Period; or

 

  (b) close of business in London or Warsaw on the Quotation Day for the
relevant Interest Period, the Lender determines that the cost to it of obtaining
matching deposits in the Relevant Interbank Market would be in excess of LIBOR.

 

13.3 Alternative basis of interest or funding

 

  13.3.1 If a Market Disruption Event occurs and the Lender or the Borrower so
requires, the Lender and the Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

 

  13.3.2 Any alternative basis agreed pursuant to sub-clause 13.3.1 above shall
be binding on all Parties.

 

13.4 Break Costs

The Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Break Costs attributable to all or any part of an Advance or
Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Advance or Unpaid Sum.

 

14. FRONT-END FEE

The Borrower shall pay to the Lender a front-end fee in the amount and at the
times agreed in a Fee Letter.

 

15. TAX GROSS UP AND INDEMNITIES

 

15.1 Definitions

 

  15.1.1 In this Agreement:

 

- 32 -



--------------------------------------------------------------------------------

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document and is:

 

  (a) a Lender:

 

  (i) which is a bank making an advance under a Finance Document; or

 

  (ii) in respect of an advance made under a Finance Document by a person that
was a bank at the time that that advance was made,

and which is within the charge to Polish corporation tax as respects any
payments of interest made in respect of that advance;

 

  (b) a Lender which is a company resident in Poland for Polish tax purposes in
relation to the Facility; or

 

  (c) a Treaty Lender.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to the
Lender under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3 (Tax
indemnity).

“Treaty Lender” means a Lender which:

 

  (d) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (e) does not carry on a business in Poland through a permanent establishment
with which the Lender’s funding of the Advance is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Republic of Poland which makes provision for full exemption
from tax imposed by the Republic of Poland on interest.

 

  15.1.2 Unless a contrary indication appears, in this Clause 15 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

15.2 Tax gross-up

 

  15.2.1 Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  15.2.2 The Borrower shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Lender accordingly.

 

  15.2.3 If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

- 33 -



--------------------------------------------------------------------------------

  15.2.4 An Obligor is not required to make an increased payment to the Lender
under sub-clause 15.2.3 above for a Tax Deduction in respect of tax imposed by
the Republic of Poland from a payment of interest on an Advance, if on the date
on which the payment falls due:

 

  (a) the payment could have been made to the Lender without a Tax Deduction if
it was a Qualifying Lender, but on that date the Lender is not or has ceased to
be a Qualifying Lender other than as a result of any change after the date of
this Agreement in (or in the interpretation, administration, or application of)
any law or Treaty, or any published practice or concession of any relevant
taxing authority; or

 

  (b) the Lender is a Treaty Lender and the Obligor making the payment is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had the Lender complied with its obligations under sub-clause
15.2.7 below.

 

  15.2.5 If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  15.2.6 Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Lender evidence reasonably satisfactory to the
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

  15.2.7 If the Lender is a Treaty Lender then the Lender and each Obligor which
makes a payment to the Lender shall co-operate in completing any procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction.

 

15.3 Tax indemnity

 

  15.3.1 The Borrower shall (within three Business Days of demand by the Lender)
pay to the Lender an amount equal to the loss, liability or cost which the
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Tax by the Lender in respect of a Finance Document.

 

  15.3.2 Sub-clause 15.3.1 above shall not apply:

 

  (a) with respect to any Tax assessed on the Lender:

 

  (i) under the law of the jurisdiction in which the Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which the Lender is treated
as resident for tax purposes; or

 

- 34 -



--------------------------------------------------------------------------------

  (ii) under the law of the jurisdiction in which the Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Lender; or

 

  (b) to the extent a loss, liability or cost:

 

  (i) is compensated for by an increased payment under Clause 15.2 (Tax
gross-up); or

 

  (ii) would have been compensated for by an increased payment under Clause 15.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in sub-clause 15.2.4 of Clause 15.2 (Tax gross-up) applied.

 

  15.3.3 If the Lender makes or intends to make a claim under sub-clause 15.3.1
above, the Lender shall promptly notify the Borrower of the event which will
give, or has given, rise to the claim.

 

15.4 Tax Credit

If an Obligor makes a Tax Payment and the Lender determines that:

 

  15.4.1 a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and

 

  15.4.2 the Lender has obtained, utilised and retained that Tax Credit,

the Lender shall pay an amount to the Obligor which the Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Obligor.

 

15.5 Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify the
Lender against any cost, loss or liability that the Lender incurs in relation to
all stamp duty, registration, tax on civil law transactions and other similar
Taxes payable in respect of any Finance Document.

 

15.6 Value added tax

 

  15.6.1 All amounts set out, or expressed to be payable under a Finance
Document by an Obligor to the Lender which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to sub-clause 15.6.2
below, if VAT is chargeable on any supply made by the Lender to an Obligor under
a Finance Document, that Obligor shall pay to the Lender (in addition to and at
the same time as paying the consideration) an amount equal to the amount of the
VAT (and the Lender shall promptly provide an appropriate VAT invoice to that
Obligor).

 

- 35 -



--------------------------------------------------------------------------------

  15.6.2 Where a Finance Document requires an Obligor to reimburse the Lender
for any costs or expenses, that Obligor shall also at the same time pay and
indemnify the Lender against all VAT incurred by the Lender in respect of the
costs or expenses to the extent that the Lender reasonably determines that
neither it nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment from the relevant tax authority in
respect of the VAT.

 

16. INCREASED COSTS

 

16.1 Increased costs

 

  16.1.1 Subject to Clause 16.4 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Lender, pay for the account of the Lender the
amount of any Increased Costs incurred by the Lender or any of its Affiliates as
a result of (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (b) compliance with
any law or regulation made after the date of this Agreement.

 

  16.1.2 In this Agreement “Increased Costs” means:

 

  (a) a reduction in the rate of return from the Facility or on the Lender’s (or
its Affiliate’s) overall capital;

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into a commitment or
funding or performing its obligations under any Finance Document.

 

16.2 Increased cost claims

If the Lender intends to make a claim pursuant to Clause 16.1 (Increased costs),
the Lender shall promptly notify the Borrower.

 

16.3 Bank Guarantee Fund Fee

 

  16.3.1 The Lender may, after paying any amount in respect of the Bank
Guarantee Fund Fee, notify the Borrower thereof (certifying the amount of each
payment).

 

  16.3.2 The Borrower shall, within five Business Days of notification from the
Lender, pay for the account of the Lender the amount of the Bank Guarantee Fund
Fee, as specified by the Lender in such notification.

 

16.4 Exception

 

  16.4.1 Clause 16.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b) compensated for by Clause 15.3 (Tax indemnity) (or would have been
compensated for under Clause 15.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in sub-clause 15.3.2 of Clause 15.3 (Tax
indemnity) applied); or

 

- 36 -



--------------------------------------------------------------------------------

  (c) attributable to the wilful breach by the Lender or its Affiliates of any
law or regulation.

 

  16.4.2 In this Clause 16.4, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 15.1 (Definitions).

 

17. OTHER INDEMNITIES

 

17.1 Currency indemnity

 

  17.1.1 If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (a) making or filing a claim or proof against that Obligor;

 

  (b) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (i) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (ii) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

  17.1.2 Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

17.2 Other indemnities

 

  17.2.1 The Borrower shall (or shall procure that an Obligor will), within
three Business Days of demand, indemnify the Lender against any cost, loss or
liability incurred by the Lender as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date;

 

  (c) funding, or making arrangements to fund, an Advance requested by the
Borrower in a Utilisation Request but not made by reason of the operation of any
one or more of the provisions of this Agreement (other than by reason of default
or negligence by the Lender); or

 

  (d) an Advance (or part of an Advance) not being prepaid in accordance with a
notice of prepayment given by the Borrower.

 

- 37 -



--------------------------------------------------------------------------------

  17.2.2 The Borrower shall promptly indemnify the Lender against any cost, loss
or liability incurred by the Lender (acting reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

18. MITIGATION BY THE LENDER

 

18.1 Mitigation

 

  18.1.1 The Lender shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 8.1 (Illegality), Clause 15 (Tax gross-up and
indemnities), Clause 16 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

  18.1.2 Sub-clause 18.1.1 above does not in any way limit the obligations of
any Obligor under the Finance Documents.

 

18.2 Limitation of liability

 

  18.2.1 The Borrower shall indemnify the Lender for all costs and expenses
reasonably incurred by the Lender as a result of steps taken by it under Clause
18.1 (Mitigation).

 

  18.2.2 The Lender is not obliged to take any steps under Clause 18.1
(Mitigation) if, in the opinion of the Lender (acting reasonably), to do so
might be prejudicial to it.

 

19. COSTS AND EXPENSES

 

19.1 Transaction legal expenses

The Borrower shall promptly on demand pay the Lender the amount of all costs of
establishing the Transaction Security and legal costs and expenses (capped in
the case of the costs of Polish counsel at the amount agreed in the engagement
letter between the Lender and the Lender’s Polish counsel dated 18 February 2008
as amended) incurred by it in connection with the negotiation, preparation and
execution of:

 

  19.1.1 this Agreement and any other documents referred to in this Agreement;
and

 

  19.1.2 any other Finance Documents executed after the date of this Agreement.

 

19.2 Amendment costs

If:

 

  19.2.1 an Obligor requests an amendment, waiver or consent; or

 

  19.2.2 an amendment is required pursuant to Clause 29.9 (Change of currency),

 

- 38 -



--------------------------------------------------------------------------------

the Borrower shall, within three Business Days of demand, reimburse the Lender
for the amount of costs and expenses (including legal fees) reasonably incurred
by the Lender in responding to, evaluating, negotiating or complying with that
request or requirement up to the amount agreed upfront between the Lender and
the Borrower.

 

19.3 Enforcement costs

The Borrower shall, within three Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) incurred by the Lender
in connection with the enforcement of, or the preservation of any rights under,
any Finance Document.

 

20. GUARANTEE AND INDEMNITY

 

20.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  20.1.1 guarantees up to the maximum amount of USD 100,000,000 (one hundred
million dollars) to the Lender punctual performance by each Obligor of all that
Obligor’s obligations under the Finance Documents;

 

  20.1.2 undertakes with the Lender that whenever an Obligor does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

 

  20.1.3 indemnifies the Lender immediately on demand against any cost, loss or
liability suffered by the Lender if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which the Lender would otherwise have
been entitled to recover.

The guarantee granted under this Clause 20.1 shall expire on 31 May 2014.

 

20.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

20.3 Reinstatement

If any payment by an Obligor or any discharge given by the Lender (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 

  20.3.1 the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

  20.3.2 the Lender shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

- 39 -



--------------------------------------------------------------------------------

20.4 Waiver of defences

The obligations of each Guarantor under this Clause 20 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 20 (without
limitation and whether or not known to it or the Lender) including:

 

  20.4.1 any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

  20.4.2 the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  20.4.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  20.4.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  20.4.5 any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document;

 

  20.4.6 any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  20.4.7 any insolvency or similar proceedings.

 

20.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring the Lender (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 20. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

20.6 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Lender (or any trustee or agent on its behalf) may:

 

  20.6.1 refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

- 40 -



--------------------------------------------------------------------------------

  20.6.2 hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 20.

 

20.7 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Lender otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

 

  20.7.1 to be indemnified by an Obligor;

 

  20.7.2 to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  20.7.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Lender under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by the Lender.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender by
the Obligors under or in connection with the Finance Documents to be repaid in
full on trust for the Lender and shall promptly pay or transfer to same to the
Lender or as the Lender may direct for application in accordance with Clause 27
(Payment mechanics).

 

20.8 Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  20.8.1 that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  20.8.2 each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Lender under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

20.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Lender.

 

- 41 -



--------------------------------------------------------------------------------

21. REPRESENTATIONS

 

21.1 General

Each Obligor makes the representations and warranties set out in this Clause 21
to the Lender.

Status, authorisations and governing law

 

21.2 Status

 

  21.2.1 It and each of its Subsidiaries is a limited liability corporation or a
joint stock company, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

  21.2.2 It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

 

21.3 Binding obligations

Subject to the Legal Reservations:

 

  21.3.1 the obligations expressed to be assumed by it in each Transaction
Document to which it is a party are legal, valid, binding and enforceable
obligations; and

 

  21.3.2 (without limiting the generality of paragraph 21.3.1 above), each
Transaction Security Document to which it is a party creates the security
interests which that Transaction Security Document purports to create and those
security interests are valid and effective.

 

21.4 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with:

 

  21.4.1 any law or regulation applicable to it;

 

  21.4.2 the constitutional documents of any member of the Group; or

 

  21.4.3 any agreement or instrument binding upon it or any member of the Group
or any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument,
including, without limitation, the Indenture and the Fortis Facility Documents.

 

21.5 Power and authority

 

  21.5.1 It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.

 

  21.5.2 No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

 

- 42 -



--------------------------------------------------------------------------------

21.6 Validity and admissibility in evidence

 

  21.6.1 All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party; and

 

  (b) to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect.

 

  21.6.2 All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Group have been obtained or effected and
are in full force and effect.

 

21.7 Governing law and enforcement

 

  21.7.1 The choice of governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdictions.

 

  21.7.2 Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions.

No insolvency, default or tax liability

 

21.8 Insolvency

No:

 

  21.8.1 corporate action, legal proceeding or other procedure or step described
in Clause 25.8 (Insolvency proceedings); or

 

  21.8.2 creditors’ process described in Clause 25.9 (Creditors’ process),

has been taken or, to the knowledge of the Investor, threatened in relation to
it and none of the circumstances described in Clause 25.7 (Insolvency) applies
to it.

 

21.9 No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, tax on civil law transactions,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents
(except registration of the Share Pledges and payment of associated fees) and
which registrations, filings and fees will be made and paid promptly after the
date of the relevant Finance Document.

 

21.10 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

- 43 -



--------------------------------------------------------------------------------

21.11 No default

 

  21.11.1 No Default is continuing or is reasonably likely to result from the
making of any Utilisation or the entry into, the performance of, or any
transaction contemplated by, any Transaction Document.

 

  21.11.2 No other event or circumstance is outstanding which constitutes (or,
with the expiry of a grace period, the giving of notice, the making of any
determination or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which has or is reasonably likely
to have a Material Adverse Effect.

 

21.12 Taxation

 

  21.12.1 It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of USD 500,000 (or its
equivalent in any other currency) or more.

 

  21.12.2 No claims or investigations are being, or are reasonably likely to be,
made or conducted against it (or any of its Subsidiaries) with respect to Taxes
such that a liability of, or claim against, any member of the Group of USD
500,000 (or its equivalent in any other currency) or more is reasonably likely
to arise.

 

  21.12.3 It is resident for Tax purposes only in the jurisdiction of its
incorporation.

Provision of information - general

 

21.13 No misleading information

Save as disclosed in writing to the Lender prior to the date of this Agreement:

 

  21.13.1 any factual information contained in the Information Package was true
and accurate in all material respects as at the date of the relevant report or
document containing the information or (as the case may be) as at the date the
information is expressed to be given;

 

  21.13.2 the Base Case Model has been prepared in accordance with the
Accounting Principles as applied to the Original Financial Statements, and the
financial projections contained in the Base Case Model have been prepared on the
basis of recent historical information, are fair and based on reasonable
assumptions and have been approved by the board of directors of the Investor;

 

  21.13.3 any financial projection or forecast contained in the Information
Package has been prepared on the basis of recent historical information and on
the basis of reasonable assumptions and was fair (as at the date of the relevant
report or document containing the projection or forecast) and arrived at after
careful consideration;

 

  21.13.4 the expressions of opinion or intention provided by or on behalf of an
Obligor for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds;

 

- 44 -



--------------------------------------------------------------------------------

  21.13.5 no event or circumstance has occurred or arisen and no information has
been omitted from the Information Package and no information has been given or
withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Information Package being untrue or misleading in
any material respect;

 

  21.13.6 all material information provided to the Lender by or on behalf of the
Investor or the Borrower in connection with the Acquisition and/or the Target
Group on or before the date of this Agreement and not superseded before that
date (whether or not contained in the Information Package) is accurate and not
misleading in any material respect and all projections provided to the Lender on
or before the date of this Agreement have been prepared in good faith on the
basis of assumptions which were reasonable at the time at which they were
prepared and supplied; and

 

  21.13.7 all other written information provided by any member of the Group
(including its advisers) to the Lender or the provider of any Report was true,
complete and accurate in all material respects as at the date it was provided
and is not misleading in any respect.

 

21.14 Original Financial Statements

 

  21.14.1 Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied. However in the case of quarterly
statements, normal year end adjustments were not made.

 

  21.14.2 Its unaudited Original Financial Statements fairly represent its
financial condition and results of operations (consolidated in the case of
Target) for the relevant financial quarter.

 

  21.14.3 Its audited Original Financial Statements give a true and fair view of
its financial condition and results of operations (consolidated in the case of
Target) during the relevant financial year.

 

  21.14.4 There has been no material adverse change in its assets, business or
financial condition (or the assets, business or consolidated financial condition
of the Group, in the case of the Investor) since the date of the Original
Financial Statements.

 

  21.14.5 The Original Financial Statements of the Target do not consolidate the
results, assets or liabilities of any person or business which does not form
part of the Target Group.

 

  21.14.6 Its most recent financial statements delivered pursuant to Clause 22.1
(Financial Statements):

 

  (a) have been prepared in accordance with the Accounting Principles as applied
to the Original Financial Statements; and

 

  (b) give a true and fair view of (if audited) or fairly present (if unaudited)
its consolidated financial condition as at the end of, and consolidated results
of operations for, the period to which they relate.

 

- 45 -



--------------------------------------------------------------------------------

  21.14.7 The budgets and forecasts supplied under this Agreement were arrived
at after careful consideration and have been prepared in good faith on the basis
of recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

 

  21.14.8 Since the date of the most recent financial statements delivered
pursuant to Clause 22.1 (Financial Statements) there has been no material
adverse change in the business, assets or financial condition of the Group.

No proceedings or breach of laws

 

21.15 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect has (to the best of its
knowledge and belief (having made due and careful enquiry) been started or
threatened against any Obligor (or against the directors of any Obligor).

 

21.16 No breach of laws

 

  21.16.1 It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has could reasonably be expected to have a Material
Adverse Effect.

 

  21.16.2 No labour disputes are current or, to the best of its knowledge and
belief (having made due and careful enquiry), threatened against any member of
the Group which have or could reasonably be expected to have a Material Adverse
Effect.

 

21.17 Environmental laws

 

  21.17.1 The Borrower is in compliance with Clause 24.4 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

 

  21.17.2 No Environmental Claim has been commenced or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened
against the Borrower where that claim has or could reasonably be expected, if
determined against it, to have a Material Adverse Effect.

Security and ownership of assets

 

21.18 Security and Financial Indebtedness

 

  21.18.1 No Security or Quasi-Security exists over all or any of the present or
future assets of the Borrower other than as permitted by this Agreement.

 

  21.18.2 The Borrower does not have any Financial Indebtedness outstanding
other than as permitted by this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

21.19 Ranking

Other than as provided in the Intercreditor Agreement, the Transaction Security
has or will have the ranking in priority which it is expressed to have in the
Transaction Security Documents and it is not subject to any prior ranking
Security.

 

21.20 Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

 

21.21 Legal and beneficial ownership

 

  21.21.1 It and each of its Subsidiaries is the sole legal and beneficial owner
of the respective assets over which it purports to grant Transaction Security.

 

  21.21.2 All the Target Shares are legally and beneficially owned by the
Borrower and the Investor free from any claims, third party rights or competing
interests other than Permitted Security permitted under Clause 24.14 (Negative
Pledge) with the Borrower owning 60% of the issued share capital of Target and
the Investor owning 25% of the issued share capital of Target.

 

21.22 Shares

Except as provided in the Shareholders’ Agreement, the shares in the Borrower
and Target which are subject to the Transaction Security are fully paid and not
subject to any option to purchase or similar rights. The constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or enforcement of the Transaction Security. Except as provided in the
Shareholders’ Agreement, there are no agreements in force which provide for the
issue or allotment of, or grant any person the right to call for the issue or
allotment of, any share or loan capital of any member of the Group or member of
the Target Group (including any option or right of pre-emption or conversion).

 

21.23 Intellectual Property

 

  21.23.1 It and each of its Subsidiaries:

 

  (a) is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted and as contemplated in the Base Case Model;

 

  (b) does not (nor does any of its Subsidiaries), in carrying on its
businesses, infringe any Intellectual Property of any third party in any respect
which has or is reasonably likely to have a Material Adverse Effect; and

 

  (c) has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it.

 

- 47 -



--------------------------------------------------------------------------------

  21.23.2 There are no adverse circumstances relating to the validity,
subsistence or use of any of its or its Subsidiaries’ Intellectual Property
which could reasonably be expected to have a Material Adverse Effect.

Provision of information - Group

 

21.24 Group Structure Chart

 

  21.24.1 When delivered, the Group Structure Chart delivered to the Lender
pursuant to Part A of Schedule 2 (Conditions Precedent) shall be true, complete
and accurate in all material respects and shall show the following information:

 

  (a) each member of the Group, including current name and company registration
number, its jurisdiction of incorporation and/or establishment, a list of
shareholders and indicating if it is not a company with limited liability or is
an Unrestricted Subsidiary; and

 

  (b) all minority interests in any member of the Group and any person in which
any member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.

 

  21.24.2 All necessary intra-Group loans, transfers, share exchanges and other
steps resulting in the final Group structure are set out in the Group Structure
Chart and have been or will be taken in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.

 

21.25 Obligors

 

  21.25.1 The aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group.

 

  21.25.2 The aggregate gross assets and the aggregate net assets of the
Obligors (calculated on an unconsolidated basis and excluding all intra-Group
items and investments in Subsidiaries of any member of the Group) exceeds 50% of
the consolidated gross assets and, respectively, net assets of the Group.

Miscellaneous

 

21.26 Acquisition Documents, disclosures and other Documents

 

  21.26.1 The Acquisition Documents contain all the terms of the Acquisition.

 

  21.26.2 There is no disclosure made in the Disclosure Letter or any other
disclosure to the Acquisition Documents or the Shareholders’ Agreement which has
or may have a material adverse effect on any of the information, opinions,
intentions, forecasts and projections contained or referred to in the
Information Package.

 

  21.26.3 To the best of its knowledge no representation or warranty (as
qualified by the Disclosure Letter) given by any party to the Acquisition
Documents is untrue or misleading in any material respect.

 

- 48 -



--------------------------------------------------------------------------------

  21.26.4 The Shareholders’ Agreement contains, or if not yet executed, will
contain, all the material terms of all the agreements and arrangements between
the Borrower, the Investor and any other shareholders of the Target.

 

21.27 Centre of main interests and establishments

 

  21.27.1 It has its “centre of main interests” (as that term is used in Article
3(1) of The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) in its jurisdiction of incorporation, other than
the Investor which has its “centre of main interests” in Poland.

 

  21.27.2 It has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction, other than the Investor which has an
“establishment” in the United States of America.

 

21.28 No adverse consequences

 

  21.28.1 It is not necessary under the laws of its Relevant Jurisdictions:

 

  (a) in order to enable the Lender to enforce its rights under any Finance
Document; or

 

  (b) by reason of the execution of any Finance Document or the performance by
it of its obligations under any Finance Document,

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in any of its Relevant Jurisdictions.

 

  21.28.2 The Lender is not or will be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdictions by reason only of the
execution, performance and/or enforcement of any Finance Document.

 

21.29 Times when representations made

 

  21.29.1 All the representations and warranties in this Clause 21 are made by
each Original Obligor on the date of this Agreement.

 

  21.29.2 All the representations and warranties in this Clause 21 are deemed to
be made by each Obligor on the first Utilisation Date.

 

  21.29.3 The Repeating Representations are deemed to be made by each Obligor on
the date of each Utilisation Request, on each Utilisation Date and on the first
day of each Interest Period (except that those contained in paragraphs
(a)-(e) of Clause 21.14 (Original Financial statements) will cease to be so made
once subsequent financial statements have been delivered under this Agreement).

 

  21.29.4 All the representations and warranties in this Clause 21 except Clause
21.13 (No misleading information), Clause 21.24 (Group Structure Chart), and
Clause 21.26 (Acquisition Documents, Disclosures and other Documents) are deemed
to be made by each Additional Guarantor on the day on which it becomes (or it is
proposed that it becomes) an Additional Guarantor.

 

- 49 -



--------------------------------------------------------------------------------

  21.29.5 Each representation or warranty deemed to be made after the date of
this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

 

22. INFORMATION UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

In this Clause 22:

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Clauses 22.1.1 to 22.1.3 (Financial statements).

“Quarterly Financial Statements” means the financial statements delivered
pursuant to Clause 22.1.4 (Financial statements).

 

22.1 Financial statements

The Investor shall supply to the Lender:

 

  22.1.1 its audited consolidated financial statements for that Financial Year
as soon as they are available, but in any event within 60 days after the end of
each of its Financial Years;

 

  22.1.2 the audited financial statements (consolidated as soon as reasonably
possible, if appropriate) of Cari Agri International-Poland Sp z o.o. and the
Borrower for that Financial Year as soon as they are available, but in any event
within 180 days after the end of each of its Financial Years; and

 

  22.1.3 the audited financial statements of any other Subsidiary for that
Financial Year if requested by the Lender as soon as they are available, but in
any event within a reasonable time after the end of that Subsidiary’s Financial
Year; and

 

  22.1.4 as soon as they are available, but in any event within 45 days after
the end of each financial quarter of each of its Financial Years:

 

  (a) its consolidated financial statements for that financial quarter; and

 

  (b) the stand-alone accounts of Cari Agri International-Poland Sp z o.o. and
the Borrower for that financial quarter; and

 

  (c) the management accounts of the Target for that financial quarter.

 

22.2 Provision and contents of Compliance Certificate

 

  22.2.1 The Investor shall supply a Compliance Certificate to the Lender with
each set of its audited consolidated Annual Financial Statements and each set of
its consolidated Quarterly Financial Statements.

 

  22.2.2 Each Compliance Certificate shall, amongst other things, set out (in
reasonable detail) computations as to compliance with Clause 23 (Financial
Covenants) and the Margin computations set out in the definition “Margin” as at
the date as at which those financial statements were drawn up.

 

- 50 -



--------------------------------------------------------------------------------

  22.2.3 Each Compliance Certificate shall be signed by two directors of the
Investor and, if required to be delivered with the consolidated Annual Financial
Statements of the Investor, shall be reported on by the Investor’s Auditors in
the form agreed by the Investor and the Lender.

 

22.3 Requirements as to financial statements

 

  22.3.1 The Investor shall procure that each set of Annual Financial
Statements, and Quarterly Financial Statements includes a balance sheet, profit
and loss account and cashflow statement. In addition the Investor shall procure
that each set of Annual Financial Statements shall be audited by the Auditors.

 

  22.3.2 Each set of financial statements delivered pursuant to Clause 22.1
(Financial statements):

 

  (a) shall be certified by a director of the relevant company as giving a true
and fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were drawn up
and, in the case of the Annual Financial Statements, shall be accompanied by any
letter addressed to the management of the relevant company by the Auditors and
accompanying those Annual Financial Statements; and

 

  (b) shall be prepared using the Accounting Principles.

 

  22.3.3 If a Default is continuing and the Lender wishes to discuss the
financial position of any member of the Group with the Auditors, the Lender may
notify the Investor. In this event, the Investor must ensure that the Auditors
are authorised (at the expense of the Investor):

 

  (a) to discuss the financial position of each member of the Group with the
Lender on request from the Lender; and

 

  (b) to disclose to the Lender any information which the Lender may reasonably
request.

 

22.4 Budget

 

  22.4.1 The Investor shall supply to the Lender, as soon as the same become
available but in any event within 30 days before the start of each of its
Financial Years, an annual Budget for that financial year.

 

  22.4.2 The Investor shall ensure that each Budget:

 

  (a) is in a form reasonably acceptable to the Lender and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group, projected disposals and projected capital expenditure for the Group and
projected financial covenant calculations for the financial year to which the
Budget relates. The projections shall relate to the 12 month period comprising
that Financial Year;

 

- 51 -



--------------------------------------------------------------------------------

  (b) is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 22.1 (Financial statements); and

 

  (c) has been approved by the board of directors of the Investor.

 

  22.4.3 If the Budget is updated or changed, the Investor shall promptly
deliver to the Lender such updated or changed Budget together with a written
explanation of the main changes in that Budget.

 

22.5 Information: miscellaneous

The Investor shall supply to the Lender:

 

  22.5.1 at the same time as they are dispatched, copies of all documents
dispatched by the Investor or any Obligors to its creditors generally (or any
class of them) but, for the avoidance of doubt, not if dispatched only to a
single creditor;

 

  22.5.2 promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group (or against the directors of any member
of the Group), and which, if adversely determined, are reasonably likely to have
a Material Adverse Effect or which would involve a liability, or a potential or
alleged liability, exceeding USD 10,000,0000 (or its equivalent in other
currencies);

 

  22.5.3 promptly upon becoming aware of the relevant claim, the details of any
claim which is current, threatened or pending against the Vendor or any other
person in respect of the Acquisition Documents and details of any disposal or
insurance claim which will require a prepayment under Clause 9.1 (Disposal,
Insurance and Acquisition Proceeds);

 

  22.5.4 promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to management of the Group and an up to date copy of
its shareholders’ register (or equivalent in its jurisdiction of incorporation))
as the Lender may reasonably request;

 

  22.5.5 promptly upon becoming aware of them, the details of any Environmental
Claim which is current, threatened or pending against any member of the Group
which is referred to in Clause 24.5 (Environmental claims) or which would
involve a potential liability or expenditure exceeding USD 1,000,000 (or its
equivalent in any currency or currencies);

 

  22.5.6 promptly, such material information in the possession of the Group
relating to the Acquisition as the Lender may reasonably request; and

 

- 52 -



--------------------------------------------------------------------------------

  22.5.7 promptly, such information as the Lender may reasonably require about
assets subject to the Transaction Security and compliance of the Obligors with
the terms of any Transaction Security Documents.

 

22.6 Notification of default

 

  22.6.1 Each Obligor shall notify the Lender of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  22.6.2 Promptly upon a request by the Lender, the Investor shall supply to the
Lender a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

22.7 “Know your customer” checks

 

  22.7.1 If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (c) a proposed assignment by the Lender of any of its rights under this
Agreement,

obliges the Lender (or, in the case of paragraph (c) above, any prospective new
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each Obligor shall promptly upon the request of the Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Lender (for itself or, in the case of the event described in paragraph
(c) above, on behalf of any prospective new Lender) in order for the Lender or,
in the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

  22.7.2 The Borrower shall, by not less than 10 Business Days’ prior written
notice to the Lender, notify the Lender of its intention to request that one of
its Subsidiaries becomes an Additional Guarantor pursuant to Clause 27 (Changes
to the Obligors).

 

  22.7.3

Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall
promptly upon the request of the Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Lender (for
itself or on behalf of any prospective new Lender) in order for the Lender or
any prospective new Lender to carry out and be

 

- 53 -



--------------------------------------------------------------------------------

 

satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations pursuant to
the accession of such Subsidiary to this Agreement as an Additional Guarantor.

 

23. FINANCIAL COVENANTS

 

23.1 Financial definitions

In this Clause 23, terms have the meanings set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture) and:

“Calculation Day” means the last day of the Calculation Period falling on every
31 March, 30 June, 30 September, 31 December of each year until Final Repayment
Date. The first Calculation Date falls on 30 June 2008.

“Calculation Period” means each period of twelve months immediately preceding
the Calculation Day and ending on the Calculation Day.

“Consolidated Coverage Ratio” means, in a given Calculation Period, the ratio of
EBITDA to the Fixed Charges.

“EBITDA” means, for each Calculation Period, the Consolidated Net Income of
Investor; including without duplication:

 

  (a) provision for taxes based on income or profits of Investor and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

 

  (b) the Fixed Charges of Investor and its Subsidiaries for such period, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

 

  (c) depreciation, amortization and any other non-cash items for such period to
the extent deducted in determining Consolidated Net Income for such period
(other than any non-cash item which requires the accrual of, or a reserve for,
cash charges for any future period) of Investor and the Subsidiaries (including
amortization of capitalized debt issuance costs for such period and any non -
cash compensation expense, realized for grants of stock options or other rights
to officers, directors and employees), all of the foregoing determined on a
consolidated basis in accordance with GAAP; plus

 

  (d) minority interests to the extent that such minority interests were
deducted in computing Consolidated Net Income; minus

 

  (e) to the extent they increase Consolidated Net Income, net after-tax
exceptional or non-recurring gains; plus

 

  (f) to the extent they decrease Consolidated Net Income, net after-tax
exceptional or non-recurring losses; minus

 

  (g) to the extent they increase Consolidated Net Income, non-cash items
(including the partial or entire reversal of reserves taken in prior periods,
but excluding reversals of accruals or reserves for cash charges taken in prior
periods and excluding the accrual of revenue in the ordinary course of business)
for such period.

 

- 54 -



--------------------------------------------------------------------------------

“Net Debt” means any interest bearing debt (especially any credit facilities,
loans, obligations resulting from the financial transactions as well as any
indebtedness under the Notes) minus any cash positions reported in the balance
sheet.

“Net Leverage Ratio” means, in a given Calculation Period, the ratio of Net Debt
on the last day of that Calculation Period to EBITDA.

 

23.2 Financial condition

The Obligors shall ensure that:

 

  23.2.1 the Net Leverage Ratio does not exceed 5.00; and

 

  23.2.2 the Consolidated Coverage Ratio is maintained at not less than 2.25.

 

23.3 Financial testing

The financial covenants set out in Clause 23.2 (Financial condition) shall be
tested for each Calculation Period ending on each Calculation Day by reference
to each of the relevant financial statements and/or the relevant Compliance
Certificate delivered pursuant to Clause 22.2 (Compliance Certificate).

 

24. GENERAL UNDERTAKINGS

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or the Available Facility is greater than zero.

Compliance with Indenture covenants

 

24.1 Certain undertakings relating to CEDC Group

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply with the undertakings set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

The Parties acknowledge that, as soon as the Indenture has expired, if there are
any discrepancies between the provisions of Schedule 7 (CEDC Group Undertakings
(Based on Indenture)) and the remaining provisions of this Agreement, the
remaining provisions of this Agreement shall prevail to the extent of any
inconsistency.

Authorisations and compliance with laws

 

24.2 Authorisations

Each Obligor shall promptly:

 

  24.2.1 obtain, comply with and do all that is necessary to maintain in full
force and effect; and

 

- 55 -



--------------------------------------------------------------------------------

  24.2.2 supply certified copies to the Lender if so requested by the Lender
(acting reasonably) of,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

  (a) enable it to perform its obligations under the Finance Documents and the
Acquisition Documents;

 

  (b) ensure the legality, validity, enforceability or admissibility in evidence
of any Finance Document or Acquisition Document; and

 

  (c) enable it or any member of the Group to own its assets and to carry on its
business, trade and ordinary activities as currently conducted where failure to
obtain or comply with those Authorisations is reasonably likely to have a
Material Adverse Effect.

 

24.3 Compliance with laws

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply, has or is reasonably likely to have a Material Adverse
Effect.

 

24.4 Environmental compliance

 

  24.4.1 The Borrower shall (and the Borrower shall ensure that each member of
the Bols Group will):

 

  (a) comply with all Environmental Law;

 

  (b) obtain, maintain and ensure compliance with all requisite Environmental
Permits;

 

  (c) comply with all other covenants, conditions, restrictions or agreements
directly or indirectly concerned with any contamination, pollution or waste or
the release or discharge of any toxic or hazardous substance in connection with
any real property which is or was at any time owned, leased or occupied by any
member of the Group or on which any member of the Group has conducted any
activity; and

 

  (d) implement procedures to monitor compliance with and to prevent liability
under any Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

  24.4.2 The Investor shall implement or procure the implementation of the
recommendations and proposals contained in the Environmental Report
substantially within the time periods specified in that report or, if no time
periods are specified, as soon as is reasonably practicable.

 

- 56 -



--------------------------------------------------------------------------------

24.5 Environmental claims

The Borrower shall, promptly upon becoming aware of the same, inform the Lender
in writing of:

 

  24.5.1 any Environmental Claim against any member of the Bols Group which is
current, pending or threatened; and

 

  24.5.2 any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the Bols
Group,

where the claim, if determined against that member of the Bols Group, has or is
reasonably likely to have a Material Adverse Effect.

 

24.6 Taxation

The Borrower shall (and the Borrower shall ensure that each member of the Bols
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

 

  24.6.1 such payment is being contested in good faith;

 

  24.6.2 adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Lender under Clause 22.1 (Financial statements); and

 

  24.6.3 such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.

Restrictions on business focus

 

24.7 Merger

The Borrower shall not enter into any amalgamation, demerger, merger,
consolidation or corporate reconstruction other than a Permitted Transaction.

 

24.8 Change of business

The Investor shall procure that no material change is made to the general nature
of the business of the Investor, the Borrower or the Group taken as a whole from
that carried on by the Group at the date of this Agreement.

 

24.9 Acquisitions

 

  24.9.1 Except as permitted under Clause 24.9.2 below, the Borrower shall not:

 

  (a) acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them); or

 

  (b) incorporate a company.

 

- 57 -



--------------------------------------------------------------------------------

  24.9.2 Clause 24.9.1 above does not apply to a Permitted Transaction or an
acquisition of a company, of shares, securities or a business or undertaking
(or, in each case, any interest in any of them) or the incorporation of a
company if:

 

  (a) no Default is continuing on the closing date for the acquisition or would
occur as a result of the acquisition;

 

  (b) the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Group; and

 

  (c) the acquisition does not and is not reasonably likely to have a Material
Adverse Effect.

 

24.10 Joint ventures

 

  24.10.1 Except as permitted under Clause 24.10.2 below, the Borrower shall
not:

 

  (a) enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

  (b) transfer any assets or lend to or guarantee or give an indemnity for or
give Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  24.10.2 Clause 24.10.1 above does not apply to any acquisition of (or
agreement to acquire) any interest in a Joint Venture or transfer of assets (or
agreement to transfer assets) to a Joint Venture or loan made to or guarantee
given in respect of the obligations of a Joint Venture if:

 

  (a) no Default is continuing on the closing date for the acquisition,
transfer, loan or guarantee or would occur as a result of the acquisition,
transfer, loan or guarantee;

 

  (b) the Joint Venture is to be engaged in a business substantially the same as
that carried on by the Group; and

 

  (c) the acquisition, transfer, loan or guarantee does not and is not
reasonably likely to have a Material Adverse Effect.

Restrictions on dealing with assets and Security

 

24.11 Preservation of assets

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business.

 

24.12 Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of the Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

- 58 -



--------------------------------------------------------------------------------

24.13 Acquisition Documents

The Borrower and the Investor shall take all reasonable and practical steps to
preserve and enforce its rights (or the rights of any other member of the Group)
and pursue any claims and remedies arising under any Acquisition Documents.

 

24.14 Negative pledge

In this Clause 24.14, “Quasi-Security” means a transaction described in Clause
24.14.3 below.

Except as permitted under Clause 24.14.4 below:

 

  24.14.1 The Investor shall not (and the Investor shall ensure that no other
member of the Group will) create or permit to subsist any Security over the
share capital of the Borrower.

 

  24.14.2 The Borrower shall not create or permit to subsist any Security over
any of its assets.

 

  24.14.3 The Borrower shall not:

 

  (a) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by any other member of the Group;

 

  (b) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (c) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (d) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

  24.14.4 Clauses 24.14.1 to 24.14.3 above do not apply to any Security or (as
the case may be) Quasi-Security, which is:

 

  (a) Permitted Security; or

 

  (b) a Permitted Transaction.

 

24.15 Disposals

 

  24.15.1 Except as permitted under Clause 24.15.2 below, the Borrower shall not
enter into a single transaction or a series of transactions (whether related or
not) and whether voluntary or involuntary to sell, lease, transfer or otherwise
dispose of any asset.

 

  24.15.2 Clause 24.15.1 above does not apply to any sale, lease, transfer or
other disposal which is:

 

  (a) a Permitted Disposal; or

 

- 59 -



--------------------------------------------------------------------------------

  (b) a Permitted Transaction.

 

24.16 Arm’s length basis

 

  24.16.1 Except as permitted by Clause 24.16.2 below, the Borrower shall not
enter into any transaction with any person except on arm’s length terms and for
full market value.

 

  24.16.2 The following transactions shall not be a breach of this Clause 24.16:

 

  (a) intra-Group loans permitted under Clause 24.18 (Loans or credit);

 

  (b) fees, costs and expenses payable under the Transaction Documents in the
amounts set out in the Transaction Documents delivered to the Lender under
Clause 4.1 (Initial conditions precedent) or agreed by the Lender; and

 

  (c) any Permitted Transactions.

 

24.17 Ownership

 

  24.17.1 The Investor must ensure that the Borrower is at all times wholly
owned, directly or indirectly, by the Investor.

 

  24.17.2 The Investor and the Borrower must ensure that at all times they
jointly own not less than 85% of the Target with the Borrower owning 60% of the
issued share capital of Target and the Investor owning 25% of the issued share
capital of Target.

Restrictions on movement of cash - cash out

 

24.18 Loans or credit

 

  24.18.1 Except as permitted under Clause 24.18.2 below, the Borrower shall not
be a creditor in respect of any Financial Indebtedness.

 

  24.18.2 Clause 24.18.1 above does not apply to:

 

  (a) any trade credit extended by the Borrower to its customers on normal
commercial terms and in the ordinary course of its trading activities;

 

  (b) a loan made by the Borrower to another Obligor or to another member of the
Bols Group; or

 

  (c) a Permitted Transaction.

 

24.19 No Guarantees or indemnities

 

  24.19.1 Except as permitted under Clause 24.19.1 below, the Borrower shall not
incur or allow to remain outstanding any guarantee in respect of any obligation
of any person.

 

  24.19.2 Clause 24.19.1 does not apply to a guarantee which is:

 

  (a) the endorsement of negotiable instruments in the ordinary course of trade;

 

  (b) any performance or similar bond guaranteeing performance by a member of
the Bols Group under any contract entered into in the ordinary course of trade;

 

- 60 -



--------------------------------------------------------------------------------

  (c) any guarantee permitted under Clause 24.22 (Financial Indebtedness);

 

  (d) any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (b) of the definition of Permitted Security; or

 

  (e) a Permitted Transaction.

 

24.20 Dividends

The Borrower shall ensure that Target Group shall pay out dividends in each
Financial Year to Borrower and Investor in an amount which exceeds 50% of the
net profit of Target Group.

 

24.21 Structural Intra-Group Loans

 

  24.21.1 Except as permitted under Clause 24.21.2 below, the Borrower shall
not:

 

  (a) repay or prepay any principal amount (or capitalised interest) outstanding
under the Structural Intra-Group Loans;

 

  (b) pay any interest or any other amounts payable in connection with the
Structural Intra-Group Loans; or

 

  (c) purchase, redeem, defease or discharge, exchange or enter into any
sub-participation arrangements in respect of any amount outstanding with respect
to the Structural Intra-Group Loans.

 

  24.21.2 Clause 24.21.1 above does not apply to a payment, repayment,
prepayment, purchase, redemption, defeasance or discharge which is a Permitted
Transaction.

Restrictions on movement of cash-cash in

 

24.22 Financial Indebtedness

 

  24.22.1 Except as permitted under Clause 24.22.2 below, the Borrower shall not
incur or allow to remain outstanding any Financial Indebtedness.

 

  24.22.2 Clause 24.22.1 above does not apply to Financial Indebtedness which
is:

 

  (a) Permitted Financial Indebtedness; or

 

  (b) a Permitted Transaction.

 

24.23 Share capital

The Borrower shall not issue any shares except pursuant to an issue of shares to
its immediate Holding Company where the newly-issued shares also become subject
to the Transaction Security on the same terms.

 

- 61 -



--------------------------------------------------------------------------------

Miscellaneous

 

24.24 Insurance

 

  24.24.1 The Borrower shall maintain insurances on and in relation to its
business and assets against those risks and to the extent as is usual for
companies carrying on the same or substantially similar business.

 

  24.24.2 All insurances must be with reputable independent insurance companies
or underwriters.

 

24.25 Intellectual Property

 

  24.25.1 The Borrower shall (and the Investor shall procure that each Group
member will):

 

  (a) preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of the relevant Group member;

 

  (b) use reasonable endeavours to prevent any infringement in any material
respect of the Intellectual Property;

 

  (c) make registrations and pay all registration fees and taxes necessary to
maintain the Intellectual Property in full force and effect and record its
interest in that Intellectual Property;

 

  (d) not use or permit the Intellectual Property to be used in a way or take
any step or omit to take any step in respect of that Intellectual Property which
may materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and

 

  (e) not discontinue the use of the Intellectual Property.

 

24.26 Amendments

The Investor shall not (and the Investor shall ensure that no member of the
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
term of a Transaction Document or any other document delivered to the Lender
pursuant to Clauses 4.1 (Initial conditions precedent) or Clause 27 (Changes to
the Obligors) or enter into any agreement with any shareholders of the Investor
or any of their Affiliates which is not a member of the Group except in writing:

 

  24.26.1 in accordance with the provisions of Clause 35 (Amendments and
Waivers) or of the Intercreditor Agreement; or

 

  24.26.2 in a way which could not be reasonably expected materially and
adversely to affect the interests of the Lenders.

The Investor shall promptly supply to the Lender a copy of any document relating
to any of the matters referred to in Clauses 24.26.1 to 24.26.2 above.

 

- 62 -



--------------------------------------------------------------------------------

24.27 Borrower bank account

The Borrower shall ensure that the Overdraft Bank Account shall be opened and
maintained with the Lender.

 

  24.28 Treasury Transactions

 

  24.28.1 The Borrower shall not enter into any Treasury Transaction, other
than:

 

  (a) interest rate hedging transactions entered into not for speculative
purposes;

 

  (b) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

  (c) any Treasury Transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the Bols Group for a period of not more than 6 months and not for
speculative purposes.

 

24.29 Obligors

The Investor shall ensure that at all times:

 

  24.29.1 the aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group; and

 

  24.29.2 the aggregate gross assets and the aggregate net assets of the
Obligors (calculated on an unconsolidated basis and excluding all intra-Group
items and investments in Subsidiaries of any member of the Group) exceeds 50% of
the consolidated gross assets and, respectively, net assets of the Group.

 

24.30 Subordination

Subject to the provisions of this Agreement (including Clause 24.21.2
(Structural Intra-Group Loans)), the rights of the each Subordinated Creditor in
respect of all Subordinated Liabilities are to the fullest extent permitted by
Polish law subordinated to the Senior Liabilities and accordingly payment of any
amount of the Subordinated Liabilities is conditional upon the Borrower having
unconditionally and irrevocably paid in full all of the Senior Liabilities.

For the avoidance of doubt, the Parties acknowledge that the obligations of the
Investor and any Obligors under the Indenture shall not be subordinated to the
Senior Liabilities.

 

24.31 Further assurance

 

  24.31.1 Each Obligor shall (and the Investor shall procure that each member of
the Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Lender may reasonably specify (and in such form as the Lender may
reasonably require in favour of the Lender or its nominee(s)):

 

  (a) to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights powers and remedies of the Lender
provided by or pursuant to the Finance Documents or by law;

 

- 63 -



--------------------------------------------------------------------------------

  (b) to confer on the Lender Security over any property and assets of that
Obligor located in any jurisdiction equivalent or similar to the Security
intended to be conferred by or pursuant to the Transaction Security Documents;
and/or

 

  (c) to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.

 

  24.31.2 Each Obligor shall (and the Investor shall procure that each member of
the Group shall) take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Lender by or pursuant to the Finance Documents.

 

24.32 Conditions subsequent

 

  24.32.1 The Investor shall procure that, no later than 5 Business Days after
it becomes permissible under the terms of the Privatisation Agreement for Polmos
Białystok to provide a guarantee in relation to the Facilities and the provision
of such guarantee would not lead to a breach of the Indenture and any applicable
laws, Polmos Białystok shall accede to this Agreement as an Additional
Guarantor. Notwithstanding the provisions of the Finance Documents, the Parties
acknowledge that Polmos Białystok may take actions contemplated under the
Indenture while the Indenture is in force provided that those actions are
permitted under applicable laws (including the laws on prohibition of the
financial assistance).

 

  24.32.2 The Borrower must ensure that each Transaction Security in favour or
to the benefit of the Lender is punctually perfected, filed, notified or
registered (as applicable) within the periods set out in the relevant
Transaction Security Documents, and in particular that:

 

  (a) the registered pledges intended to be created over the relevant Shares
under the relevant Security Documents governed by Polish law are registered
within 3 Months from the date hereof pursuant to final and binding court’s
decisions;

 

  (b) all notices, powers of attorney and entries required under the relevant
Security Documents have been properly executed and evidence to this effect has
been received by the Lender; and

 

  (c) all acknowledgements required under the relevant Transaction Security
Documents have been properly executed and received by the Lender.

 

- 64 -



--------------------------------------------------------------------------------

25. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 25 is an Event of
Default (save for Clause 25.20 (Acceleration and Cancellation) and Clause 25.21
(Advances due on demand)).

 

25.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  25.1.1 its failure to pay is caused by:

 

  (a) administrative or technical error; or

 

  (b) a Disruption Event; and

 

  25.1.2 payment is made within two Business Days of its due date.

 

25.2 Financial covenants and other obligations

 

  25.2.1 Any requirement of Clause 23 (Financial covenants) is not satisfied or
an Obligor does not comply with the provisions of Clause 22 (Information
Undertakings).

 

  25.2.2 An Obligor does not comply with any provision of any Transaction
Security Document.

 

25.3 Other obligations

 

  25.3.1 An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 25.1 (Non-payment) and Clause 25.2
(Financial covenants and other obligations)).

 

  25.3.2 No Event of Default under paragraph (a) above will occur if the failure
to comply is capable of remedy and is remedied within 15 Business Days of the
Lender giving notice to the Borrower or relevant Obligor or the Borrower or an
Obligor becoming aware of the failure to comply.

 

25.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made.

 

25.5 Cross default

 

  25.5.1 Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

 

  25.5.2 Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

- 65 -



--------------------------------------------------------------------------------

  25.5.3 Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

  25.5.4 Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  25.5.5 No Event of Default will occur under this Clause 25.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within Clauses 25.5.1 to 25.5.4 above is less than USD 2,000,000 (or its
equivalent in any other currency or currencies).

 

25.6 Cross - default under the Indenture

Without prejudice to Clause 25.5, a default or an event of default under the
Indenture or the notes or the notes guarantees issued in connection with the
Indenture has occurred and is continuing, or the holders of such notes for other
reasons are capable of requesting such notes to be repurchased, redeemed or
otherwise repaid in full or in part prior to their maturity.

 

25.7 Insolvency

 

  25.7.1 Any Obligor ceases to perform its obligations as they fall due or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 

  25.7.2 The value of the assets of any Obligor is less than its liabilities
(taking into account contingent and prospective liabilities).

 

  25.7.3 A moratorium is declared in respect of any indebtedness of any member
of the Group. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

25.8 Insolvency proceedings

 

  25.8.1 Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor (including, without
limitation, any ‘recovery proceedings’ (postępowanie naprawcze) in relation to
any Polish company);

 

  (b) a composition, compromise, assignment or arrangement with any creditor of
any Obligor;

 

- 66 -



--------------------------------------------------------------------------------

  (c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of its assets (including, without limitation,
(i) liquidation (“likwidacja”) under the Polish Commercial Companies Code,
(ii) compulsory management (“zarząd”) in the course of execution proceedings
under the Polish Civil Procedure Code, or (iii) administration over (“zarząd”)
or leasing of (“dzierzawa”) the debtor’s business in connection with the
enforcement of a registered pledge under the Polish Act on Registered Pledge and
Pledge Register); or

 

  (d) enforcement of any Security over any assets of any Obligor exceeding in
aggregate USD 500,000,

or any analogous procedure or step is taken in any jurisdiction.

 

  25.8.2 Clause 25.8.1 shall not apply to any step or procedure contemplated by
paragraph (b) of the definition of Permitted Transaction.

 

25.9 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of any
Obligors having an aggregate value of USD 1,000,000 and is not discharged within
10 days.

 

25.10 Unlawfulness and invalidity

 

  25.10.1 It is or becomes unlawful for an Obligor or any other member of the
Group that is a party to the Intercreditor Agreement to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective or any subordination created under the Intercreditor
Agreement is or becomes unlawful.

 

  25.10.2 Any obligation or obligations of any Obligor under any Finance
Documents or any other member of the Group under the Intercreditor Agreement are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 

  25.10.3 Any Finance Document ceases to be in full force and effect or any
Transaction Security or any subordination created under this Agreement ceases to
be legal, valid, binding, enforceable or effective or is alleged by a party to
it (other than the Lender) to be ineffective.

 

25.11 Intercreditor Agreement

 

  25.11.1 Any party to the Intercreditor Agreement (other than the Lender or an
Obligor) fails to comply with the provisions of, or does not perform its
obligations under, the Intercreditor Agreement; or

 

  25.11.2 a representation or warranty given by that party in the Intercreditor
Agreement is incorrect in any material respect,

 

- 67 -



--------------------------------------------------------------------------------

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 15 days of the earlier of the
Lender giving notice to that party or that party becoming aware of the
non-compliance or misrepresentation.

 

25.12 Cessation of business

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal or a Permitted Transaction.

 

25.13 Change of ownership

 

  25.13.1 An Obligor (other than the Investor) ceases to be a wholly-owned
Subsidiary of the Investor; or

 

  25.13.2 an Obligor ceases to own at least the same percentage of shares in the
Target as on the date of this Agreement,

except, in either case as a result of a disposal which is a Permitted Disposal
or a Permitted Transaction.

 

25.14 Audit qualification

 

  25.14.1 The Auditors of the Group qualify the audited annual consolidated
financial statements of the Investor.

 

  25.14.2 The Auditors of the Borrower qualify the audited annual consolidated
financial statements of the Borrower.

 

25.15 Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the Group or any of its assets.

 

25.16 Governmental Intervention

By or under the authority of any government:

 

  25.16.1 the management of any Obligor is wholly or partially displaced or the
authority of any member of the Group in the conduct of its business is wholly or
partially curtailed; or

 

  25.16.2 all or a majority of the issued shares of any Obligor or the whole or
any part (the book value of which is 20 per cent. or more of the book value of
the whole) of its revenues or assets is seized, nationalised, expropriated or
compulsorily acquired.

 

25.17 Repudiation and rescission of agreements

 

  25.17.1 An Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.

 

- 68 -



--------------------------------------------------------------------------------

  25.17.2 Any party to the Transaction Documents rescinds or purports to rescind
or repudiates or purports to repudiate any of those agreements or instruments in
whole or in part where to do so has or is, in the reasonable opinion of the
Lender, likely to have a material adverse effect on the interests of the Lender
under the Finance Documents.

 

25.18 Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any Obligor or its assets (or against the directors of any
Obligor) which has or is reasonably likely to have a Material Adverse Effect.

 

25.19 Material adverse change

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

25.20 Acceleration and Cancellation

On and at any time after the occurrence of an Event of Default the Lender may by
notice to the Borrower:

 

  25.20.1 terminate this Agreement (subject to the shortest notice periods
permissible under Polish law); and/or

 

  25.20.2 demand additional security to be provided in respect of the
Facilities; and/or

 

  25.20.3 demand a recovery plan to be furnished within a period specified by
the Lender and, following the approval of such recovery plan by the Lender,
demand the implementation thereof; and/or

 

  25.20.4 cancel the Available Facilities whereupon they shall immediately be
cancelled; and/or

 

  25.20.5 exercise any or all of its rights, remedies, powers or discretions
under any of the Finance Documents or under Polish law.

 

25.21 Advances Due on Demand

If, pursuant to Clause 25.21 (Acceleration and Cancellation), the Lender
declares this Agreement to be terminated in whole or in part, then, and at any
time thereafter, the Lender may by notice to the Borrower:

 

  25.21.1 require repayment of all or such part of the Advances on such date as
it may specify in such notice (whereupon the same shall become due and payable
on the date specified together with accrued interest thereon and any other sums
then owed by the Borrower under the Finance Documents) or withdraw its
declaration with effect from such date as it may specify; and/or

 

  25.21.2 exercise any or all of its rights, remedies, powers or discretions
under any of the Finance Documents or under Polish law.

 

- 69 -



--------------------------------------------------------------------------------

26. CHANGES TO THE LENDER

 

26.1 Assignments and transfers by the Lender

Subject to this Clause 26, the Lender (the “Existing Lender”) may assign any of
its rights and transfer any of its obligations under or in respect of the
Finance Documents to another bank (the “New Lender”).

 

26.2 Conditions of assignment or transfer

 

  26.2.1 The consent of the Borrower is required for an assignment of rights and
transfer of obligations by the Existing Lender, unless the assignment or
transfer is to an Affiliate of the Lender or a Default is continuing.

 

  26.2.2 The consent of the Borrower to an assignment or transfer (to the extent
it is required) must not be unreasonably withheld or delayed. The Borrower will
be deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by the Borrower within that
time.

 

  26.2.3 An assignment and transfer will only be effective if the procedure set
out in Clause 26.4 (Procedure for transfer) is complied with.

 

  26.2.4 If:

 

  (a) the Lender assigns any of its rights or transfers any of its obligations
under the Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrower would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 15 (Tax
gross-up and indemnities) or Clause 16 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

26.3 Limitation of responsibility of Existing Lender

 

  26.3.1 Unless expressly agreed to the contrary, the Existing Lender makes no
representation or warranty and assumes no responsibility to the New Lender for:

 

  (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (b) the financial condition of the Obligors;

 

  (c) the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (d) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document, and any
representations or warranties implied by law are excluded.

 

- 70 -



--------------------------------------------------------------------------------

  26.3.2 The New Lender confirms to the Existing Lender that it:

 

  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of the Obligor and its related entities whilst any amount is or
may be outstanding under the Finance Documents or the amount of any Available
Facility is greater than zero.

 

  26.3.3 Nothing in any Finance Document obliges an Existing Lender to:

 

  (a) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26; or

 

  (b) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

26.4 Procedure for transfer

 

  26.4.1 Subject to the conditions set out in Clause 26.2 (Conditions of
assignment or transfer) an assignment and transfer is effected in accordance
with Clause 26.4.2 when the Existing Lender and the New Lender execute an
otherwise duly completed Transfer Certificate.

 

  26.4.2 On the Transfer Date:

 

  (a) the assignment of the Existing Lender’s rights intended to be assigned
pursuant to the Transfer Certificate to the New Lender shall become effective;

 

  (b) the assumption by the New Lender of the obligations of the Existing Lender
corresponding to the Existing Lender’s assigned rights shall become effective,
and the New Lender shall become obliged to perform and comply with the assumed
obligations under the Finance Documents as if it were originally named as an
original party in the Finance Documents; and

 

  (c) the New Lender shall become a Party as a “Lender” and, to the extent the
assignment comprises also the transfer of associated Security, it shall also
become a party to the relevant Security Documents.

 

  26.4.3 The Parties agree and acknowledge that any assignment and transfer
carried out under or in connection with this Clause 26 does not constitute and
shall not constitute a novation (odnowienie) within the meaning of Article 506
of the Polish Civil Code.

 

- 71 -



--------------------------------------------------------------------------------

26.5 Copy of Transfer Certificate to Borrower

The Existing Lender shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate. If any of the Existing Lender or the New Lender so demands, the
Borrower (any, if so demanded by the Existing Lender or the New Lender, any
other Obligor) shall confirm the assignment and transfer documented by the
Transfer Certificate by countersigning its copy and executing any other
documents as may be required to evidence or perfect the assignment and transfer
in relation to any Finance Document or any Security Document. If any Security or
Security Document ceases to be effective in connection with the assignment or
transfer or does not benefit the New Lender, the Borrower (any, if so demanded
by the Existing Lender or the New Lender, any other Obligor) shall be obliged to
execute any documents and carry out at its cost such other steps as the New
Lender may reasonably require to create in its favour the same Security or
Security Document as the Security or Security Document benefiting the Existing
Lender prior to the assignment or transfer.

 

26.6 Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:

 

  26.6.1 to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;

 

  26.6.2 with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or the Obligor; or

 

  26.6.3 to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation,

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate.

 

27. CHANGES TO THE OBLIGORS

 

27.1 Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

27.2 Additional Guarantors

 

  27.2.1 Subject to compliance with the provisions of Clause 22.7 (“Know your
customer” checks), the Borrower may request that any of its Subsidiaries become
an Additional Guarantor. That Subsidiary shall become an Additional Guarantor
if:

 

  (a) the Borrower delivers to the Lender a duly completed and executed
Accession Letter; and

 

  (b) the Lender has received all of the documents and other evidence listed in
Part B of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Lender.

 

- 72 -



--------------------------------------------------------------------------------

  27.2.2 The Lender shall notify the Borrower promptly upon being satisfied that
it has received (in form and substance satisfactory to it) all the documents and
other evidence listed in Part B of Schedule 2 (Conditions precedent).

 

  27.2.3 Notwithstanding the above, the Borrower shall ensure that each person
that becomes a Guarantor under the Indenture immediately accedes to this
Agreement as an Additional Guarantor.

 

27.3 Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

28. CONDUCT OF BUSINESS BY THE LENDER

No provision of this Agreement will:

 

  28.1.1 interfere with the right of the Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  28.1.2 oblige the Lender to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  28.1.3 oblige the Lender to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

29. PAYMENT MECHANICS

 

29.1 Payments to the Lender

 

  29.1.1 On each date on which an Obligor is required to make a payment under a
Finance Document, that Obligor shall make the same available to the Lender
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  29.1.2 Payment shall be made to such account in the principal financial centre
of the country of that currency with such bank as the Lender specifies.

 

29.2 Use of funds on Borrower’s account

 

  29.2.1 On each date on which an Obligor is required to make a payment under a
Finance Document, monies standing to the credit of the Overdraft Bank Account or
an account of the Borrower with the Lender may be applied by the Lender in or
towards discharge of the Borrower’s obligations under the Finance Documents.

 

  29.2.2 The Lender shall not be responsible to the Obligors for the non-payment
of any of the Borrower’s obligations which could be paid out of moneys standing
to the credit of any account of the Borrower with the Lender nor shall the
Lender be liable for any withdrawal from an account wrongly made (except for
gross negligence, fraud or wilful misconduct) by the Lender.

 

- 73 -



--------------------------------------------------------------------------------

29.3 Payments to the Obligors

 

  29.3.1 On each date on which this Agreement requires an amount to be paid by
the Lender, the Lender shall make the same available to the relevant Obligor in
such funds and to such account with such bank as that Obligor shall specify from
time to time.

 

  29.3.2 A payment will be deemed to have been made by the Lender on the date on
which it was required to be made under this Agreement if the Lender has, on or
before that date, taken steps to make that payment in accordance with the
regulations or operating procedures of the clearing system used by the Lender in
order to make the payment.

 

29.4 Distributions to an Obligor

The Lender may (with the consent of the Obligor or in accordance with Clause 30
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.5 Partial payments

 

  29.5.1 If the Lender receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Lender shall apply that payment towards the obligations of that Obligor under
the Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Lender under the Finance Documents;

 

  (b) secondly, in or towards payment pro rata of any accrued interest or
commission due but unpaid under this Agreement;

 

  (c) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  29.5.2 The Lender may vary the order set out in paragraphs (b) to (d) of
sub-clause 29.5.1 above.

 

  29.5.3 Sub-clauses 29.5.1 and 29.5.2 above will override any appropriation
made by an Obligor.

 

29.6 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

- 74 -



--------------------------------------------------------------------------------

29.7 Business Days

 

  29.7.1 Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  29.7.2 During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

29.8 Currency of account

 

  29.8.1 Subject to sub-clauses 29.8.2 to 29.8.5 below, USD is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

  29.8.2 A repayment of an Advance or Unpaid Sum or a part of an Advance or
Unpaid Sum shall be made in the currency in which that Advance or Unpaid Sum is
denominated on its due date.

 

  29.8.3 Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.

 

  29.8.4 Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.

 

  29.8.5 Any amount expressed to be payable in a currency other than USD shall
be paid in that other currency.

 

29.9 Change of currency

 

  29.9.1 Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

 

  (a) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Lender (after consultation with the Borrower); and

 

  (b) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Lender (acting reasonably).

 

  29.9.2 If a change in any currency of a country occurs, this Agreement will,
to the extent the Lender (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

- 75 -



--------------------------------------------------------------------------------

29.10 Disruption to Payment Systems etc.

If either the Lender determines (in its discretion) that a Disruption Event has
occurred or the Lender is notified by the Borrower that a Disruption Event has
occurred:

 

  29.10.1 the Lender may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Facility as the Lender may deem
necessary in the circumstances;

 

  29.10.2 the Lender shall not be obliged to consult with the Borrower in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;;

 

  29.10.3 any such changes agreed upon by the Lender and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
35 (Amendments and Waivers); and

 

  29.10.4 the Lender shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Lender) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 29.10.

 

30. SET-OFF

The Lender may set off any obligation due from an Obligor under the Finance
Documents (to the extent beneficially owned by the Lender) against any
obligation owed by the Lender to that Obligor, regardless of the place of
payment, booking branch or currency of either obligation. If the obligations are
in different currencies, the Lender may convert either obligation at a market
rate of exchange in its usual course of business for the purpose of the set-off.

 

31. NOTICES

 

31.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  31.2.1 in the case of the Borrower, that identified with its name below;

 

  31.2.2 in the case of any other Original Obligor, that notified in writing to
the Lender on or prior to the date on which it becomes a Party; and

 

- 76 -



--------------------------------------------------------------------------------

  31.2.3 in the case of the Lender, that identified with its name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Lender (or the Lender may notify to the other Parties, if a change
is made by the Lender) by not less than five Business Days’ notice.

 

31.3 Delivery

 

  31.3.1 Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

  31.3.2 Any communication or document to be made or delivered to the Lender
will be effective only when actually received by the Lender and then only if it
is expressly marked for the attention of the department or officer identified
with the Lender’s signature below (or any substitute department or officer as
the Lender shall specify for this purpose).

 

  31.3.3 Any communication or document made or delivered to the Investor in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

31.4 English language

 

  31.4.1 Any notice given under or in connection with any Finance Document must
be in English.

 

  31.4.2 All other documents provided under or in connection with any Finance
Document must be:

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Lender, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

32. CALCULATIONS AND CERTIFICATES

 

32.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

- 77 -



--------------------------------------------------------------------------------

32.2 Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

32.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

33. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

34. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

35. AMENDMENTS AND WAIVERS

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Obligors and any such amendment or waiver will be binding
on all Parties.

 

36. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

- 78 -



--------------------------------------------------------------------------------

37. GOVERNING LAW

This Agreement is governed by Polish law.

 

38. ENFORCEMENT

 

38.1 Polish courts

The court relevant for the location of the Lender’s branch in Warsaw at ul.
Marszałkowska 142 has exclusive jurisdiction to settle any dispute (a “Dispute”)
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity).

 

38.2 Convenient Forum

The parties agree that the court referred to in Clause 38.1 is an appropriate
and convenient court to settle Disputes between them and, accordingly, that they
will not argue to the contrary.

 

38.3 Non-exclusive Jurisdiction

This Clause 38 is for the benefit of the Lender only. As a result and
notwithstanding Clause 38.1 (Polish Courts), it does not prevent the Lender from
taking proceedings relating to a Dispute (“Proceedings”) in any other courts
with jurisdiction. To the extent allowed by law, the Lender may take concurrent
Proceedings in any number of jurisdictions.

 

38.4 Service of process

 

  38.4.1 Each Obligor (other than the Borrower) agrees that the documents which
start any Proceedings and any other documents required to be served in relation
to those Proceedings may be served on it, at the Lender’s discretion, at its
registered office or at the registered office of the Borrower.

 

  38.4.2 If the appointment of the person mentioned in this Clause 38.4.1 ceases
to be effective, the relevant Obligor shall immediately appoint another person
in Poland to accept service of process on its behalf in Poland. If an Obligor
fails to do so (and such failure continues for a period of not less than
fourteen days), the Lender is hereby irrevocably authorised by each the Obligors
to appoint such a person in the name and on behalf of each Obligor. Nothing
contained herein shall restrict the right to serve process in any other manner
allowed by law. This Clause 38.4.1 applies to Proceedings in Poland and to
Proceedings elsewhere.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 79 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL GUARANTORS

 

Name of Original Guarantor

 

Registration number (or equivalent, if any)

CENTRAL EUROPEAN DISTRIBUTION COMPANY   54-1865271 (TIN) ASTOR SP. Z O.O.  
0000035560 BOLS SP. Z O.O.   0000013113 BOTAPOL HOLDING B.V.   27182495 CAREY
AGRI INTERNATIONAL-POLAND SP. Z O.O.   0000051098 DAKO-GALANT PRZEDSIEBIORSTWO
HANDLOWO PRODUKCYJNE SP. Z O.O   0000035408 DAMIANEX S.A.   0000108201 DELIKATES
SP. Z O.O.   0000005942 IMPERIAL SP. Z O.O.   0000232064 KROKUS SP. Z O.O.  
0000108575 MIRO SP. Z O.O.   0000065440 MTC SP. Z O.O.   0000141499 MULTI-EX
S.A.   0000034424 ONUFRY S.A.   0000044301 PANTA HURT SP. Z O.O.   0000065197
POLNIS DYSTRYBUCJA SP. Z O.O.   0000214976 POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O.
  0000072448 PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A.   0000103408 PWW
SP. Z O.O.   0000022968

 

- 80 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part A

Conditions precedent to initial Utilisation

All the documents provided in accordance with this Schedule 2 shall be in the
form and substance satisfactory to the Lender. Further, all the copies shall be
delivered as certified copies in accordance with Clause 1.2 (d) of this
Agreement).

 

1. The Obligors

 

1.1 Copies of the constitutional documents of each Obligor (including the
excerpts from the relevant registers).

 

1.2 A copy of a resolution of the Management Board of each of the Obligors:

 

  (a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it shall execute the Finance
Documents to which it is a party;

 

  (b) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf (provided that this condition does not
apply to Obligors incorporated in Poland which execute Finance Documents in
accordance with their representation requirements); and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

1.3 A specimen of the signature of each person authorised on behalf of an
Obligor to enter into or witness the entry into of any Finance Document and a
copy of each such person’s passport or national identity card.

 

1.4 A certificate of each of the Obligors confirming that borrowing or
guaranteeing respectively, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on an Obligor to be
exceeded.

 

1.5 A copy of the resolution of the Shareholder’s Meeting of each Obligor to the
extent that such resolution is required by the relevant Obligor’s constitutional
documents or by law.

 

1.6 A copy of the resolution of the Supervisory Board of each Obligor to the
extent that such resolution is required by the relevant Obligor’ constitutional
documents or by law.

 

1.7 A copy of share register of the Borrower and Carey Agri International-Poland
Sp. z o.o.

 

1.8 A certificate of an authorised signatory of each Obligor certifying that
each copy document relating to it specified in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 

- 81 -



--------------------------------------------------------------------------------

1.9 Up-to-date (but in any event issued not earlier than 30 days prior to the
first Utilisation Date) tax and ZUS certificates confirming that Borrower has no
outstanding tax or social charges liabilities.

 

2. Legal opinions

 

2.1 The following legal opinions, each addressed to the Lender:

 

  (a) A legal opinion of Clifford Chance Janicka, Namiotkiewicz, Dębowski i
wspólnicy sp. komandytowa, legal advisers to the Lender in respect of Polish
law.

 

  (b) A legal opinion of Economides, Dionysiou & Co, legal advisers to the
Lender in respect of Cypriot law.

 

  (c) A legal opinion of Dewey & LeBoeuf LLP, legal advisers to the Borrower as
to the matters of the laws of the state of New York (USA) and the Delaware
General Corporation Law confirming no violation of any provisions of the
Indenture by the Finance Documents, capacity and due representation of Central
European Distribution Company and that no consent of ING Bank N.V., London
Branch is needed for establishment of the security interests under the Security
Documents.

 

  (d) A legal opinion of Clifford Chance, Amsterdam, legal advisers to the
Borrower in the Netherlands in respect of capacity and due representation of
Botapol Holding B.V.

 

3. Finance Documents

 

3.1 This Agreement.

 

3.2 The Fee Letter.

 

4. Security Documents

 

4.1 An Intercreditor Agreement under which, amongst other, ING Bank N.V. acting
as a pledge administrator shall grant its consent to: (i) establishment of a
registered and a financial pledge over all the shares in the Borrower in favour
of the Lender in accordance with point 4.2 below (ii) change of priority of a
registered and a financial pledge established in favour of ING Lender N.V.
acting as a pledge administrator so that the above pledge ranks at least pari
passu with the registered and financial pledge established in favour of the
Lender in accordance with point 4.2 below.

 

4.2 A registered pledge and a financial pledge over all the shares in the
Borrower securing the Total Commitments (including all notices and
acknowledgements, and a power of attorney to perform shareholder’s rights as
well as a power of attorney to execute a pledge agreement over the new shares in
the Borrower), together with a proof of filing for registration and evidence of
payment of relevant court fees.

 

4.3 A pledge over the Target Shares (including all notices and acknowledgements,
and relevant powers), together with a proof of disclosing establishment of the
pledge in the share register of the Target.

 

- 82 -



--------------------------------------------------------------------------------

4.4 Excerpts from the register of registered pledges confirming the absence of
any pledge on shares in the Borrower, other than Existing Security.

 

4.5 Excerpts from the register of fiscal pledges confirming the absence of any
pledge on shares of the Borrower.

 

4.6 Submission to Execution of each Obligor.

 

4.7 Copies of all consents and other documents necessary for the purpose of
creating the Security in accordance with the Finance Documents.

 

4.8 Power of attorney authorising the Lender to operate the Borrower’s accounts.

 

5. Financial Statements and Reports

 

5.1 Copies of the Original Financial Statements of all the Obligors.

 

5.2 A copy of the Group structure chart in the form and substance satisfactory
to the Lender (incorporating intra-group loans) showing the structure of the
Acquisition and the structure of the Group after the Acquisition.

 

5.3 The Funds Flow Memorandum.

 

5.4 The Reports to the Lender.

 

6. Acquisition

 

6.1 Copies of the Acquisition Documents.

 

7. Other Documents and Evidence

 

7.1 Evidence that the reorganisation of Parliament Enterprise into the Target
and its subsidiaries has been completed.

 

7.2 A copy of the Shareholders’ Agreement.

 

7.3 A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

8. Fees and expenses

Evidence that the fees, costs and expenses then due from the Obligors pursuant
to Clause 14 (Front-End Fee) and Clause 19 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

Part B

Conditions Precedent required to be

delivered by an Additional Guarantor

 

1. An Accession Letter, duly executed by the Additional Guarantor and the
Borrower.

 

- 83 -



--------------------------------------------------------------------------------

2. Copies of the constitutional documents of the Additional Guarantor (including
the excerpt from the relevant register).

 

3. A copy of a resolution of the Management Board of the Additional Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter and resolving that it shall execute the Accession Letter;

 

  (b) authorising a specified person or persons to execute the Accession Letter
(provided that this condition does not apply to an Additional Guarantor
incorporated in Poland which executes the Accession Letter in accordance with
its representation requirements).

 

4. The Submission to Execution for the Additional Guarantor.

 

5. A specimen of the signature of each person authorised to execute the
Accession Letter and a copy of each such person’s passport or national identity
card.

 

6. A certificate of the Additional Guarantor confirming that borrowing or
guaranteeing respectively, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on the Additional Guarantor
to be exceeded.

 

7. A copy of the resolution of the Shareholders’ Meeting of the Additional
Guarantor to the extent that such resolution is required by the Additional
Guarantor’s constitutional documents or by law.

 

8. A copy of the resolution of the Supervisory Board of the Additional Guarantor
to the extent that such resolution is required by the relevant the Additional
Guarantor’s constitutional documents or by law.

 

9. If the Additional Guarantor is a Polish entity, a copy of its share register.

 

10. A certificate of an authorised signatory of each of the Additional Guarantor
certifying that each copy document relating to it specified in this Part B is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

11. If the Additional Guarantor is a Polish entity, up-to-date (but in any event
issued not earlier than 30 days prior to the date of the Accession Letter) tax
and ZUS certificates confirming that the Additional Guarantor has no outstanding
tax or social charges liabilities

 

12. The following legal opinions, each addressed to the Lender:

 

  (a) A legal opinion of Clifford Chance Janicka, Namiotkiewicz, Dębowski i
wspólnicy sp. komandytowa, legal advisers to the Lender in respect of Polish
law.

 

  (b) If the Additional Guarantor is not a Polish company, a legal opinion of
advisers to the Borrower in respect of capacity, due representation and valid
representation of the Additional Guarantor.

 

13. To the extent not otherwise previously delivered pursuant to the terms of
any Finance Document, the latest audited and unaudited financial statements of
the Additional Guarantor and the latest available management accounts.

 

- 84 -



--------------------------------------------------------------------------------

14. Evidence satisfactory to the Lender that all regulatory consents and
approvals required under applicable laws have been received.

 

15. A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Additional Guarantor accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

- 85 -



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

From: [Borrower]

To: [Lender]

Dated:

Dear Sirs

Bols Sp. z o.o. – USD 50,000,000 Multicurrency Facilities Agreement

dated 24 April 2008 (the “Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request in respect of
Facility 1. Terms defined in the Agreement have the same meaning in this
Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2. We wish to borrow a Facility 1 Advance on the following terms:

 

Proposed Utilisation Date:

   [            ] (or, if that is not a Business Day, the next Business Day)

Currency of Advance:

   [            ]

Amount:

   [        ] or, if less, the Available Facility

Interest Period:

   [            ]

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4. The proceeds of this Advance should be credited to [account].

 

5. This Utilisation Request is irrevocable.

 

 

Yours faithfully

    authorised signatory for     Bols Sp. z o.o.  

 

* delete as appropriate

 

- 86 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF ACCESSION LETTER

To: [Lender]

From: [Subsidiary] and [Borrower]

Dated:

Dear Sirs

Bols Sp. z o.o. – USD 50,000,000 Multicurrency Facilities Agreement

dated 24 April 2008 (the “Agreement”)

 

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2. [Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 27.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

4. This Accession Letter is governed by Polish law.

[Borrower]

  [ Subsidiary]

 

- 87 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF COMPLIANCE CERTIFICATE

To: [Lender]

From: [Borrower]

Dated:

Dear Sirs

Bols Sp. z o.o. – USD 50,000,000 Multicurrency Facilities Agreement

dated 24 April 2008 (the “Agreement”)

 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2. We confirm that:

 

  (a) the Net Leverage Ratio is [            ]; and

 

  (b) [the Consolidated Coverage Ratio is [            ].]*

 

3. [We confirm that no Default is continuing.]**

 

Signed:   

 

 

 

Director   Director of   of [Borrower]   [Borrower]

 

* This only needs to be included in Compliance Certificates relating to a
semi-annual Testing Date (that is, relating to a 12 Month period ending on
30 June or 31 December).

** If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

- 88 -



--------------------------------------------------------------------------------

SCHEDULE 6

EXISTING SECURITY

 

Company

  

Type of security

  

Subject of security

Credit Facility Agreement with Fortis Bank Polska S.A.

Credit facility agreement dated

31.03.2006 for

PLN 80,500,000

 

(extension of the facility agreement

concluded prior to Indenture of 2005)

 

Carey Agri

 

MTC

 

MIRO

 

„DELIKATES”, MULTI-EX

 

„PANTA-HURT”

 

“POLSKIE HURTOWNIE ALKOHOLI”

 

ASTOR

 

“IMPERIAL”

 

„POLNIS-DYSTRYBUCJA”

 

“DAKO-GALANT”

 

„ONUFRY”

 

“FINE WINE & SPIRITS (FWS)

 

PWW

 

„SAOL DYSTRYBUCJA”

 

PRZEDSIĘBIOSTWO DYSTRYBUCJI ALKOHOLI „AGIS”

 

„DAMIANEX’

 

„KROKUS”

 

„BOLS”

   registered pledge    registered pledge over inventory of MTC Sp. z o.o., Miro
Sp. z o.o., Delikates Sp. z o.o., Multi-Ex S. A., Panta-Hurt Sp. z o.o.

 

- 89 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Fortis Bank Austria N.V., Fortis Bank Polska S.A.
and Bank Pekao S.A.

Credit facility agreement dated

21.12.2007 for

PLN 300,000,000

 

CAREY AGRI INTERNATIONAL

-POLAND sp. z o.o.

  

Promissory Notes of the Borrower, “MTC” Sp. z o.o.

 

“MIRO” Sp. z o.o.,

 

„DELIKATES” Sp. z o.o., MULTI-EX S.A.

 

„PANTA-HURT” Sp. z o.o. “POLSKIE HURTOWNIE ALKOHOLI” Sp. z o.o.

 

„ASTOR” Sp. z o.o.

 

„IMPERIAL” Sp. z o.o.

 

„POLNIS-DYSTRYBUCJA” Sp. z o.o.

 

“DAKO-GALANT” Przedsiębiorstwo Handlowo Produkcyjne Sp. z o.o.

 

„ONUFRY” S.A.,

 

„PWW” Sp. z o.o.

 

PRZEDSIĘBIOSTWO DYSTRYBUCJI ALKOHOLI „AGIS” Sp. z o.o.

 

„DAMIANEX” S.A.

 

„KROKUS” Sp. z o.o.

 

„BOLS” Sp. z . o.o.,

 

„BOTAPOL HOLDING” B.V.

 

financial and registered pledge over the shares

   financial and registered pledge over the shares in Przedsiębiorstwo Polmos
Białystok S.A.(4,039,680 shares acquired in public tenders and squeez-outs) and
registered pledge over the share in Bols Hungary

 

- 90 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Bank Pekao S.A.

Framework credit facility agreement

(overdrafts)

dated 29.03.2007 for

PLN 118,500,000

 

(extension of the facility agreement

concluded prior to Indenture of 2005)

 

Carey Agri

 

PHA

 

ASTOR

 

Damianex

 

AGIS

 

Onufry

 

Dako Galant

 

SAOL

 

Polnis

 

Impersial

 

Krokus

 

PHS

   Registered pledge; Suretiship; Power of Attorney to current bank account;
Assignment of rights; Sponsor Declaration issued by Central European
Distribution Corporation    registered pledge over inventory (excluding the
inventory of PHS);

 

- 91 -



--------------------------------------------------------------------------------

Credit Facility Agreement with BRE Bank S.A.

Credit Facility dated 31.08.2007

(as amended on 21 April 2008) for

PLN 80,500,000

 

Carey Agri,

 

Bols,

 

PWW,

 

MTC,

 

PHA,

 

Agis,

 

Onufry

   Promissory notes of Carey Agri, Bols Sp. z o.o., PWW Sp. zo.o, MTC Sp. z
o.o., PHA Sp. z o.o, Agis Sp. z o.o., Onufry S.A.    N/A

 

- 92 -



--------------------------------------------------------------------------------

Indenture with The Bank of New York and ING Bank N.V., London Branch

Indenture dated 25.07.2005 for

EUR 325,000,000.00

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

  

Guarantors:

 

Carey Agri International-Poland sp. z o.o.; Onufry S.A.; Multi-Ex S.A.; Astor
sp. z o.o.; Polskie Hurtownie Alkoholi sp. z o.o.; MTC sp. z o.o.;
Przedsiębiorstwo Dystrybucji Alkoholi Agis S.A.; Dako-Galant Przedsiębiorstwo
Handlowo Produkcyjne sp. z o.o.; Damianex S.A.; PWW sp. z o.o.; Miro sp. z o.o.;
Botapol Holding B.V.; Bols sp. z o.o.; Delikates sp. z o.o.; Panta Hurt sp. z
o.o.; Polnis Dystrybucja sp. z o.o.; Imperial sp. z o.o.; Krokus sp. z o.o.

  

registered pledge over shares of each Guarantor

 

financial and registered pledge over shares of Polmos Białystok S.A. (4,039,680
shares acquired in public tenders and squeeze-outs) and registered pledge over
the share in Bols Hungary – with pari passu ranking for the banks established in
connection with the Credit Facility Agreement for PLN 300,000,000.00 as
described above

 

- 93 -



--------------------------------------------------------------------------------

SCHEDULE 7

CEDC GROUP UNDERTAKINGS (BASED ON INDENTURE)

 

1. DEFINITIONS AND INTERPRETATION

 

1.2 Definitions used in this Schedule

In this Schedule: “consolidated” with respect to any Person refers to such
Person consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person. In addition, for purposes of the following
definitions and this Schedule generally, all ratios and computations based on
GAAP shall be made in accordance with GAAP and shall be based upon the
consolidated financial statements of the Investor and its Subsidiaries prepared
in conformity with GAAP.

As used in this Schedule, the following terms shall have the following meanings:

 

  1.2.1 “Acquired Debt” means, with respect to any specified Person:

 

  (a) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, amalgamated or otherwise combined with or into or became a
Restricted Subsidiary of such specified Person, whether or not such Indebtedness
is incurred in connection with, or in contemplation of, such other Person
merging, consolidating, amalgamating or otherwise combining with or into, or
becoming a Restricted Subsidiary of, such specified Person; and

 

  (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person,

provided that Indebtedness of such Person which is redeemed, defeased, retired
or otherwise repaid at the time of or immediately upon consummation of such
asset acquisition or the transactions by which such Person is merged or
consolidated with or into the Investor or any Restricted Subsidiary or becomes a
Restricted Subsidiary shall not constitute Acquired Debt.

 

  1.2.2 “Additional Amounts” has the meaning set forth in Section 4.17
(Additional Amounts) of the Indenture.

 

  1.2.3 “Affiliate” of any specified Person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition: (i) the terms “controlling”, “controlled by” and “under common
control with” have correlative meanings and (ii) “Affiliate” shall include funds
advised by the specified Person.

 

  1.2.4 “Affiliate Transaction” has the meaning set forth in Section 2.11.

 

- 94 -



--------------------------------------------------------------------------------

  1.2.5 “Asset Sale” means: (i) the sale, lease, conveyance or other disposition
of any assets or rights; provided that the sale, conveyance or other disposition
of all or substantially all of the assets of the Investor and its Restricted
Subsidiaries taken as a whole or of assets of Carey Agri and its Restricted
Subsidiaries taken as a whole will be governed the provisions of Section 2.13
(Merger, Consolidation or Sale of Assets) and not by the provisions of
Section 2.10 (Asset Sales); and (ii) the issuance of Equity Interests in any
Restricted Subsidiary of the Investor or the sale of Equity Interests in any of
its Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

  (a) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $500,000;

 

  (b) a transfer of assets between or among the Investor and its Restricted
Subsidiaries,

 

  (c) an issuance of Equity Interests by a Restricted Subsidiary of the Investor
to the Investor or to a Restricted Subsidiary of the Investor;

 

  (d) the sale or lease of products (including, for the avoidance of doubt, user
terminals), services or accounts receivable in the ordinary course of business
and any sale or other disposition of damaged, worn-out or obsolete assets in the
ordinary course of business;

 

  (e) the sale or other disposition of cash or Cash Equivalents;

 

  (f) a Restricted Payment or Permitted Investment that is permitted by
Section 4.4 (Limitation on Restricted Payments) hereof;

 

  (g) the waiver, compromise, settlement, release or surrender of any right or
claim in the ordinary course of business; and

 

  (h) the sale or other disposition or assets received by the Investor or any of
its Restricted Subsidiaries in compromise or settlement of claims of the
Investor or any of its Restricted Subsidiaries; provided however that the net
cash proceeds of such sale or disposition are applied in accordance with
provisions of Section 2.10 (Asset Sales).

 

  1.2.6 “Asset Sale Offer” means an offer to the Lender, Note holders and all
holders of other Indebtedness that is pari passu with the Notes or the Finance
Documents to prepay such indebtedness to such persons pro rata in accordance
with provisions of this Schedule 7.

 

  1.2.7

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a

 

- 95 -



--------------------------------------------------------------------------------

 

discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP; provided, however, that if such sale and
leaseback transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capital Lease Obligation”.

 

  1.2.8 “Available Facility” has the meaning given to it in Clause 1.1
(Definitions).

 

  1.2.9 “Bankruptcy Law” means Title 11, United States Code or any similar
federal, state or foreign law relating to bankruptcy, insolvency, receivership,
winding-up, liquidation, reorganization or relief of debtors.

 

  1.2.10 “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the U.S. Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the U.S. Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

  1.2.11 “Bialystok” means Polmos Bialystok S.A.

 

  1.2.12 “Board of Directors” means:

 

  (a) with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;

 

  (b) with respect to a partnership, the Board of Directors of the general
partner of the partnership;

 

  (c) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and

 

  (d) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

  1.2.13 “Bols” means Bols Sp. z o.o.

 

  1.2.14 “Borrowing Base” means 65% of Inventory (determined as of the end of
the most recently ended fiscal quarter for which consolidated financial
statements of the Investor are publicly available) of the Investor and its
Restricted Subsidiaries.

 

  1.2.15 “Botapol” means Botapol Holding B.V.

 

  1.2.16 “Business Day” means any day other than a Saturday, a Sunday or a day
on which banking institutions in the City of London or at a place of payment are
authorized by law, regulation or executive order to remain closed.

 

  1.2.17

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital or finance lease that would
at that time

 

- 96 -



--------------------------------------------------------------------------------

 

be required to be capitalized on a balance sheet in accordance with GAAP, and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be prepaid by the lessee without payment of a penalty.

 

  1.2.18 “Carey Agri” means Carey Agri International-Poland Sp. z o.o. (a
limited liability company registered in Poland under number KRS 0000051098).

 

  1.2.19 “Cash Equivalents” means:

 

  (a) securities (i) issued or directly and fully guaranteed or insured by the
U.S. government or any agency or instrumentality of the U.S. government
(provided that the full faith and credit of the United States is pledged in
support of those securities), or (ii) which are denominated in euros and are
issued by, or directly and fully guaranteed or insured by a member of the
European Union as of 1 January 2004 or the Republic of Poland on the date of
this Agreement, or any agency or instrumentality thereof, in each case having
maturities of not more than six months from the date of acquisition;

 

  (b) certificates of deposit, time deposits and other bank deposits in U.S.
dollars or euro with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500.0 million and a rating of A-1/P-1 or
better from Moody’s and S&P;

 

  (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (b) above entered into
with any financial institution meeting the qualifications specified in clause
(b) above;

 

  (d) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and in each
case maturing within six months after the date of acquisition; and

 

  (e) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (d) of this
definition.

 

  1.2.20 “Code” means the United States Internal Revenue Code of 1986, as
amended.

 

  1.2.21 “Consolidated Cash Flow” means, with respect to any specified Person
for any period, the Consolidated Net Income of such Person for such period plus,
without duplication:

 

  (a) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

  (b) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

 

- 97 -



--------------------------------------------------------------------------------

  (c) depreciation, amortization and any other non-cash items for such period to
the extent deducted in determining Consolidated Net Income for such period
(other than any non-cash item which requires the accrual of, or a reserve for,
cash charges for any future period) of the Investor and the Restricted
Subsidiaries (including amortization of capitalized debt issuance costs for such
period and any non-cash compensation expense, realized for grants of stock
options or other rights to officers, directors and employees), all of the
foregoing determined on a consolidated basis in accordance with GAAP; plus

 

  (d) minority interests to the extent that such minority interests were
deducted in computing Consolidated Net Income; minus

 

  (e) to the extent they increase Consolidated Net Income, net after-tax
exceptional or non-recurring gains plus;

 

  (f) to the extent they decrease Consolidated Net Income, net after-tax
exceptional or non-recurring losses; minus

 

  (g) to the extent they increase Consolidated Net Income, non-cash items
(including the partial or entire reversal of reserves taken in prior periods,
but excluding reversals of accruals or reserves for cash charges taken in prior
periods and excluding the accrual of revenue in the ordinary course of business)
for such period;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Investor will be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Investor only in the same
proportion as the relevant Person’s Net Income was included in Consolidated Net
Income.

 

  1.2.22 “Consolidated Coverage Ratio” means with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
for such period to the Fixed Charges of such Person for such period. In the
event that the specified Person or any of its Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness (other than ordinary
working capital borrowings) or issues, repurchases or redeems preferred shares
subsequent to the commencement of the period for which the Consolidated Coverage
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Consolidated Coverage Ratio is made (the
“Calculation Date”), then the Consolidated Coverage Ratio will be calculated
giving pro forma effect to such incurrence, assumption, Guarantee, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of preference shares, and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable four-quarter reference
period.

In addition, for purposes of calculating the Consolidated Coverage Ratio:

 

  (a)

acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other

 

- 98 -



--------------------------------------------------------------------------------

 

business combinations and including any related financing transactions, during
the four-quarter reference period or subsequent to such reference period and on
or prior to the Calculation Date will be given pro forma effect as if they had
occurred on the first day of the four-quarter reference period and Consolidated
Cash Flow for such reference period will be calculated on a pro forma basis in
accordance with Regulation S-X under the U.S. Securities Act;

 

  (b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

  (c) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date.

 

  1.2.23 “Consolidated Net Income” means, with respect to any Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

  (a) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

 

  (b) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its shareholders;

 

  (c) the cumulative effect of a change in accounting principles will be
excluded;

 

  (d) notwithstanding clause (a) above, the Net Income of any Unrestricted
Subsidiary will be excluded, whether or not distributed to the specified Person
or one of its Subsidiaries; and

 

  (e) any expenses, charges or other costs related to the Transactions
(including amortization of any such expenses, charges or other costs that have
been capitalized) will be excluded.

 

  1.2.24 “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of the Investor who:

 

  (a) was a member of such Board of Directors on the date of this Agreement; or

 

- 99 -



--------------------------------------------------------------------------------

  (b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

 

  1.2.25 “Credit Facilities” means, one or more borrowing facilities or
commercial paper facilities, in each case, with banks or other institutional
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

  1.2.26 “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.

 

  1.2.27 “Disqualified Shares” means any Equity Interests that, by their terms
(or by the terms of any security into which it is convertible, or for which it
is exchangeable, in each case at the option of the holder of the Equity
Interests), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Equity Interests, in whole or in part, on or
prior to the date that is 91 days after Final Maturity Date. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Shares solely because the holders of the Share Capital have the right to require
the Investor to repurchase such Equity Interests upon the occurrence of a change
of control or an asset sale will not constitute Disqualified Shares if the terms
of such Equity Interests provide that the Investor may not repurchase or redeem
any such Equity Interests pursuant to such provisions unless such repurchase or
redemption complies with Section 2.2 (Limitation on Restricted Payments) hereof.

 

  1.2.28 “Equity Interests” of any Person means Share Capital and all warrants,
options or other rights to acquire Share Capital (but excluding any Indebtedness
that is convertible into, or exchangeable for, Share Capital) of any Person.

 

  1.2.29 “Equity Offering” means an underwritten primary public offering of
ordinary shares of the Investor.

 

  1.2.30 “EMU” means economic and monetary union as contemplated in the Treaty
on European Union.

 

  1.2.31 “Euro” or “€” means the single currency of participating member states
of the EMU.

 

  1.2.32 “Euroclear” means Euroclear Bank S.A./N.V., as operator of the
Euroclear system.

 

  1.2.33 “European Union” means the European Union, including any country that
is a member state as of the date of this Agreement, but not including any
country which becomes a member of the European Union after the date of this
Agreement.

 

  1.2.34 “European Council Savings Directive” means the European Council
Directive 2003/48/EC.

 

- 100 -



--------------------------------------------------------------------------------

  1.2.35 “Existing Indebtedness” means Indebtedness of the Investor and its
Subsidiaries in existence on the date of this Agreement, until such amounts are
repaid.

 

  1.2.36 “Fair Market Value” means the value that would be paid by a willing
buyer to a willing seller that is not an Affiliate of the buyer in a transaction
not involving distress or necessity of either party, determined in good faith by
the Board of Directors (unless otherwise provided in this Schedule).

 

  1.2.37 “Finance Document” has the meaning given to it in Clause 1.1
(Definitions).

 

  1.2.38 “Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:

 

  (a) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of indebtedness issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
expenses accrued or paid or payments received pursuant to Hedging Obligations;
plus

 

  (b) the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus

 

  (c) any interest expense on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 

  (d) the product of (i) all dividends, whether paid or accrued and whether or
not in cash, on any series of preference shares of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of the Investor (other than Disqualified Shares) or to the
Investor or a Restricted Subsidiary of the Investor, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus then current
combined statutory income or corporation tax rate of such Person, expressed as a
decimal, in each case, on a consolidated basis and in accordance with GAAP.

 

  1.2.39 “GAAP” means generally accepted accounting principles applicable in the
United States as in effect from time to time.

 

  1.2.40 “Government Securities” means direct obligations of, obligations fully
guaranteed by, or participations in pools consisting solely of obligations of or
obligations guaranteed by any country of the European Union that uses the euro
as its currency and participated in the EMU for the payment of which guarantee
of obligations the full faith and credit of any country of the European Union
that uses the Euro as its currency and participates in the EMU is pledged and
which are not callable or redeemable at the option of the Investor thereof.

 

101



--------------------------------------------------------------------------------

  1.2.41 “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

  1.2.42 “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

  (a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

  (b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

  (c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

  1.2.43 “Holder” means a Person in whose name a Note is registered on the
Registrar’s or any co-registrar’s books.

 

  1.2.44 “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
without duplication, whether or not contingent:

 

  (a) in respect of borrowed money;

 

  (b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

  (c) in respect of banker’s acceptances;

 

  (d) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

 

  (e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

 

  (f) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.

 

- 102 -



--------------------------------------------------------------------------------

  1.2.45 “Indenture” means the indenture dated 25 July 2005 and made between,
amongst others, the Investor, The Bank of New York (as trustee, principal paying
agent, registrar and transfer agent) and ING Bank N.V. (as note security agent)
relating to EUR 325,000,000 8% senior secured notes due 2012.

 

  1.2.46 “Inventory” means goods held for sale or lease by a Person in the
ordinary course of business, net of any reserve for goods that have been
segregated by such Person to be returned to the applicable vendor for credit, as
determined in accordance with GAAP.

 

  1.2.47 “Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Investor
or any Subsidiary of the Investor sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Investor such that, after
giving effect to any such sale or disposition, such Subsidiary is no longer a
Restricted Subsidiary of the Investor, the Investor will be deemed to have made
an Investment on the date of any such sale or disposition equal to the Fair
Market Value of the Investor Investments in such Subsidiary that were not sold
or disposed of in an amount determined as provided in the final paragraph of
Section 2.2 (Limitation on Restricted Payments) hereof. The acquisition by the
Investor or any Subsidiary of the Investor of a Person that holds an Investment
in a third person will be deemed to be an Investment by the Investor or such
Subsidiary in such third Person in an amount equal to the Fair Market Value of
the Investments held by the acquired Person in such third Person in an amount
determined as provided in the final paragraph of Section 2.2 (Limitation on
Restricted Payments) hereof. Except as otherwise provided in this Schedule, the
amount of an Investment will be determined at the time the Investment is made
and without giving effect to subsequent changes in value.

 

  1.2.48 “Issue Date” means 25 July 2005, the date of original issuance of the
Notes.

 

  1.2.49 “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

 

  1.2.50 “Marketable Securities” means Cash Equivalents, Government Securities
and freely tradeable debt securities with a debt rating no lower than A granted
by S&P or A2 granted by Moody’s for so long as such ratings are maintained.

 

  1.2.51 “Material Subsidiary” means, as of any date, any Restricted Subsidiary
whose Consolidated Cash Flow for the most recent twelve-month period for which
financial statements are available exceeds 5.0% of the Consolidated Cash Flow of
the Investor.

 

- 103 -



--------------------------------------------------------------------------------

  1.2.52 “Moody’s” means Moody’s Companys Service, Inc.

 

  1.2.53 “Net Income” means, with respect to any specified person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preference shares dividends, excluding, however:

 

  (a) any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with (i) any Asset Sale or (ii) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

 

  (b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

 

  1.2.54 “Net Proceeds” means the aggregate cash proceeds received by the
Investor or any of its Restricted Subsidiaries in respect of any Asset Sale
(including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Sale, taxes paid or
payable as a result of the Asset Sale, in each case, after taking into account
any available tax credits or deductions and any tax sharing arrangements, and
amounts required to be applied to the repayment of Indebtedness, other than
Indebtedness under Credit Facilities, secured by a Lien on the asset or assets
that were the subject of such Asset Sale and any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP.

 

  1.2.55 “Non-Recourse Debt” means Indebtedness:

 

  (a) as to which neither the Investor nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise or (iii) constitutes the lender;

 

  (b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Investor or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

 

  (c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Investor or any of its
Restricted Subsidiaries.

 

  1.2.56 “Notes” means each of the 8% Senior Secured Notes issued under the
Indenture.

 

  1.2.57 “Note Security Agent” means ING Bank N.V., London Branch (or, if
applicable, such other person as may from time to time hold the whole or any
part if the security granted under the Note Security Documents) as Note Security
Agent under the Note Security Documents.

 

- 104 -



--------------------------------------------------------------------------------

  1.2.58 “Note Security Documents” has the meaning set out in the Indenture.

 

  1.2.59 “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

 

  1.2.60 “Officer” means, with respect to any Person, the Chairman of the Board
of Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, or the Chief Financial Officer of such Person.

 

  1.2.61 “Officers’ Certificate” means a certificate signed on behalf of the
Investor, by two Officers of the Investor that meets the requirements of
Section 12.3 (Statements Required in Certificate or Opinion) of the Indenture
and any other relevant provisions of this Schedule. One of the Officers signing
an Officers’ Certificate given pursuant to Section 4.19 (Compliance Certificate;
Notice of Default) of the Indenture should be the principal executive officer or
the principal financial officer of the Investor.

 

  1.2.62 “Opinion of Counsel” means an opinion from legal counsel who is
reasonably acceptable to the Lender, which meets the requirements of
Section 12.3 (Statements Required in Certificate or Opinion) of the Indenture
and any other relevant provisions of this Schedule. The counsel may be an
employee of or counsel to the Investor, any Subsidiary of the Investor or the
Lender.

 

  1.2.63 “Permitted Business” means (i) the production and bottling of vodka and
other alcoholic beverages and sales thereof, (ii) the importing, exporting,
transportation, distribution and sale of beverages (including alcoholic
beverages), cigars and cigarettes and other fast moving consumer goods; and
(iii) any activity or business that is a reasonable extension or expansion of,
or reasonably related to, the business described in the preceding clauses
(i) and (ii).

 

  1.2.64 “Permitted Business Investment” means an Investment in any Person the
primary business of which consists of a Permitted Business.

 

  1.2.65 “Permitted Investments” means:

 

  (a) any Investment in the Investor or in a Restricted Subsidiary of the
Investor;

 

  (b) any Investment in Cash Equivalents or Government Securities;

 

  (c) any Investment by the Investor or any Restricted Subsidiary of the
Investor in a person, if as a result of such Investment:

 

  (i) such person becomes a Restricted Subsidiary of the Investor; or

 

  (ii) such person is merged, consolidated, amalgamated or otherwise combined
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Investor or a Restricted Subsidiary of the Investor;

 

- 105 -



--------------------------------------------------------------------------------

  (d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 2.10
(Asset Sales);

 

  (e) any acquisition of assets or Share Capital solely in exchange for the
issuance of Equity Interests (other than Disqualified Shares) of the Investor;

 

  (f) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Investor or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (ii) litigation,
arbitration or other disputes with Persons who are not Affiliates;

 

  (g) Investments represented by Hedging Obligations;

 

  (h) loans or advances to employees made in the ordinary course of business of
the Investor or the Restricted Subsidiary of the Investor in an aggregate
principal amount not to exceed $1.0 million at any one time outstanding;

 

  (i) repurchases of the Notes;

 

  (j) Investments existing on the date of this Agreement and any amendment,
modification, restatement, supplement, extension, renewal, refunding,
replacement or refinancing, in whole or in part, thereof;

 

  (k) Investments constituting Permitted Business Investments, the sum of which
does not exceed the greater of $5.0 million at any time outstanding; and

 

  (l) other Investments in any person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (l) that are at the time outstanding of no more
than $10.0 million.

 

  1.2.66 “Permitted Liens” means:

 

  (a) Liens on the Shares securing Indebtedness and other Obligations under the
Indenture or the Credit Facilities and Hedging Obligations related thereto
respectively permitted to be incurred under Section 2.1 (Incurrence of
Indebtedness and Issuance of Preference Shares);

 

  (b) Liens on Inventory purchased with Indebtedness incurred under Credit
Facilities permitted under Clause (a) of the second paragraph of Section 2.1
(Incurrence of Indebtedness and Issuance of Preference Shares);

 

  (c) Liens in favour of the Investor or the Obligors to secure obligations
which are not pledged to secure Indebtedness owing to third parties;

 

  (d)

Liens on property of a person existing at the time such person is merged,
consolidated, amalgamated or otherwise combined with or into the Investor or

 

- 106 -



--------------------------------------------------------------------------------

 

any Subsidiary of the Investor; provided that such Liens were in existence prior
to the contemplation of such merger, consolidation, amalgamation or other
combination and do not extend to any assets other than those of the person
merged, consolidated, amalgamated or combined with the Investor or the
Subsidiary;

 

  (e) Liens on property (including Share Capital) existing at the time of
acquisition of the property or of the Restricted Subsidiary which owns the
property by the Investor or any Subsidiary of the Investor; provided that such
Liens were in existence prior to, such acquisition, and not incurred in
contemplation of, such acquisition;

 

  (f) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

 

  (g) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by clause (d) of the second paragraph of Section 2.1 (Incurrence of
Indebtedness and Issuance of Preference Shares) covering only the assets
acquired with or financed by such Indebtedness;

 

  (h) Liens existing on the date of this Agreement (including the extension,
re-issuance or renewal of such Liens in connection with Permitted Refinancing
Indebtedness permitted to be incurred under clause (e) of the definition of
Permitted Debt);

 

  (i) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings instituted within a reasonable period of time and diligently
pursued; provided that any reserve or other appropriate provision as is required
in conformity with GAAP has been made therefor;

 

  (j) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens or other similar Liens, in each case, incurred in the ordinary
course of business;

 

  (k) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

  (l) Liens created for the benefit of the Lender and Liens required to be
provided under the terms of the Indendure;

 

  (m)

Liens securing Hedging Obligations permitted by clause (g) of the second
paragraph under Section 2.1 (Incurrence of Indebtedness and Issuance of
Preference Shares) and any Lien the principal purpose of which is to allow the
setting off or netting of obligations under or in connection with any Hedging

 

- 107 -



--------------------------------------------------------------------------------

 

Obligation, in either case, so long as such Lien is over only (i) the assets
that secure the Indebtedness that is the subject of the relevant Hedging
Obligations or (ii) cash or cash equivalents securing such Hedging Obligations.

 

  (n) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, other types of social security and other types of
related statutory obligations;

 

  (o) rights of set-off under contracts that do not relate to Indebtedness for
borrowed money;

 

  (p) Liens in favour of customs or revenue authorities to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business;

 

  (q) Liens resulting from escrow arrangements unrelated to Indebtedness for
borrowed money entered into in connection with a disposition of assets;

 

  (r) any retention of title reserved by any seller of goods or any Lien
imposed, reserved or granted over goods supplied by such seller;

 

  (s) Liens arising out of or in connection with pre-judgment legal process or a
judgement or a judicial awarded relating to security for costs; and

 

  (t) Liens on and pledges of Equity Interests of any Unrestricted Subsidiary
securing any Indebtedness of such Unrestricted Subsidiary;

 

  (u) Liens held by the Investor on the assets or property of a Restricted
Subsidiary to secure Indebtedness of such Restricted Subsidiary owing to and
held by the Investor; and

 

  (v) Liens incurred in the ordinary course of business of the Investor or any
of its Restricted Subsidiaries with respect to obligations that do not exceed
$5.0 million at any one time outstanding.

 

  1.2.67 “Permitted Refinancing Indebtedness” means any Indebtedness of the
Investor or any of its Restricted Subsidiaries issued in exchange for, or the
net proceeds of which are used to refund, refinance, replace, defease or
discharge other Indebtedness of the Investor or any of its Restricted
Subsidiaries (other than intercompany Indebtedness); provided that:

 

  (a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses and premiums incurred in connection therewith);

 

  (b) such Permitted Refinancing Indebtedness has a final Stated Maturity later
than the final Stated Maturity of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

- 108 -



--------------------------------------------------------------------------------

  (c) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Guarantees, such
Permitted Refinancing Indebtedness has a final Stated Maturity later than the
final Stated Maturity of, and is subordinated in right of payment to, the Notes
and the Guarantees on terms at least as favorable to the Holders of Notes as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

 

  (d) such Indebtedness is incurred either by the Investor or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

 

  1.2.68 “Person” means any individual, corporation, company, partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
limited liability company or government or other entity.

 

  1.2.69 “Principal Paying Agent” has the meaning set forth in Section 2.3
(Registrar and Paying Agent) of the Indenture.

 

  1.2.70 “Proceeds Loan” means one or more loans between Carey Agri, as
borrower, and the Investor, as lender, of the proceeds received by the Investor
from the Notes on their respective dates of issue.

 

  1.2.71 “Proceeds Loan Pledge Agreement” means the agreement governing the
assignment of the Proceeds Loan by the Investor to the Note Security Agent.

 

  1.2.72 “Qualified Expert” means an accounting, appraisal, investment bank or
other firm, in each case, of international standing or another firm with
specialist knowledge in valuing the property, assets or rights that are the
subject of the relevant transaction.

 

  1.2.73 “Record Date” means the Record Dates specified in the Notes.

 

  1.2.74 “Registrar” has the meaning set forth in Section 2.3 (Registrar and
Paying Agent) of the Indenture.

 

  1.2.75 “Related Party” means the spouse of or immediate family member of
William Carey or any trust, corporation, partnership or other entity, the only
beneficiaries, stockholders, partners or owners of which, consist of William
Carey, his spouse, and/or immediate family members of William Carey.

 

  1.2.76 “Restricted Investment” means an Investment other than a Permitted
Investment.

 

  1.2.77 “Restricted Subsidiary” of a Person means any Subsidiary of the
referent Person that is not an Unrestricted Subsidiary.

 

  1.2.78 “S&P” means Standard & Poor’s Ratings Group.

 

  1.2.79 “SEC” means the United States Securities and Exchange Commission, as
from time to time constituted, created under the U.S. Exchange Act, or if at any
time after the execution of this Schedule such commission is not existing and
performing the duties now assigned to it under the U.S. Securities Act and the
U.S. Exchange Act, then the body performing such duties at such time.

 

- 109 -



--------------------------------------------------------------------------------

  1.2.80 “Share Capital” means:

 

  (a) in the case of a corporation, corporate stock;

 

  (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

  (d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Share Capital, whether or not such debt securities include any
right of participation with Share Capital.

 

  1.2.81 “Shares” has the meaning set out in the Indenture.

 

  1.2.82 “Significant Group” means any group of Restricted Subsidiaries of any
of the Obligors that, taken together (as of the latest audited consolidated
financial statements of such Obligor and its Restricted Subsidiaries), would
constitute a Significant Subsidiary.

 

  1.2.83 “Significant Subsidiary” means any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the U.S. Securities Act, as such Regulation is in effect
on the date hereof.

 

  1.2.84 “Stated Maturity” means, with respect to any instalment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Agreement, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

  1.2.85 “Subsidiary” means, with respect to any specified Person:

 

  (a) any corporation, association or other business entity of which more than
50% of the total voting power of Share Capital entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

  (b) any partnership (i) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (ii) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

- 110 -



--------------------------------------------------------------------------------

  1.2.86 “Successor the Investor” has the meaning set forth in Section 3
(Successor company).

 

  1.2.87 “Successor Obligor” has the meaning set forth in Section 3 (Successor
company).

 

  1.2.88 “Unrestricted Subsidiary” means any Subsidiary of the Investor that is
designated by the Board of Directors of the Investor as an Unrestricted
Subsidiary in accordance with the provisions summarized under Section 2.16
(Designation of Restricted and Unrestricted Subsidiaries) pursuant to a Board
Resolution, but only to the extent that such Subsidiary:

 

  (a) has no Indebtedness other than Non-Recourse Debt; and

 

  (b) is a Person with respect to which neither the Investor nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results.

 

  1.2.89 “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

  1.2.90 “U.S. Securities Act” means the United States Securities Act of 1933,
as amended and the rules and regulations promulgated thereunder.

 

  1.2.91 “Voting Stock” of any Person as of any date means the Share Capital of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

  1.2.92 “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

 

  (a) the sum of the products obtained by multiplying (i) the amount of each
then remaining instalment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

 

  (b) then outstanding principal amount of such Indebtedness.

 

  1.2.93 “Wholly Owned Restricted Subsidiary” of any specified Person means a
Restricted Subsidiary of such Person all of the outstanding Equity Interests or
other ownership interests of which (other than directors’ qualifying shares) or
shares required by applicable law to be held by a Person other than the Investor
or a Restricted Subsidiary will at the time be owned by such Person or by one or
more Wholly Owned Restricted Subsidiaries of such Person.

 

- 111 -



--------------------------------------------------------------------------------

1.3 Construction

Unless the context otherwise requires, in this Schedule:

 

  1.3.1 a term has the meaning assigned to it in this Schedule or this
Agreement;

 

  1.3.2 an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

 

  1.3.3 “or” is not exclusive;

 

  1.3.4 words in the singular include the plural, and words in the plural
include the singular;

 

  1.3.5 provisions apply to successive events and transactions;

 

  1.3.6 “herein”, “hereof” and other words of similar import refer to this
Schedule as a whole and not to any particular Article, Section or other
subdivision; and

 

  1.3.7 all references to “€” or “euro” are to the lawful currency of the
participating member states of the Third Stage of European Economic and Monetary
Union of the Treaty Establishing the European Community.

 

2. UNDERTAKINGS

The undertakings in this Section 2 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or the Available Facility is greater than zero.

 

2.1 Incurrence of Indebtedness and Issuance of Preference Shares

 

  2.1.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur” any Indebtedness (including Acquired
Debt), and the Investor will not issue any Disqualified Shares and will not
permit any of its Restricted Subsidiaries to issue any preference shares;
provided, however, that the Investor may incur Indebtedness or issue
Disqualified Shares and any Obligor may incur Indebtedness (including Acquired
Debt), if on the date thereof:

 

  (a) if the Consolidated Coverage Ratio for the Investor’s most recently ended
four full fiscal quarters for which publicly available financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Shares are issued would have been no less than
2.25 to 1, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
or Disqualified Shares had been issued, as the case may be, at the beginning of
such four-quarter period; and

 

  (b) no Default or Event of Default will have occurred or be continuing or
would occur as a consequence of incurring the Indebtedness or transactions
relating to such incurrence.

 

- 112 -



--------------------------------------------------------------------------------

  2.1.2 Section 2.1.1 will not prohibit the Incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):

 

  (a) the incurrence by the Investor and its Restricted Subsidiaries of
Indebtedness for working capital purposes under or in the form of one or more
Credit Facilities in an aggregate principal amount at any one time outstanding
under this clause (a) (with Credit Facilities being deemed to have a principal
amount equal to the maximum potential liability of the Investor and its
Restricted Subsidiaries thereunder) not to exceed the greater of:

 

  (i) USD 40.0 million; and

 

  (ii) the Borrowing Base;

provided that the total Indebtedness incurred under this clause (a) by
Restricted Subsidiaries that on the date of such incurrence are not Obligors
shall not exceed USD 10.0 million at any time;

 

  (b) the incurrence by the Investor and its Restricted Subsidiaries of Existing
Indebtedness (other than Indebtedness described in clauses (a) and (c) of this
paragraph);

 

  (c) (i) the incurrence by the Investor and the Obligors of Indebtedness
represented by the Notes and related guarantees on the date of this Agreement
and (ii) the incurrence by the Investor and the Obligors of Indebtedness
pursuant to the Finance Documents;

 

  (d) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Investor or any of its Restricted Subsidiaries, whether through the
direct purchase of assets or the ordinary shares of any Person owning such
assets (including any Indebtedness deemed to be incurred in connection with such
purchase), in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (d), not to exceed $15.0 million
at any time outstanding; provided that the total Indebtedness incurred under
this clause (4) by a Restricted Subsidiary that is not an Obligor shall not
exceed $5.0 million at any time;

 

  (e)

the incurrence by the Investor or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness (provided that the Proceeds Loan may be refunded
or refinanced to the extent required in connection with any permitted
refinancing of the Notes)) that was permitted by this Schedule to be incurred
under the first paragraph of this covenant or clauses (b), (c) or (e) of this

 

- 113 -



--------------------------------------------------------------------------------

 

paragraph; provided that neither the Investor nor any of its Restricted
Subsidiaries may rely on this clause (e) to refund, refinance, replace, defease
or discharge Indebtedness under a Credit Facility that is in existence on the
date of this Agreement;

 

  (f) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness between or among the Investor and any of its Restricted
Subsidiaries; provided, however, that:

 

  (i) if the Investor or any Obligor is the obligor on such Indebtedness and the
payee is not the Investor or an Obligor, such Indebtedness must be expressly
subordinated in right of payment to the prior payment in full in cash of all
Obligations of the Obligors with respect to the Finance Documents; and

 

  (ii)     

 

  (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Investor or a
Restricted Subsidiary of the Investor; and

 

  (2) any sale or other transfer of any such Indebtedness to a Person that is
neither the Investor nor a Restricted Subsidiary of the Investor will be deemed,
in each case, to constitute an incurrence of such Indebtedness by the Investor
or such Restricted Subsidiary, as the case may be, that was not permitted by
this clause (f);

 

  (g) the incurrence by the Investor or any of its Restricted Subsidiaries of
Hedging Obligations:

 

  (i) for the purpose of fixing or hedging interest rate risk with respect to or
in connection with any Indebtedness that is permitted by the terms of this
Schedule to be outstanding or

 

  (ii) for the purpose of fixing or hedging currency exchange rate risk or
changes in the prices of commodities and, in each case, not entered into for
speculative purposes and including any such Hedging Obligations incurred in
connection with the issuance of the Notes or the Facilities;

 

  (h) the guarantee by the Investor or any of its Restricted Subsidiaries (other
than the Investor) of Indebtedness of the Investor or a Restricted Subsidiary of
the Investor that was permitted to be incurred by another provision of this
covenant; provided that if the Indebtedness being guaranteed is subordinated in
right of payment to the Finance Documents, then such guarantee shall be
subordinated to the same extent as the Indebtedness guaranteed;

 

  (i) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance and surety bonds in the ordinary
course of business (including guarantees or indemnities related thereto);

 

- 114 -



--------------------------------------------------------------------------------

  (j) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness arising from the honouring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

 

  (k) Indebtedness of the Investor and its Restricted Subsidiaries consisting of
advance or extended payment terms in the ordinary course of business;

 

  (l) the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Investor or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Share Capital of a Subsidiary, other than
guarantees of Indebtedness of the Subsidiary disposed of, or incurred or assumed
by any Person acquiring all or any portion of such business, assets or Share
Capital for the purpose of financing such acquisition; provided that the maximum
liability of the Investor and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the Fair
Market Value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Investor and its Restricted Subsidiaries in connection with such disposition;

 

  (m) the incurrence or acquisition by the Investor or any of its Restricted
Subsidiaries of Indebtedness, Disqualified Shares or preference shares of
Persons that are acquired by the Investor or any of its Restricted Subsidiaries
or merged, consolidated, amalgamated or otherwise combined with (including
pursuant to any acquisition of assets and assumption of related liabilities) the
Investor or any of its Restricted Subsidiaries in accordance with the terms of
this Schedule; provided that such Indebtedness, Disqualified Shares or
preference shares are not incurred or issued in connection with such
acquisition, merger, consolidation, amalgamation or other combination, and,
after giving effect to such acquisition, merger, consolidation, amalgamation or
other combination the Investor or such Restricted Subsidiary would be permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Coverage Ratio test set forth in Section 2.1.1;

 

  (n) the incurrence by the Investor and any Obligor of additional Indebtedness
in an aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (n), not to exceed USD 15.0 million at any time
outstanding.

 

  2.1.3

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 2.1, in the event that an item of proposed Indebtedness meets
the criteria of more than one of the categories of Permitted Debt described in
clauses (a) through (n) above, or is entitled to be incurred pursuant to the
first paragraph of this covenant, the

 

- 115 -



--------------------------------------------------------------------------------

 

Investor will be permitted to classify such item of Indebtedness on the date of
its incurrence in any manner that complies with this covenant. Notwithstanding
the foregoing sentence

 

  (a) Indebtedness under Credit Facilities outstanding on the date of this
Agreement used to fund working capital will be deemed to have been incurred on
such date in reliance on the exception provided by clause (a) of the definition
of Permitted Debt and shall not constitute “Existing Indebtedness” incurred in
reliance on the exception provided by clause (b) of the definition of Permitted
Debt and 1

 

  (b) all other Indebtedness under Credit Facilities outstanding on the date of
this Agreement will be deemed to be incurred on such date shall constitute
“Existing Indebtedness” and shall be deemed to be incurred in reliance on the
exception provided by clause (b) of the definition of Permitted Debt. The
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Shares in the form of additional shares of the same class of Disqualified Shares
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Shares for purposes of this covenant; provided, in each such case,
that the amount thereof is included in Fixed Charges of the Investor as accrued.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that the Investor or any Restricted Subsidiary may incur pursuant
to this covenant shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

The amount of any Indebtedness outstanding as of any date will be:

 

  (i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

 

  (ii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

 

  (1) the Fair Market Value of such asset at the date of determination, and

 

  (2) the amount of the Indebtedness of the other Person;

 

  (iii) the greater of the liquidation preference or the maximum fixed
redemption or repurchase price of the Disqualified Shares, in the case of
Disqualified Shares;

 

  (iv) the Attributable Debt related thereto, in the case of any lease that is
part of a sale and leaseback transaction; and

 

  (v) the principal amount of the Indebtedness, in the case of any other
Indebtedness.

 

1 To be confirmed by CEDC.

 

- 116 -



--------------------------------------------------------------------------------

For purposes of the foregoing, the “maximum fixed repurchase price” of any
Disqualified Shares that do not have a fixed redemption or repurchase price
shall be calculated in accordance with the terms of such Disqualified Shares as
if such Disqualified Shares were redeemed or repurchased on any date of
determination.

 

2.2 Limitation on Restricted Payments

 

  2.2.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

  (a) declare or pay any dividend or make any other payment or distribution on
account of the Investor’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger, consolidation, amalgamation or other business combination involving the
Investor or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Investor’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Shares) of the Investor or
to an Obligor);

 

  (b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger, consolidation, amalgamation
or other business combination involving the Investor) any Equity Interests of
the Investor or any direct or indirect parent of the Investor, in each case held
by Persons other than the Investor;

 

  (c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Investor or any
Restricted Subsidiary that is contractually subordinated to the Finance
Documents (excluding any intercompany Indebtedness between or among the Investor
and any of its Restricted Subsidiaries), except a payment of interest or
principal no more than 90 days prior to the original Stated Maturity thereof; or

 

  (d) make any Restricted Investment;

(all such payments and other actions set forth in these clauses (a) through
(d) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

 

  (i) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment; and

 

  (ii) the Investor would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Coverage Ratio test set forth in the first paragraph of Section 2.1 (Incurrence
of Indebtedness and Issuance of Preference Shares); and

 

- 117 -



--------------------------------------------------------------------------------

  (iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Investor and its Restricted Subsidiaries since
the date of the Indenture (excluding Restricted Payments permitted by clauses
(b), (c), (d), (e), (f) and (g) of the next succeeding paragraph), is less than
the sum, without duplication, of:

 

  (1) 50% of the Consolidated Net Income of the Investor for the period (taken
as one accounting period) from the beginning of the first fiscal quarter
commencing after the date of the Indenture to the end of the Investor’s most
recently ended fiscal quarter for which publicly available financial statements
are available at the time of such Restricted Payment (or, if such Consolidated
Net Income for such period is a deficit, less 100% of such deficit), plus

 

  (2) 100% of the aggregate net cash proceeds received by the Investor since the
date of the Indenture (i) as a contribution to its ordinary equity capital,
(ii) from the issue or sale or exercise of Equity Interests of the Investor
(other than Disqualified Shares), or (iii) from the issue or sale of convertible
or exchangeable Disqualified Shares or convertible or exchangeable debt
securities of the Investor that have been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Shares or debt
securities) sold to a Subsidiary of the Investor), plus

 

  (3) an amount equal to the aggregate net reduction in Restricted Investments
(other than any such Restricted Investment made pursuant to paragraphs (a) to
(j) of Section 2.2.2) made after the date of the Indenture by the Investor or
any Restricted Subsidiary and resulting from the repurchase, repayment or
redemption of such Restricted Investments for cash, or from cash proceeds
realized on the sale of all or part of such Investment or representing a return
of capital (excluding dividends) with respect thereto; provided, however, that
the foregoing net reduction shall not exceed the amount (in respect of any
Person) of the Restricted Investment previously made (and treated as a
Restricted Payment) by the Investor or any Restricted Subsidiary in such Person;
plus

 

  (4) to the extent that any Unrestricted Subsidiary of the Investor designated
as such after the date of the Indenture is redesignated as a Restricted
Subsidiary after the date of this Agreement, the lesser of (i) the Fair Market
Value of the Investor’s Investment in such Subsidiary as of the date of such
redesignation or (ii) the sum of (A) such Fair Market Value as of the date on
which such Subsidiary was originally designated as an Unrestricted Subsidiary
after the date of this Agreement and (B) the amount of any subsequent Investment
by the Investor and its Restricted Subsidiaries in such Unrestricted Subsidiary
made (and treated as a Restricted Payment) after the date of this Agreement and
the original date of designation; plus

 

- 118 -



--------------------------------------------------------------------------------

  (5) 50% of any dividends received in cash by the Investor or an Obligor after
the date of the Indenture from an Unrestricted Subsidiary of the Investor, to
the extent that such dividends were not otherwise included in Consolidated Net
Income of the Investor for such period.

 

  2.2.2 The provisions of Section 2.2.1 will not prohibit:

 

  (a) the payment of any dividend within 60 days after the date of declaration
of the dividend, if at the date of declaration the dividend payment would have
complied with the provisions of this Schedule;

 

  (b) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Investor) of, Equity Interests of the Investor (other than Disqualified
Shares) or from the substantially concurrent contribution of ordinary equity
capital to the Investor; provided that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will be excluded from
Section 4.4(a)(3)(b);

 

  (c) the defeasance, redemption, repurchase or other acquisition of
Indebtedness of the Investor or any Restricted Subsidiary that is contractually
subordinated to the Finance Documents with the net cash proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

 

  (d) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Investor to the holders of such Restricted Subsidiary’s ordinary Equity
Interests on a pro rata basis;

 

  (e) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of such stock options or warrants;

 

  (f) the repurchase, redemption, or other acquisition for value of Share
Capital of the Investor or any Restricted Subsidiary of the Investor
representing fractional shares of such Share Capital in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Investor or such Restricted
Subsidiary, in each case, permitted under this Schedule;

 

  (g) so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Shares of the Investor issued
on or after the date of the Indenture in accordance with the Consolidated
Coverage Ratio described in Section 2.1 (Incurrence of Indebtedness and Issuance
of Preference Shares);

 

  (h)

so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused

 

- 119 -



--------------------------------------------------------------------------------

 

thereby, the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Investor that are held by any member of the
management of the Investor (or any of its Restricted Subsidiaries) pursuant to
any management equity subscription agreement or stock option agreement;
provided, that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests shall not exceed $1.0 million in any
twelve-month period and not more than $5.0 million in the aggregate;

 

  (i) so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all the holders of Equity
Interests of the Investor pursuant to any shareholders’ rights plan adopted for
the purpose of protecting shareholders from unfair takeover tactics; provided
that any such purchase, redemption, acquisition, cancellation or other
retirement of such rights shall not be for the purpose of evading the
limitations of this covenant (all as determined in good faith by the Board of
Directors of the Investor) and, provided further, that the aggregate price paid
for all such purchased, redeemed, acquired cancelled or retired rights shall not
exceed $2.0 million in the aggregate; and

 

  (j) so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, other Restricted Payments in an aggregate amount not to exceed $12.5
million since the date of the Indenture.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Investor or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined in good faith by the Board of Directors whose
resolution with respect thereto will be delivered to the Lender along with an
Officers’ Certificate setting forth the Fair Market Value. The Board of
Directors’ determination must be based upon an opinion or appraisal issued by a
Qualified Expert if the estimated Fair Market Value thereof exceeds $10.0
million.

 

2.3 Corporate Existence

Except as otherwise permitted by Section 3, the Investor shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership, limited liability or other
existence of each of the Investor’s other Restricted Subsidiaries in accordance
with the respective organizational documents (as the same may be amended from
time to time) of each such Person and the rights (charter and statutory) of the
Investor’s Restricted Subsidiaries; provided, however that the liquidation of
Botapol following the transfer of all of its assets to other Obligors shall be
permitted under this Section 2.3 and provided further that the Investor shall
not be required to preserve any such right, or the corporate, partnership,
limited liability or other existence of any of its Restricted

 

- 120 -



--------------------------------------------------------------------------------

Subsidiaries, if the Board of Directors of the Investor shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Investor and each of its Restricted Subsidiaries, taken as a whole, and that
the loss thereof is not, and will not be, adverse in any material respect to the
Holders.

 

2.4 Payment of Taxes and Other Claims

The Investor shall pay or discharge or cause to be paid or discharged, and shall
cause each of its Restricted Subsidiaries to pay or discharge or cause to be
paid or discharged, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges levied or imposed upon it or any of
its Restricted Subsidiaries or upon the income, profits or property of it or any
of its Restricted Subsidiaries and (ii) all lawful claims for labour, materials
and supplies which, in each case, if unpaid, might by law become a material
liability or Lien upon the property of it or any of its Restricted Subsidiaries;
provided, however, that the Investor shall not be required to pay or discharge
or cause to be paid or discharged any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings.

 

2.5 Maintenance of Properties and Insurance

 

  2.5.1 The Investor shall cause all material properties owned by or leased by
it or any of its Restricted Subsidiaries useful and necessary to the conduct of
its business or the business of any of its Restricted Subsidiaries to be
improved or maintained and kept in normal condition, repair and working order
and shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in its judgment may be necessary,
so that the business carried on in connection therewith may be properly
conducted at all times; provided, however, that nothing in this Section 2.5
shall prevent the Investor or any of its Restricted Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such discontinuance or disposal is, as determined
by the Investor, the Restricted Subsidiary concerned or an Officer (or other
agent employed by the Investor or of any of its Subsidiaries) of the Investor or
any of its Restricted Subsidiaries having managerial responsibility for any such
property, desirable in the conduct of the business of the Investor or any of its
Restricted Subsidiaries, and if such discontinuance or disposal is not adverse
in any material respect to the Holders.

 

  2.5.2 To the extent available at commercially reasonable rates, the Investor
shall maintain, and shall cause its Restricted Subsidiaries to maintain,
insurance with responsible carriers against such risks and in such amounts, and
with such deductibles, retentions, self insured amounts and co insurance
provisions, as are customarily carried by similar businesses of similar size.

 

2.6 Compliance with Laws

The Investor shall comply, and shall cause each of its Subsidiaries to comply,
with all applicable statutes, rules, regulations, orders of the relevant
jurisdiction in which they are incorporated or organized and/or in which they
carry on business, all political subdivisions thereof, and of any relevant
governmental regulatory authority, in respect of the conduct of their respective
businesses and the ownership of their respective properties, except for such
non-compliances as would not in the aggregate have a material adverse effect on
the financial condition or results of operations of the Investor and its
Subsidiaries taken as a whole.

 

- 121 -



--------------------------------------------------------------------------------

2.7 Limitation on Liens

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) of any kind on any asset now owned or hereafter
acquired; provided, however, that the Investor or any Obligor may, directly or
indirectly, create, incur, assume or suffer to exist any Lien:

 

  2.7.1 to secure Indebtedness that is pari passu with the Finance Documents;
provided that all Obligations under the Finance Documents are secured on an
equal and ratable basis with the Indebtedness so secured; and

 

  2.7.2 to secure Indebtedness that is expressly subordinated to the Finance
Documents; provided that all Obligations under the Finance Documents are secured
on a senior basis to the Indebtedness so secured.

Any such Lien in favour of the Lender will be automatically and unconditionally
released and discharged concurrently with (i) the unconditional release of the
Lien which gave rise to the Lien in favour of the Lender (other than as a
consequence of an enforcement action with respect to the assets subject to such
Lien), (ii) upon the full and final payment of all amounts payable by the
Investor and the Obligors under the Finance Documents.

 

2.8 Waiver of Stay; Extension or Usury Laws

Each of the Investor and the Obligors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive the
Investor and/or any Obligor, as the case may be, from paying all or any portion
of the principal of and/or interest on the Advances as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Schedule, and (to the extent that it may
lawfully do so) each of the Investor and/or any Obligor hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Lender, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

2.9 Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries

 

  2.9.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

 

  (a) pay dividends or make any other distributions on its Share Capital to the
Investor or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits; or

 

  (b) pay any indebtedness owed to the Investor or any of its Restricted
Subsidiaries; or

 

- 122 -



--------------------------------------------------------------------------------

  (c) make loans or advances to the Investor or any of its Restricted
Subsidiaries; or

 

  (d) transfer any of its properties or assets to the Investor or any of its
Restricted Subsidiaries.

 

  2.9.2 The provisions of Section 2.9.1 will not apply to encumbrances or
restrictions existing under or by reason of:

 

  (a) The Finance Documents, the Indenture, the Notes and related guarantees and
the Note Security Documents;

 

  (b) any applicable law, rule, regulation or order;

 

  (c) any instrument governing Indebtedness of a Person acquired by the Investor
or any of its Restricted Subsidiaries, as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired;
provided that, in the case of Indebtedness, such Indebtedness was permitted by
the terms of this Schedule to be incurred;

 

  (d) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

 

  (e) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in clause (d) of the preceding
paragraph;

 

  (f) any agreement for the sale or other disposition of a Restricted Subsidiary
that restricts distributions by that Restricted Subsidiary pending the sale or
other disposition;

 

  (g) Permitted Refinancing Indebtedness permitted to be incurred under
Section 2.1.2(e); provided that the restrictions and encumbrances contained in
the agreements governing such Permitted Refinancing Indebtedness are either
(i) no more restrictive or (ii) not materially less favorable to the Lender, in
each case, taken as a whole and determined in good faith by the Board of
Directors, than the dividend and other payment restrictions contained in the
Indebtedness being refinanced;

 

  (h) Liens permitted to be incurred under the provisions of Section 2.7
(Limitation on Liens) that limit the right of the debtor to dispose of the
assets subject to such Liens;

 

  (i) customary provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, share sale agreements and other similar agreements entered into with
the approval of the Board of Directors, which limitation is applicable only to
the assets that are the subject of such agreements;

 

- 123 -



--------------------------------------------------------------------------------

  (j) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

  (k) restrictions in the Bialystok Sale and Purchase Agreement; and

 

  (l) any encumbrance or restriction applicable to a Restricted Subsidiary at
the time it becomes a Restricted Subsidiary that is not created in contemplation
thereof provided that such restriction apply only to such Restricted Subsidiary
and provided further that the exception provided by this clause (l) shall not
apply to any encumbrance or restriction contained in any Indebtedness that
refunds, refinances, replaces, defeases or discharges any Indebtedness which was
in existence at the time such Restricted Subsidiary became a Restricted
Subsidiary.

 

2.10 Asset Sales

 

  2.10.1 The Investor will not, and will not permit any of the Investor’s
Restricted Subsidiaries to, consummate an Asset Sale unless:

 

  (a) the Investor (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

 

  (b) at least 75% of the consideration received in the Asset Sale by the
Investor or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:

 

  (i) any liabilities, as shown on the most recent consolidated balance sheet,
of the Investor or any Restricted Subsidiary (other than contingent liabilities
and liabilities that are by their terms subordinated to the Notes, any Guarantee
or the Proceeds Loan) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Investor or such
Restricted Subsidiary from liability in respect of those liabilities; and

 

  (ii) any securities, notes or other obligations received by the Investor or
any such Restricted Subsidiary from such transferee that are converted by the
Investor or such Restricted Subsidiary into cash or Cash Equivalents within 60
days, to the extent of the cash or Cash Equivalents received in that conversion.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale to be
applied as set out in this paragraph, the Investor (or the applicable Restricted
Subsidiary, as the case may be) may apply those Net Proceeds, at its option:

 

  (1) to acquire all or substantially all of the assets of, or any Share Capital
of, a Permitted Business if, after giving effect to any such acquisition of
Share Capital, the Permitted Business is or becomes a Restricted Subsidiary of
the Investor;

 

- 124 -



--------------------------------------------------------------------------------

  (2) to make a capital expenditure; or

 

  (3) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business.

 

  2.10.2 Pending the final application of any Net Proceeds, the Investor may
temporarily reduce revolving credit borrowings or otherwise invest the Net
Proceeds in any manner that is not prohibited by this Schedule.

 

  2.10.3 Any Net Proceeds from Asset Sales that are not applied or invested as
provided in the preceding paragraph will constitute “Excess Proceeds”. On the
366th day after an Asset Sale, if the aggregate amount of Excess Proceeds
exceeds $10.0 million, the Investor will make an Asset Sale Offer to the Lender,
Note holders and all holders of other Indebtedness that is pari passu with the
Notes or the Finance Documents containing provisions similar to those set forth
in this Schedule with respect to offers to prepay, purchase or redeem such other
pari passu Indebtedness that may be purchased out of the Excess Proceeds.

The offer price in any Asset Sale Offer will be equal to 100% of principal
amount plus accrued and unpaid interest and Additional Amounts, if any, to the
date of purchase, and will be payable in cash. If any Excess Proceeds remain
after consummation of an Asset Sale Offer, the Investor and its Restricted
Subsidiaries may use those Excess Proceeds for any purpose not otherwise
prohibited by this Agreement and the Indenture. If the aggregate principal
amount of Notes, amount of Indebtedness under the Finance Documents and other
pari passu Indebtedness tendered into such Asset Sale Offer exceeds the amount
of Excess Proceeds, the Trustee will select the Notes and such other pari passu
Indebtedness to be purchased on a pro rata basis provided that Notes of €50,000
or less may only be purchased in whole and not in part. Upon completion of each
Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.

Upon the commencement of an Asset Sale Offer, the Investor shall send, by first
class mail or its equivalent, a notice to the Trustee, the Lender and each of
the Holders. The notice shall contain all instructions and materials necessary
to enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
Asset Sale Offer shall be made to the Lender and to all Holders. The notice,
which shall govern the terms of the Asset Sale Offer in respect of the Notes,
shall state:

 

  (a) that the Asset Sale Offer is being made pursuant to this Clause 2.10
(Asset Sales) and the length of time the Asset Sale Offer shall remain open;

 

  (b) the Offer Amount, the purchase price and the Purchase Date;

 

  (c) that any Note not tendered or accepted for payment shall continue to
accrue interest;

 

- 125 -



--------------------------------------------------------------------------------

  (d) that, unless the Investor defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer shall cease to accrue
interest after the Purchase Date;

 

  (e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of €1,000 only;

 

  (f) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Investor, a depositary, if appointed by the
Investor, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;

 

  (g) that Holders shall be entitled to withdraw their election if the Investor,
the depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

 

  (h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Investor shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Investor so that only Notes in denominations of €1,000 or integral multiples
thereof, shall be purchased); and

 

  (i) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the Purchase Date, the Investor shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the amount of
Indebtedness under the Finance Documents tendered by the Lender, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and
shall deliver to the Trustee an Officers’ Certificate stating that such Notes or
portions thereof were accepted for payment by the Investor in accordance with
the terms of this Section 4.12 (Asset Sales). The Investor, the Depositary or
the Paying Agent, as the case may be, shall promptly (but in any case not later
than five days after the Purchase Date) mail or deliver to each tendering Holder
or Lender (as the case may be) an amount equal to the purchase price of the
Notes tendered by such Holder or the amount of Indebtedness under the Financial
Documents tendered by the Lender (as the case may be) and (in respect of the
Notes) accepted by the Investor for purchase, and the Investor shall promptly
issue a new Note, and the Trustee, upon written request from the Investor shall
procure that the Authenticating Agent authenticate and the Trustee shall mail or
deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Investor to the Holder thereof. The Investor
shall publicly announce the results of the Asset Sale Offer on the Purchase
Date.

 

- 126 -



--------------------------------------------------------------------------------

The Investor will comply with the requirements of Rule 14e-1 under the U.S.
Exchange Act and any other securities laws and regulations and stock exchange
rules, to the extent those laws, regulations and rules are applicable in
connection with each repurchase of Notes pursuant to an Asset Sale Offer. To the
extent that the provisions of any securities laws or regulations or securities
or investment exchange rules conflict with the Asset Sale provisions of the
Indenture or this Agreement, the Investor will comply with the applicable laws,
regulations and rules and will not be deemed to have breached its obligations
under the Asset Sale provisions of the Indenture or this Agreement by virtue of
such conflict.

 

2.11 Limitation on Transactions with Affiliates

 

  2.11.1 The Investor will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Investor (each, an “Affiliate Transaction”), unless:

 

  (a) the Affiliate Transaction is on terms that are no less favorable to the
Investor or the relevant Restricted Subsidiary than those that could be obtained
at the time of such transaction in arm’s-length dealings in a comparable
transaction with a Person that is not such an Affiliate; and

 

  (b) the Investor delivers to the Lender:

 

  (i) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $2.5 million, a
resolution of the Investor’s Board of Directors set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of such Board of Directors; and

 

  (ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $7.5 million, an
opinion as to the fairness to the Investor or such Subsidiary of such Affiliate
Transaction from a financial point of view issued by a Qualified Expert.

 

  2.11.2 The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of Section 2.11.1:

 

  (a) any employment agreement, employee benefit plan, officer and director
indemnification agreement or any similar arrangement entered into by the
Investor or any of its Restricted Subsidiaries in the ordinary course of
business and compensation (including bonuses and equity compensation) paid to
and other benefits (including retirement, health and other benefit plans) and
indemnification arrangements provided on behalf of directors, officers and
employees of the Investor or any Restricted Subsidiary;

 

- 127 -



--------------------------------------------------------------------------------

  (b) transactions between or among or solely for the benefit of the Investor
and/or its Restricted Subsidiaries;

 

  (c) transactions with a Person (other than an Unrestricted Subsidiary of the
Investor) that is an Affiliate of the Investor solely because the Investor owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

 

  (d) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Investor;

 

  (e) any issuance of Equity Interests (other than Disqualified Shares) of the
Investor to Affiliates of the Investor;

 

  (f) Restricted Payments that do not violate the provisions of this Schedule
described above under Section 2.2 (Limitation on Restricted Payments) or
Permitted Investments;

 

  (g) loans or advances to employees for travel and relocation in the ordinary
course of business not to exceed $1.0 million in the aggregate at any one time
outstanding;

 

  (h) the entering into of a tax sharing agreement, or payments pursuant
thereto, between the Investor and/or one or more Subsidiaries, on the one hand,
and any other Person with which the Investor or such Subsidiaries are required
or permitted to file a consolidated tax return or with which the Investor or
such Subsidiaries are part of a consolidated group for tax purposes, on the
other hand; provided that any payments by the Investor and the Restricted
Subsidiaries required under such agreement are not in excess of the tax
liabilities that would have been payable by them on a stand-alone basis;

 

  (i) transactions contemplated by supply, purchase or sale agreements with
suppliers or purchasers or sellers of goods or services (other than the Investor
or its Subsidiaries), in each case in the ordinary course of business and
otherwise in compliance with the terms of this Schedule; provided that if such
agreement is effected on or after the date of this Agreement, such agreement is
fair to the Investor or such Subsidiary of the Investor or is on terms (taken as
a whole) at least as favourable as might reasonably have been obtained at such
time from an unaffiliated party and the Investor delivers to the Lender a
resolution of the Investor’s Board of Directors set forth in an Officers’
Certificate certifying that such agreement complies with this clause (i) and
that such agreement has been approved by a majority of the disinterested members
of such Board of Directors;

 

  (j) the granting and performance of SEC registration rights for securities of
the Investor; and

 

- 128 -



--------------------------------------------------------------------------------

  (k) transactions pursuant to agreements in existence on the date of this
Agreement (on the terms in effect on such date) and disclosed in writing to the
Lender.

 

2.12 Limitation on Lines of Business

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Permitted Business, except to such
extent as would not be material to the Investor and its Restricted Subsidiaries,
taken as a whole.

 

2.13 Merger, Consolidation or Sale of Assets

 

  2.13.1 Neither the Investor nor Carey Agri may, directly or indirectly
(i) merge, consolidate, amalgamate or otherwise combine with or into another
Person (whether or not the Investor or Carey Agri (as applicable) is the
surviving corporation); or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Investor
and its Restricted Subsidiaries, taken as a whole, or Carey Agri and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to another Person; unless:

 

  (a) either:

 

  (i) the Investor or Carey Agri (as applicable) is the surviving corporation or

 

  (ii) the Person formed by or surviving any such merger, consolidation,
amalgamation or other combination (if other than the Investor or Carey Agri (as
applicable)) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation organized or existing under the laws
of any member state of the European Union, Switzerland, Norway, Canada, any
state of the United States or the District of Columbia;

 

  (b) the Person formed by or surviving any such merger, consolidation,
amalgamation or other combination (if other than the Investor or Carey Agri (as
applicable)) or the Person to which such sale, assignment, transfer, conveyance
or other disposition has been made assumes all the obligations of the Investor
or Carey Agri (as applicable) under the Finance Documents pursuant to
supplemental documents reasonably satisfactory to the Lender;

 

  (c) immediately after such transaction, the Investor or such surviving Person
certifies to the Lender that no Default or Event of Default exists; and

 

  (d) the Investor, Carey Agri or the Person (as applicable) formed by or
surviving any such merger, consolidation, amalgamation or other combination (if
other than the Investor or Carey Agri (as applicable)), or to which such sale,
assignment, transfer, conveyance or other disposition has been made:

 

  (i) will, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period, be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Consolidated Coverage
Ratio test set forth in the first paragraph of Section 2.1 (Incurrence of
Indebtedness and Issuance of Preference Shares);

 

- 129 -



--------------------------------------------------------------------------------

  (ii) will (either directly or through its Restricted Subsidiaries), on the
date of such transaction after giving effect thereto, retain all licenses and
other authorizations reasonably required to operate its business as it was
conducted prior to such transaction; and

 

  (iii) furnishes to the Lender an Officers’ Certificate and an Opinion of
Counsel providing that the transaction complies with this Schedule.

In addition, neither the Investor nor Carey Agri may, directly or indirectly,
lease all or substantially all of its properties or assets, in one or more
related transactions, to any other Person.

 

  2.13.2 The Investor will not permit any Obligor (other than Carey Agri) to:

 

  (a) directly or indirectly consolidate or merge with or into another Person
(whether or not such Obligor is the surviving corporation); or

 

  (b) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of its assets, taken as a whole, in one or more related
transactions, to another Person; unless

 

  (i) immediately after such transaction, the Investor or such surviving Person
certifies to the Lender that no Default or Event of Default exists; and

 

  (ii) either:

 

  (1) (A) such Obligor is the surviving corporation; or (B) the Person formed by
or surviving any such consolidation or merger (if other than such Obligor) or to
which such sale, assignment, transfer, conveyance or other distribution has been
made is a corporation organized or existing under the laws of any member state
of the European Union as of January 1, 2004, the Republic of Poland, or any
state of the United States or the District of Columbia, and immediately after
such transaction, the Surviving Entity assumes all the obligations of that
Obligor under this Schedule and its Guarantee pursuant to a supplemental
indenture satisfactory to the Lender and delivers to the Lender an Officers’
Certificate and an Opinion of Counsel; or

 

  (2) in the case of the sale or disposition of all or substantially all of the
assets of such Obligor the Net Proceeds of such sale or other disposition are
applied in accordance with the applicable provisions of this Schedule.

 

  2.13.3 Notwithstanding the preceding Section 2.13.1, the Investor may merge
with an Affiliate incorporated solely for the purpose of reincorporating the
Investor in another jurisdiction.

 

- 130 -



--------------------------------------------------------------------------------

2.14 Limitation on Sale/Leaseback Transactions

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that Carey Agri or
any other Obligor may enter into a sale and leaseback transaction if:

 

  2.14.1 Carey Agri or that Obligor, as applicable, could have (a) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under the Consolidated Coverage Ratio test set forth
in the first paragraph of Section 4.3 (Incurrence of Indebtedness and Issuance
of Preference Shares) and (b) incurred a Lien to secure such Indebtedness
pursuant to Section 2.7 (Limitation on Liens);

 

  2.14.2 the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value of the property that is the subject of that
sale and leaseback transaction; and

 

  2.14.3 the transfer of assets in that sale and leaseback transaction is
permitted by, and the Investor applies the net proceeds of such transaction in
compliance with, Section 2.10 (Asset Sales).

 

2.15 Designation of Restricted and Unrestricted Subsidiaries

 

  2.15.1 The Board of Directors of the Investor may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default; provided that in no event will the business currently operated by any
of the Investor, Carey Agri, Bols, Bialystok and, if acquired, Target be
transferred to or held by an Unrestricted Subsidiary. If a Restricted Subsidiary
is designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of
all outstanding Investments owned by the Investor and its Restricted
Subsidiaries in the Subsidiary designated as an Unrestricted Subsidiary will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 2.2
(Limitation on Restricted Payments) or under one or more clauses of the
definition of Permitted Investments, as determined by the Investor. That
designation will only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. The Board of Directors of the Investor may redesignate
any Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

 

  2.15.2 Any designation of a Subsidiary of the Investor as an Unrestricted
Subsidiary will be evidenced to the Lender by filing with the Lender on the
effective date of such designation a certified copy of the Board Resolution
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the preceding conditions and was permitted under
Section 2.2 (Limitation on Restricted Payments). If, at any time, any
Unrestricted Subsidiary would fail to meet the requirements of being an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Schedule and any Indebtedness of such Subsidiary
will be deemed to be incurred by a Restricted Subsidiary of the Investor as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 2.1 (Incurrence of Indebtedness and Issuance of Preference
Shares), the Investor will be in default of such covenant.

 

- 131 -



--------------------------------------------------------------------------------

  2.15.3 The Board of Directors of the Investor may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Investor of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (1) such Indebtedness
is permitted under Section 2.1 (Incurrence of Indebtedness and Issuance of
Preference Shares), calculated on a pro forma basis as if such designation had
occurred at the beginning of the four-quarter reference period and (2) no
Default or Event of Default would be in existence following such designation.

 

3. SUCCESSOR COMPANY

In the event of the merger or consolidation of the Investor or any of the
Obligors with or into another Person (whether or not the Investor or any such
Obligor, as the case may be, is the surviving company), or the sale, assignment,
conveyance, lease, transfer or other disposition, in one transaction or a series
of transactions, of all or substantially all of the assets of the Investor or
any such Obligor (except to the extent that such the sale, assignment,
conveyance, lease, transfer or other disposition of assets of an Obligor (other
than Carey Agri) is disposed of in accordance with the provisions of
Section 2.10 (Asset Sales) herein) to any other Person in circumstances that do
not constitute an Event of Default, then the successor entity to the Investor or
any Obligor, as the case may be, will succeed to and be substituted for, and may
exercise every right and power of, the Investor or any such Obligor, as the case
may be, under this Schedule with the same effect as if such successor entity to
the Investor or any such Obligor had been named herein as the Investor or any
such Obligor, as the case may be, and thereafter (except in the case of a sale,
assignment, transfer, lease, conveyance or other disposition) the predecessor
company will be relieved of all further obligations and covenants (x), in the
case of the Investor, under this Schedule and the Notes and (y) in the case of
an Obligor, under this Schedule and the relevant Guarantee.

 

- 132 -



--------------------------------------------------------------------------------

SCHEDULE 8

TIMETABLES

 

    

Advance in USD

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

  

U-3

 

9.30 am

LIBOR is fixed

  

Quotation Day as of 11:00 a.m. London time

“U” = date of utilisation

“U - X” = X Business Days prior to date of utilisation

 

- 133 -



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF TRANSFER CERTIFICATE

To:     [The New Lender] (the “New Lender”)

From: [The Existing Lender] (the “Existing Lender”)

Dated: [            ]

Bols Sp. z o.o. – USD 50,000,000 Multicurrency Facilities Agreement

dated 24 April 2008, (the “Agreement”)

 

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2. We refer to Clause 26.4 (Procedure for transfer):

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender
assigning to the New Lender all or part of the Existing Lender’s rights and
transferring to it all or part of its Available Facility and obligations
referred to in the Schedule in accordance with Clause 26.4 (Procedure for
transfer).

 

  (b) The New Lender assumes the same obligations to the other Finance Parties
as if it had been the Lender, and confirms its agreement to the terms of Clause
38 (Enforcement).

 

  (c) The Transfer Date is [    ].

 

  (d) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 31.2 (Addresses) are set
out in the Schedule.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 26.3 (Limitation of responsibility of
Existing Lender).

 

4. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

5. This Transfer Certificate is governed by Polish law.

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

- 134 -



--------------------------------------------------------------------------------

[Existing Lender]

   [New Lender]

By:

   By:

[The Borrowers confirm their agreement to the above assignment of right and
transfer of obligations.]*

 

* Include only if the Borrower is required to countersign pursuant to Clause
26.5 (Copy of Transfer Certificate to the Borrower) e.g. the Borrower should be
required to countersign if any commitment is still in force and hence there are
obligations to be transferred between the Lenders]

 

- 135 -



--------------------------------------------------------------------------------

SIGNATURES

 

THE BORROWER BOLS SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

THE INVESTOR CENTRAL EUROPEAN DISTRIBUTION COMPANY

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

THE ORIGINAL GUARANTORS CENTRAL EUROPEAN DISTRIBUTION COMPANY

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

 

- 136 -



--------------------------------------------------------------------------------

ASTOR SP. Z O.O. By:   /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

 

+48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

BOLS SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

BOTAPOL HOLDING B.V.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

 

- 137 -



--------------------------------------------------------------------------------

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

DAMIANEX S.A.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

 

- 138 -



--------------------------------------------------------------------------------

DELIKATES SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

IMPERIAL SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

KROKUS SP. Z O.O.

By:

  /s/ PrzemysŁaw Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

 

- 139 -



--------------------------------------------------------------------------------

MIRO SP. Z O.O. By:   /s/ Przemysław Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

MTC SP. Z O.O. By:   /s/ Przemysław Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

MULTI-EX S.A. By:   /s/ Przemysław Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

ONUFRY S.A. By:   /s/ Przemysław Witas

Address:   c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw
Telephone:   +48 22 45 66 000 Facsimile:   +48 22 45 66 001 Attention:   the
CEDC Management Board

 

- 140 -



--------------------------------------------------------------------------------

PANTA HURT SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

POLNIS DYSTRYBUCJA SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

 

- 141 -



--------------------------------------------------------------------------------

PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

PWW SP. Z O.O.

By:

  /s/ Przemysław Witas

Address:

  c/o CEDC   Biuro Zarządu CEDC   Bobrowiecka 6, 00-728, Warsaw

Telephone:

  +48 22 45 66 000

Facsimile:

  +48 22 45 66 001

Attention:

  the CEDC Management Board

THE LENDER BANK ZACHODNI WBK S.A.

By:

  /s/ Małgorzata Nesterowicz                    /s/ Marek Łuszcz

Address:

  Centrum Bankowości Korporacyjnej Warszawa   ul. Marszałkowska 142, 00-061
Warszawa, Poland

Telephone:

  +48 22 58 68 124 or +48 22 58 68 293

Facsimile:

  +48 22 58 68 475 or +48 22 58 68 140

Attention:

  Michał Miecznicki, Sylwia Szczurowska

 

- 142 -